



AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,
as Issuer
AVIS BUDGET CAR RENTAL, LLC,
as Administrator
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
CERTAIN NON-CONDUIT PURCHASERS,
CERTAIN CP CONDUIT PURCHASERS,
CERTAIN FUNDING AGENTS,
CERTAIN APA BANKS
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Series 2010-6 Agent
_____________________
SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
dated as of November 5, 2013
to
SECOND AMENDED AND RESTATED BASE INDENTURE
dated as of June 3, 2004
_____________________





 
 
 




--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT, dated as of November 5,
2013 (this “Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a
special purpose limited liability company established under the laws of Delaware
(“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited liability company established
under the laws of Delaware (“ABCR”), as administrator (the “Administrator”),
JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), in its capacity as administrative
agent for the Purchaser Groups (the “Administrative Agent”), the NON-CONDUIT
PURCHASERS from time to time party hereto, the CP CONDUIT PURCHASER GROUPS from
time to time party hereto, the FUNDING AGENTS for the CP Conduit Purchaser
Groups from time to time party hereto and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A. (as successor in interest to The Bank of New York), a national
banking association, as trustee (in such capacity, the “Trustee”) and as agent
for the benefit of the Series 2010-6 Noteholders (in such capacity, the
“Series 2010-6 Agent”), to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between ABRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”).
PRELIMINARY STATEMENT
WHEREAS, ABRCF, the Administrator, the Administrative Agent, certain CP Conduit
Purchasers, APA Banks, Funding Agents and Non-Conduit Purchasers, the Trustee
and the Series 2010-6 Agent entered into the Series 2010-6 Supplement, dated as
of October 22, 2010 (the “Original Series 2010‑6 Supplement”), pursuant to which
the Series 2010-6 Notes were issued;
WHEREAS, ABRCF, the Administrator, the Administrative Agent, certain CP Conduit
Purchasers, APA Banks, Funding Agents and Non-Conduit Purchasers, the Trustee
and the Series 2010-6 Agent entered into the Amended and Restated Series 2010-6
Supplement, dated as of October 14, 2011 (as amended, the “First A&R Series
2010‑6 Supplement”), pursuant to which ABRCF amended and restated the Original
Series 2010-6 Supplement in its entirety, with the consent of the Requisite
Noteholders;
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement may be
amended with the consent of ABRCF, the Trustee, any applicable Enhancement
Provider and the Required Noteholders of a Series of Notes;
WHEREAS, pursuant to Section 11.11 of the First A&R Series 2010-6 Supplement,
the requirement contained in Section 12.2 of the Base Indenture shall be
satisfied upon attaining the consent of the Requisite Noteholders; and
WHEREAS, ABRCF desires to amend and restate the First A&R Series 2010-6
Supplement.
NOW, THEREFORE, the parties hereto agree as follows:



 
1
 




--------------------------------------------------------------------------------




DESIGNATION
There was created a Series of Notes issued pursuant to the Base Indenture and
the Original Series 2010-6 Supplement and such Series of Notes was designated
generally as Variable Funding Rental Car Asset Backed Notes, Series 2010-6.
The proceeds from the initial sale of the Series 2010-6 Notes were deposited in
the Collection Account and were paid to ABRCF and used to make Loans under the
Loan Agreements to the extent that the Borrowers had requested Loans thereunder
and Eligible Vehicles were available for acquisition or refinancing thereunder
on the date of the Original Series 2010-6 Supplement. Any such portion of
proceeds not so used to make Loans shall be deemed to be Principal Collections.
The Series 2010-6 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.
ARTICLE I
DEFINITIONS
(a)    All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection, Exhibit or Schedule references herein shall refer
to Articles, Sections, Subsections, Exhibits or Schedules of this Supplement,
except as otherwise provided herein. Unless otherwise stated herein, as the
context otherwise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2010‑6 Notes and not to any other Series of Notes issued by ABRCF. In the
event that a term used herein shall be defined both herein and in the Base
Indenture, the definition of such term herein shall govern.
(b)    The following words and phrases shall have the following meanings with
respect to the Series 2010-6 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
“A&R Documents” is defined in Section 6.2.
“A&R Effective Date” is defined in Section 6.2.
“ABCR” is defined in the recitals hereto.
“ABG” means Avis Budget Group, Inc.
“ABRCF” is defined in the recitals hereto.
“Acquiring APA Bank” is defined in Section 11.1(c).
“Acquiring Purchaser Group” is defined in Section 11.1(e).
“Additional CP Conduit Purchaser” is defined in Section 2.6(e).
“Additional Funding Agent” is defined in Section 2.6(e).



 
2
 




--------------------------------------------------------------------------------




“Additional Non-Conduit Purchaser” is defined in Section 2.6(e).
“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period, pertaining to a portion of the Purchaser Group Invested Amount with
respect to any CP Conduit Purchaser Group allocated to a Eurodollar Tranche, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/16th of
1%) equal to the LIBO Rate for such Eurodollar Period multiplied by the
Statutory Reserve Rate.
“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.
“Administrative Agent” is defined in the recitals hereto.
“Administrator” is defined in the recitals hereto.
“AESOP II DBRS Excluded Manufacturer Amount” means, as of any date of
determination, an amount equal to the excess, if any, of (x) the sum of the
following amounts with respect to each DBRS Non-Investment Grade Manufacturer as
of such date: the product of (1) to the extent such amounts are included in the
calculation of the AESOP II Loan Agreement Borrowing Base as of such date, all
amounts receivable, as of such date, by AESOP Leasing II from such DBRS
Non-Investment Grade Manufacturer and (2) the DBRS Excluded Manufacturer
Receivable Specified Percentage for such DBRS Non-Investment Grade Manufacturer
as of such date over (y) the sum of the following amounts with respect to each
DBRS Non-Investment Grade Manufacturer as of such date: the product of (i) the
aggregate Net Book Value of any Vehicles subject to a Manufacturer Program from
such Manufacturer that have had a Turnback Date but for which (A) AESOP Leasing
II or its Permitted Nominee continues to be named as the owner of the Vehicle on
the Certificate of Title for such Vehicle and (B) AESOP Leasing II or its agent
continues to hold the Certificate of Title for such Vehicle and (ii) the DBRS
Turnback Vehicle Specified Percentage for such DBRS Non-Investment Grade
Manufacturer as of such date.
“AESOP II Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum, with respect to each Standard & Poor’s Non-Investment
Grade Manufacturer as of such date, of the product of (1) to the extent such
amounts are included in the calculation of the AESOP II Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
II from such Standard & Poor’s Non-Investment Grade Manufacturer and (2) the
Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage for such
Standard & Poor’s Non-Investment Grade Manufacturer as of such date.
“Affected Party” means any Non-Conduit Purchaser, CP Conduit Purchaser and any
Program Support Provider with respect to any CP Conduit Purchaser.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate in effect on such
date plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective from
and including the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate, respectively.



 
3
 




--------------------------------------------------------------------------------




“APA Bank” means, with respect to a CP Conduit Purchaser, each bank or other
Person set forth opposite the name of such CP Conduit Purchaser on Schedule I or
in the Purchaser Group Supplement pursuant to which such CP Conduit Purchaser
became a party to this Supplement and any assignee thereof, to the extent such
assignee has assumed all or a portion of the Commitments of an APA Bank pursuant
to a Transfer Supplement entered into in accordance with Section 11.1(c).
“APA Bank Funded Amount” means, with respect to any CP Conduit Purchaser Group
for any day, the excess, if any, of the Purchaser Group Invested Amount with
respect to such CP Conduit Purchaser Group over the CP Conduit Funded Amount
with respect to such CP Conduit Purchaser Group for such day.
“APA Bank Participants” is defined in Section 11.1(d).
“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I or the Transfer
Supplement or the Purchaser Group Supplement pursuant to which such APA Bank
became a party to this Supplement.
“Applicable Margin” is defined in the Fee Letter.
“ARAC” means Avis Rent A Car System, LLC.
“Article VII Costs” means any amounts due pursuant to Article VII and any
interest accrued on such amounts pursuant to Section 3.4.
“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.
“Available APA Bank Funding Amount” means, with respect to any CP Conduit
Purchaser Group for any Business Day, the sum of (i) the portion of such CP
Conduit Purchaser Group’s Commitment Percentage of the Series 2010-6 Initial
Invested Amount not to be funded by such CP Conduit Purchaser Group by issuing
Commercial Paper if such Business Day is the Series 2010-6 Closing Date, (ii)
the portion of the APA Bank Funded Amount with respect to such CP Conduit
Purchaser Group not allocated to a Eurodollar Tranche on such Business Day,
(iii) the portion of the APA Bank Funded Amount with respect to such CP Conduit
Purchaser Group allocated to any Eurodollar Tranche the Eurodollar Period in
respect of which expires on such Business Day and (iv) the portion of such CP
Conduit Purchaser Group’s Purchaser Group Increase Amount for such Business Day
not to be funded by such CP Conduit Purchaser Group by issuing Commercial Paper.
“Available CP Funding Amount” means, with respect to any CP Conduit Purchaser
Group for any Business Day, the sum of (i) the portion of such CP Conduit
Purchaser Group’s Commitment Percentage of the Series 2010-6 Initial Invested
Amount to be funded by such CP Conduit Purchaser Group by issuing Commercial
Paper if such Business Day is the Series 2010-6 Closing Date, (ii) the portion
of the CP Conduit Funded Amount with respect to such CP Conduit Purchaser Group
allocated to any CP Tranche, the CP Rate Period in respect of which expires on
such Business Day and (iii) the portion of such CP Conduit Purchaser Group’s
Purchaser Group Increase Amount for such Business Day to be funded by such CP
Conduit Purchaser Group by issuing Commercial Paper.
“Bank Accounts” is defined in Section 11.16(f).



 
4
 




--------------------------------------------------------------------------------




“Basel II” means the revised Basel Accord prepared by the Basel Committee on
Banking Supervision as set out in the publication entitled “International
Convergence of Capital Measurements and Capital Standards: a Revised Framework,”
as updated from time to time, and any rules, regulations, guidance, requests,
interpretations or directives from any Official Body relating thereto (whether
or not having the force of law).
“Basel III” means the revised Basel Accord prepared by the Basel Committee on
Banking Supervision as set out in the publication entitled “A Global Regulatory
Framework for More Resilient Banks and Banking Systems,” as updated from time to
time, and any rules, regulations, guidance, requests, interpretations or
directives from any Official Body relating thereto (whether or not having the
force of law).
“Benefited Purchaser Group” is defined in Section 11.3(a).
“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“BRAC” means Budget Rent A Car System, Inc.
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York, Charlotte, North Carolina,
Chicago, Illinois or the city in which the corporate trust office of the Trustee
is located are authorized or obligated by law or executive order to close.
“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to any Series 2010-6 Letter of Credit.
“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to any Series 2010-6 Letter of Credit.
“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to any Series 2010-6 Letter of Credit.
“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to any Series 2010-6 Letter of Credit.
“Change in Control” means (a) ABG shall at any time cease to own or control,
directly or indirectly, greater than 50% of the Voting Stock of ABCR, ARAC or
BRAC or (b) either ABRCF or AESOP Leasing is no longer indirectly wholly-owned
by ABCR.
“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after February 15, 2008, (b)
any request, guideline or directive (whether or not having the force of law)
from any government or political subdivision or agency, authority, bureau,
central bank, commission, department or instrumentality thereof, or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2010-6 Closing Date or (c)
the



 
5
 




--------------------------------------------------------------------------------




compliance with, or application or implementation of, any of the foregoing or
Basel II and/or Basel III by an Affected Party after the Series 2010-6 Closing
Date.
“Claim” is defined in Section 2.8.
“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.
“Commitment” means, with respect to (a) the APA Banks included in any CP Conduit
Purchaser Group, the obligation of such APA Banks to purchase a Series 2010-6
Note on the Series 2010-6 Closing Date and, thereafter, to maintain and, subject
to certain conditions, increase the Purchaser Group Invested Amount with respect
to such CP Conduit Purchaser Group, in each case, in an amount up to the Maximum
Purchaser Group Invested Amount with respect to such CP Conduit Purchaser Group
or (b) any Non-Conduit Purchaser Group, the obligation of the Related
Non-Conduit Purchaser to purchase a Series 2010-6 Note on the Series 2010-6
Closing Date and, thereafter, to maintain and, subject to certain conditions,
increase the Purchaser Group Invested Amount with respect to such Non-Conduit
Purchaser Group, in each case, in an amount up to the Maximum Purchaser Group
Invested Amount with respect to such Non-Conduit Purchaser Group..
“Commitment Amount” means, (A) with respect to the APA Banks included in any CP
Conduit Purchaser Group, an amount equal to 102% of the Maximum Purchaser Group
Invested Amount with respect to such CP Conduit Purchaser Group or (B) with
respect to any Non-Conduit Purchaser, an amount equal to the Maximum Purchaser
Group Invested Amount with respect to such Non-Conduit Purchaser.
“Commitment Fee” is defined in Section 2.7(e).
“Commitment Fee Rate” is defined in the Fee Letter.
“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2010-6
Maximum Invested Amount on such date.
“Company indemnified person” is defined in Section 2.8.
“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 11.1(b).
“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s



 
6
 




--------------------------------------------------------------------------------




Manufacturer Program (and the related Assignment Agreements) in effect on the
date such Bankrupt Manufacturer became subject to such Chapter 11 Proceedings
and, at the time of the execution and delivery of such new post-petition
Manufacturer Program, the payment of all amounts due and payable by such
Bankrupt Manufacturer under such Manufacturer Program and the curing of all
other defaults by the Bankrupt Manufacturer thereunder; provided that
notwithstanding the foregoing, the Confirmation Condition shall be deemed
satisfied until the 90th calendar day following the initial filing in respect of
such Chapter 11 Proceedings.
“Consent” is defined in Article V.
“Consent Period Expiration Date” is defined in Article V.
“Contingent Monthly Funding Costs” means, with respect to each Series 2010-6
Interest Period and any Purchaser Group, the excess, if any, of (i) the Monthly
Funding Costs of such Purchaser Group for such Series 2010-6 Interest Period
over (ii) an amount equal to the sum for each day during such Series 2010-6
Interest Period of the product of (x) the Purchaser Group Invested Amount with
respect to such Purchaser Group on such day and (y) the sum of the Applicable
Margin with respect to the Floating Tranche on any date that an Amortization
Event shall have occurred and be continuing and the rate appearing on Reuters
Screen LIBOR01 Page (or any successor or substitute page of such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent or any Purchaser Group
from time to time in accordance with its customary practices for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) for a term of thirty (30) days at approximately 11:00
a.m. (London time) on such day, or if such day is not a London Banking Day, the
immediately preceding London Banking Day, divided by 360.
“Contingent Monthly Funding Costs Shortfall” is defined in Section 3.3(h).
“CP Conduit Funded Amount” means, with respect to any CP Conduit Purchaser Group
for any day, the portion of the Purchaser Group Invested Amount with respect to
such CP Conduit Purchaser Group funded by such CP Conduit Purchaser Group
through the issuance of Commercial Paper outstanding on such day.
“CP Conduit Purchaser” means each commercial paper conduit listed on Schedule I
or party to a Purchaser Group Supplement pursuant to which such commercial paper
conduit became a party to this Supplement
“CP Conduit Purchaser Group” means, collectively, a CP Conduit Purchaser and the
APA Banks with respect to such CP Conduit Purchaser.
“CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with Section
2.7(b); provided that (x) if a CP Rate Period would end on a day that is not a
Business Day, such CP Rate Period shall end on the next succeeding Business Day
and (y) during the Series 2010-6 Controlled Amortization Period and the Series
2010-6 Rapid Amortization Period, each CP Rate Period shall end on or prior to
the next succeeding Distribution Date.
“CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit Purchaser for which



 
7
 




--------------------------------------------------------------------------------




the Monthly Funding Costs with respect to such Match Funding CP Conduit
Purchaser is calculated by reference to a particular Discount and a particular
CP Rate Period.
“CRD” means European Union Directives 2006/48/EC and 2006/49/EC, as amended, and
together with any official guidance provided by the Committee of European
Banking Supervisors or the European Banking Authority, from time to time;
provided, that any reference to the CRD (or any article or section thereof)
shall be deemed to include any successor or replacement provisions included in
any European Union directive or regulation subsequent to the European Union
Directives 2006/48/EC or 2006/49/EC.
“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of August 2, 2013, among Avis Budget Holdings, LLC, as Borrower, ABCR, as
Borrower, the subsidiary borrowers referred to therein, the several lenders
referred to therein, JPMorgan Chase, as Administrative Agent, Deutsche Bank
Securities Inc., as Syndication Agent, each of Citicorp USA, Inc., Bank of
America, N.A., Barclays Bank PLC, Credit Agricole Corporate and Investment Bank
and The Royal Bank of Scotland, as Co-Documentation Agents, as amended,
restated, modified, supplemented or waived from time to time in accordance with
its terms.
“DBRS” means DBRS, Inc.
“DBRS Equivalent Rating” means, with respect to any Person not rated by DBRS,
(i) if such Person is rated by all three of Moody’s, Standard & Poor’s and Fitch
Ratings, Ltd. (together, the “Equivalent Rating Agencies”), either (A) if at
least two Equivalent Rating Agencies have provided equivalent long-term senior
unsecured debt ratings with respect to such Person, the DBRS equivalent of such
equivalent ratings (regardless of any rating from the other Equivalent Rating
Agency) or (B) otherwise, the median of the DBRS equivalents of the long-term
senior unsecured debt ratings for such Person provided by each of the three
Equivalent Rating Agencies, (ii) if such Person is rated by any two of the
Equivalent Rating Agencies, the DBRS equivalent of the lower of the long-term
senior unsecured debt ratings for such Person provided by the relevant
Equivalent Rating Agencies or (iii) if such Person is rated by only one of the
Equivalent Rating Agencies,  the DBRS equivalent of the long-term senior
unsecured debt rating for such Person provided by such Equivalent Rating Agency.
“DBRS Excluded Manufacturer Amount” means, as of any date of determination, an
amount equal to the excess, if any, of (x) the sum of the following amounts with
respect to each DBRS Non-Investment Grade Manufacturer as of such date: the
product of (i) to the extent such amounts are included in the calculation of
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all
amounts receivable as of such date by AESOP Leasing or the Intermediary from
such DBRS Non-Investment Grade Manufacturer and (ii) the DBRS Excluded
Manufacturer Receivable Specified Percentage for such DBRS Non-Investment Grade
Manufacturer as of such date over (y) the sum of the following amounts with
respect to each DBRS Non-Investment Grade Manufacturer as of such date: the
product of (i) the aggregate Net Book Value of any Vehicles subject to a
Manufacturer Program from such Manufacturer that have had a Turnback Date but
for which (A) AESOP Leasing or its Permitted Nominee continues to be named as
the owner of the Vehicle on the Certificate of Title for such Vehicle and (B)
AESOP Leasing or its agent continues to hold the Certificate of Title for such
Vehicle and (ii) the DBRS Turnback Vehicle Specified Percentage for such DBRS
Non-Investment Grade Manufacturer as of such date.
“DBRS Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each DBRS Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by DBRS to ABRCF and the Trustee



 
8
 




--------------------------------------------------------------------------------




and consented to by the Requisite Noteholders with respect to such DBRS
Non-Investment Grade Manufacturer; provided, however, that as of the A&R
Effective Date the DBRS Excluded Manufacturer Receivable Specified Percentage
for each DBRS Non-Investment Grade Manufacturer shall be 100%; provided,
further, that the initial DBRS Excluded Manufacturer Receivable Specified
Percentage with respect to any Manufacturer that becomes a DBRS Non-Investment
Grade Manufacturer after the A&R Effective Date shall be 100%.
“DBRS Non-Investment Grade Manufacturer” means, as of any date of determination,
any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii) does not have
a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)”; provided
that any Manufacturer whose long-term senior unsecured debt rating from DBRS
(or, if such Manufacturer is not rated by DBRS, its DBRS Equivalent Rating) is
downgraded from at least “BBB (low)” to below “BBB (low)” after the A&R
Effective Date shall not be deemed a DBRS Non-Investment Grade Manufacturer
until the thirtieth (30th) calendar day following such downgrade.
“DBRS Turnback Vehicle Specified Percentage” means, as of any date of
determination: (i) with respect to each Manufacturer that has a long-term senior
unsecured debt rating from DBRS (or, if such Manufacturer is not rated by DBRS,
a DBRS Equivalent Rating) on such date of determination of at least “BB (low)”
but less than “BBB (low)”, 65%; (ii) with respect to each Manufacturer that has
a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) on such date of determination of at
least “B (low)” but less than “BB (low)”, 25%; and (iii) with respect to each
Manufacturer that has a long-term senior unsecured debt rating from DBRS (or, if
such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) on such date
of determination of “CCC (high)” or below (or is not rated by DBRS or any
Equivalent Rating Agency on such date of determination), 0%; provided that any
Manufacturer whose long-term senior unsecured debt rating from DBRS is
downgraded after the A&R Effective Date (or, if such Manufacturer is not rated
by DBRS, its DBRS Equivalent Rating is lowered as a result of such Manufacturer
being downgraded by an Equivalent Rating Agency after the A&R Effective Date)
shall be deemed to retain its long-term senior unsecured debt rating from DBRS
(or, if such Manufacturer is not rated by DBRS, its DBRS Equivalent Rating) in
effect immediately prior to such downgrade until the thirtieth (30th) calendar
day following such downgrade.
“Decrease” is defined in Section 2.5(a).
“Deferrable Increase Notice” means a notice of Increase that provides that a
Delayed Funding Notice may be provided by any Purchaser Group with respect to
such Increase in accordance with Section 2.3(e).
“Delayed Amount” is defined in Section 2.3(e).
“Delayed Funding Date” is defined in Section 2.3(e).
“Delayed Funding Notice” is defined in Section 2.3(e).
“Delayed Funding Purchaser Group” is defined in Section 2.3(e).
“Delayed Funding Reimbursement Amount” means, with respect to any Delayed Amount
of a Delayed Funding Purchaser Group funded by Non-Delayed Funding Purchaser
Groups on an Increase Date, an amount equal to the excess, if any, of (a) such
Delayed Amount over (b) the amount,



 
9
 




--------------------------------------------------------------------------------




if any, by which the portion of any principal payment made by ABRCF to such
Non-Delayed Funding Purchaser Group pursuant to Section 2.5, Section 2.6 or
Section 3.5 on any date during the period from and including such Increase Date
to but excluding the Delayed Funding Date for such Delayed Amount, was greater
than what it would have been had such Delayed Amount been funded by such Delayed
Funding Purchaser Group on such Increase Date.
“Demand Note Issuer” means each issuer of a Series 2010-6 Demand Note.
“Demand Note Preference Payment Amount” means, as of any day, (i) the aggregate
amount of all proceeds of demands made on the Series 2010-6 Demand Notes
pursuant to Section 3.5(c)(iii) or 3.5(d)(ii) that were deposited into the
Series 2010-6 Distribution Account and paid to the Series 2010-6 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred during such one-year
period, the Demand Note Preference Payment Amount as of such day shall equal the
Demand Note Preference Payment Amount as if it were calculated as of the date of
such occurrence minus (ii) the aggregate amount withdrawn from the Series 2010-6
Reserve Account or the Series 2010-6 Cash Collateral Account and paid to a
Funding Agent pursuant to Section 3.7(e) on account of a Preference Amount.
“Designated Amounts” is defined in Article V.
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2010-6 Letter of Credit, or any combination thereof, as the
context may require.
“Discount” means, (a) with respect to any Match Funding CP Conduit Purchaser,
the interest or discount component of the Commercial Paper issued by such Match
Funding CP Conduit Purchaser to fund or maintain the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser, including an amount
equal to the portion of the face amount of the outstanding Commercial Paper
issued to fund or maintain the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest or discount component of
maturing Commercial Paper issued to fund or maintain such CP Conduit Funded
Amount, to the extent that such CP Conduit Purchaser has not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Commercial Paper, and including the portion of such interest or
discount component constituting dealer or placement agent commissions and (b)
with respect to any Pooled Funding CP Conduit Purchaser, the amount of interest
or discount to accrue on or in respect of the Commercial Paper issued by such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Conduit Funded Amount with respect to such
Pooled Funding CP Conduit Purchaser (including, without limitation, any interest
attributable to the commissions of placement agents and dealers in respect of
such Commercial Paper and any costs associated with funding small or odd-lot
amounts, to the extent that such commissions or costs are allocated, in whole or
in part, to such Commercial Paper by such Funding Agent).
“Effective Date” is defined in Section 6.1.
“Eligible Assignee” means a financial institution having short-term debt ratings
of at least “A-1” from Standard & Poor’s and “P-1” from Moody’s.



 
10
 




--------------------------------------------------------------------------------




“Eurodollar Period” means, with respect to any Eurodollar Tranche and any CP
Conduit Purchaser Group:
(a)    initially, the period commencing on the Series 2010-6 Closing Date, the
Increase Date or a conversion date, as the case may be, with respect to such
Eurodollar Tranche and ending one month thereafter (or such other period which
is acceptable to the Funding Agent with respect to such CP Conduit Purchaser
Group and which in no event will be less than 7 days); and
(b)    thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such CP Conduit Purchaser Group and which in no event will be
less than 7 days);
provided that all Eurodollar Periods must end on the next Distribution Date and
all of the foregoing provisions relating to Eurodollar Periods are subject to
the following:
(i)    if any Eurodollar Period would otherwise end on a day that is not a
Business Day, such Eurodollar Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such
Eurodollar Period into another calendar month, in which event such Eurodollar
Period shall end on the immediately preceding Business Day; and
(ii)    any Eurodollar Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Period) shall end on the last
Business Day of the calendar month at the end of such Eurodollar Period.
“Eurodollar Tranche” means, with respect to any CP Conduit Purchaser Group, a
portion of the APA Bank Funded Amount with respect to such CP Conduit Purchaser
Group allocated to a particular Eurodollar Period and an Adjusted LIBO Rate
determined by reference thereto.
“Excess Collections” is defined in Section 3.3(e)(i).
“Excluded Taxes” means, with respect to the Administrative Agent, any
Non-Conduit Purchaser, any CP Conduit Purchaser, any APA Bank, any Funding
Agent, any Program Support Provider or any other recipient of any payment to be
made by or on account of any obligation of ABRCF hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America or by any other Governmental Authority, in each case, as a result of
a present or former connection between the United States of America or the
jurisdiction of such Governmental Authority imposing such tax, as the case may
be, and the Administrative Agent, such Non-Conduit Purchaser, such CP Conduit
Purchaser, such APA Bank, such Funding Agent, such Program Support Provider or
any other such recipient (except a connection arising solely from the
Administrative Agent’s, such Non-Conduit Purchaser’s, such CP Conduit
Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2010-6 Notes) and (b) any
branch profits tax imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which ABRCF is located (except any such
branch profits or similar tax imposed as a result of a connection with the
United States of America or other jurisdiction as a result of a connection
arising solely from the Administrative Agent’s, such Non-Conduit Purchaser’s,
such CP Conduit Purchaser’s, such APA Bank’s, such Program Support Provider’s or
such recipient’s having executed, delivered or



 
11
 




--------------------------------------------------------------------------------




performed its obligations hereunder, receiving a payment hereunder or enforcing
the Series 2010-6 Notes).
“Expiry Date” means, with respect to any Purchaser Group, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser Group and (b) the date on
which an Amortization Event with respect to the Series 2010-6 Notes shall have
been declared or automatically occurred.
“Extending Purchaser Group” means a Purchaser Group other than a Non-Extending
Purchaser Group.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means the letter dated the date hereof, from ABRCF addressed to the
Administrative Agent, each Non-Conduit Purchaser and each of the CP Conduit
Purchasers, the Funding Agents and the APA Banks, setting forth certain fees
payable from time to time to the Purchaser Groups, as such letter may be amended
or replaced from time to time.
“Finance Guide” means the Black Book Official Finance/Lease Guide.
“Fitch” means Fitch, Inc.
“Floating Tranche” means, with respect to any CP Conduit Purchaser Group, the
portion of the APA Bank Funded Amount with respect to such CP Conduit Purchaser
Group not allocated to a Eurodollar Tranche.
“Funding Agent” means, with respect to each CP Conduit Purchaser and its CP
Conduit Purchaser Group, the agent bank set forth opposite the name of such CP
Conduit Purchaser on Schedule I or in the Purchaser Group Supplement pursuant to
which such CP Conduit Purchaser became a party to this Supplement.
“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.
“Increase” is defined in Section 2.3(a).
“Increase Amount” is defined in Section 2.3(a).
“Increase Date” is defined in Section 2.3(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Rate Cap Counterparty” means ABRCF’s counterparty under a
Series 2010-6 Interest Rate Cap.



 
12
 




--------------------------------------------------------------------------------




“JPMorgan Chase” is defined in the recitals hereto.
“Lease Deficit Disbursement” means an amount drawn under a Series 2010-6 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
“LIBO Rate” means, (a) with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time in accordance with
its customary practices for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. (London time) on the second London Banking Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche, (b) other than with respect to a LIBOR Funding CP Conduit Purchaser,
with respect to each day during a Series 2010-6 Interest Period the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
or any Funding Agent with respect to any Non-Conduit Purchaser, as applicable,
from time to time in accordance with its customary practices for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) for a term of thirty (30) days at approximately 11:00
a.m. (London time) on such day, or if such day is not a London Banking Day, the
immediately preceding London Banking Day or (c) with respect to a LIBOR Funding
CP Conduit Purchaser and each day during a Series 2010-6 Interest Period the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by such LIBOR Funding CP
Conduit Purchaser, from time to time in accordance with its customary practices
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) for a term of three months at
approximately 11:00 a.m. (London time) on such day, or if such day is not a
London Banking Day, the immediately preceding London Banking Day; provided,
however, that a Non-Conduit Purchaser may in its sole discretion, but only to
the extent it is in accordance with its customary practices, determine the daily
LIBO Rate for a period not to exceed seven days on the first day of such period
(or, if such day is not a London Banking Day, the immediately preceding London
Banking Day) in accordance with the procedure set forth above; provided further
that if a Funding Agent with respect to a LIBOR Funding CP Conduit Purchaser is
for any reason unable to determine the LIBO Rate in the foregoing manner, the
LIBO Rate for such day shall be the Alternate Base Rate for such day.
“LIBOR Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
designated as such on Schedule I or in the Purchaser Group Supplement pursuant
to which such CP Conduit Purchaser became a party to this Supplement.
“LOC Pro Rata Share” means, with respect to any Series 2010-6 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2010-6 Letter of Credit
Provider’s Series 2010-6 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2010-6 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2010-6 Letter of Credit Provider as of any
date, if such Series 2010-6 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2010-6
Letter of Credit made prior to such date, the available amount under such Series
2010-6 Letter of Credit Provider’s Series 2010-6 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such



 
13
 




--------------------------------------------------------------------------------




calculation unless and until the date as of which such Series 2010-6 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2010-6 Letter of Credit).
“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.
“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and (iii)
any other Non-Program Vehicles that are subject to a Manufacturer Program with
an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event
of Default has occurred and is continuing) and (b) the average of the aggregate
Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of
clause (a) and (b) leased under the AESOP I Operating Lease and the Finance
Lease as of the preceding Determination Date and the two Determination Dates
precedent thereto.
“Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
designated as such on Schedule I (or in the Purchaser Group Supplement pursuant
to which such CP Conduit Purchaser became a party to this Supplement) or that,
after the Series 2010-6 Closing Date, notifies ABRCF and the Administrative
Agent in accordance with Section 2.7(d) in writing that it is funding its CP
Conduit Funded Amount with Commercial Paper issued by it, or for its benefit, in
specified CP Tranches selected in accordance with Sections 2.7(b) and (c) and
that, in each case, has not subsequently notified ABRCF and the Administrative
Agent in writing that ABRCF will no longer be permitted to select CP Tranches in
accordance with Sections 2.7(b) and (c) in respect of the CP Conduit Funded
Amount with respect to such CP Conduit Purchaser.
“Maximum Purchaser Group Invested Amount” means, with respect to (a) any CP
Conduit Purchaser Group, the amount set forth opposite the name of the CP
Conduit Purchaser included in such CP Conduit Purchaser Group on Schedule I or
in the Purchaser Group Supplement pursuant to which such CP Conduit Purchaser
Group became a party to this Supplement or (b) any Non-Conduit Purchaser Group,
the amount set forth opposite the name of such Non-Conduit Purchaser Group on
Schedule I or in the Purchaser Group Supplement pursuant to which such
Non-Conduit Purchaser Group became a party to this Supplement, in each case, as
such amount may be increased or reduced from time to time as provided in Section
2.6. The Maximum Purchaser Group Invested Amount with respect to each
Non-Extending Purchaser Group shall be reduced to zero on the Scheduled Expiry
Date with respect to such Purchaser Group.
“Monthly Funding Costs” means, with respect to each Series 2010-6 Interest
Period and:
(a)    any CP Conduit Purchaser Group, the sum of:
(i)    for each day during such Series 2010-6 Interest Period, (A) with respect
to a Match Funding CP Conduit Purchaser, the aggregate amount of Discount
accruing on all outstanding Commercial Paper issued by, or for the benefit of,
such Match Funding CP Conduit Purchaser to fund the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser on such day, (B) with
respect to a Pooled Funding CP Conduit Purchaser, the



 
14
 




--------------------------------------------------------------------------------




aggregate amount of Discount accruing on or otherwise in respect of the
Commercial Paper issued by, or for the benefit of, such Pooled Funding CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such Pooled Funding CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Conduit Funded Amount with respect to such Pooled Funding
CP Conduit Purchaser or (C) with respect to a LIBOR Funding CP Conduit
Purchaser, the product of (x) the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser Group on such day times (y) the LIBO Rate for such day,
divided by (z) 360; plus
(ii)    for each day during such Series 2010-6 Interest Period, the sum of:
(A)    the product of (I) the portion of the APA Bank Funded Amount with respect
to such CP Conduit Purchaser Group allocated to the Floating Tranche with
respect to such CP Conduit Purchaser Group on such day times (II) the Alternate
Base Rate plus the Applicable Margin on such day, divided by (III) 365 (or 366,
as the case may be) plus
(B)    the product of (I) the portion of the APA Bank Funded Amount with respect
to such CP Conduit Purchaser Group allocated to Eurodollar Tranches with respect
to such CP Conduit Purchaser Group on such day times (II) the weighted average
Adjusted LIBO Rate with respect to such Eurodollar Tranches plus the Applicable
Margin on such day in effect with respect thereto divided by (III) 360; plus
(iii)    for each day during such Series 2010-6 Interest Period, the product of
(A) the CP Conduit Funded Amount with respect to such CP Conduit Purchaser Group
on such day times (B) the Program Fee Rate on such day divided by (C) 360; or
(b)    any Non-Conduit Purchaser Group, the sum for each day during such Series
2010-6 Interest Period of the product of (i) the Purchaser Group Invested Amount
with respect to such Non-Conduit Purchaser Group on such day times (ii) the sum
of (A) the LIBO Rate with respect to such day and (B) either (1) the Program Fee
Rate on such day or (2) in accordance with the terms of Section 2.7(h), the
Applicable Margin with respect to any Eurodollar Tranche on such day, as
applicable, divided by (iii) 360; provided, however, that if (x) any Change in
Law shall make it unlawful for any Non-Conduit Purchaser Group to fund its
Purchaser Group Invested Amount at the LIBO Rate, (y) the Administrative Agent
or any Non-Conduit Purchaser determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or (z) any Non-Conduit Purchaser determines that the
LIBO Rate will not adequately and fairly reflect the cost to such Non- Conduit
Purchaser of funding the Purchaser Group Invested Amount with respect to its
Related Purchaser Group, and in each such case such Non-Conduit Purchaser Group
shall have notified the Administrative Agent in writing thereof (and not
subsequently notified the Administrative Agent such circumstances no longer
exist), the amount of Monthly Funding Costs for each day with respect to such
Non-Conduit Purchaser Group will be calculated using the sum of (1) the
Alternate Base Rate and (2) the Program Fee Rate or, if the Applicable Margin
with respect to any Eurodollar Tranche would otherwise be used in clause (ii)
above in this clause (b), the Applicable Margin with respect to any Floating
Tranche, on such day in such clause (ii) (rather than the sum of (1) the LIBO
Rate and (2) the Program Fee Rate or the Applicable Margin with respect to any
Eurodollar Tranche, as applicable); provided further that, notwithstanding
anything herein to the contrary, on any day on which an Amortization Event shall
have occurred and be continuing, the amount of Monthly Funding Costs for such
day with respect to such Non-Conduit Purchaser will be calculated using the sum
of (1) the Alternate Base Rate for such day and (2) the Applicable Margin with
respect to any Floating Tranche



 
15
 




--------------------------------------------------------------------------------




on such day (rather than the sum of (1) the LIBO Rate and (2) the Program Fee
Rate or the Applicable Margin with respect to any Eurodollar Tranche, as
applicable).”
“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2010-6 Principal Allocations with respect to such Related Month.
“Moody’s” means Moody’s Investors Service, Inc.
“Non-Conduit Purchaser” means each financial institution or other entity (other
than a commercial paper conduit, APA Bank or Funding Agent) listed on Schedule I
or party to a Purchaser Group Supplement pursuant to which such financial
institution or entity became a party to this Supplement.
“Non-Conduit Purchaser Group” means a Non-Conduit Purchaser.
“Non-Conduit Purchaser Participants” is defined in Section 11.1(f).
“Non-Deferrable Draw Amount” means, with respect to any Purchaser Group as of
any Increase Date, an amount equal to the lesser of (i) the excess, if any, of
(x) 10% of the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group over (y) the portion of any Increase Amounts funded by such
Purchaser Group during the preceding thirty-five (35) days pursuant to a
Non-Deferrable Increase Notice or, to the extent of any decrease pursuant to
Section 2.3(e) in the Delayed Amount set forth in a Delayed Funding Notice
delivered by such Purchaser Group, a Deferrable Increase Notice and (ii) the
excess, if any, of (x) the Maximum Purchaser Group Invested Amount with respect
to such Purchaser Group over (y) the sum of (1) the Purchaser Group Invested
Amount with respect to such Purchaser Group and (2) any unfunded Delayed Amounts
with respect to such Purchaser Group, in each case as of such Increase Date.
“Non-Deferrable Increase Notice” means a notice of Increase that provides that a
Delayed Funding Notice may not be provided by any Purchaser Group with respect
to such Increase in accordance with Section 2.3(e).
“Non-Delayed Funding Purchaser Group” is defined in Section 2.3(f).
“Non-Extending Purchaser Group” means any Purchaser Group who shall not have
agreed to an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).
“Optional Termination Date” is defined in Section 2.5(b).
“Optional Termination Notice” is defined in Section 2.5(b).
“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Related Documents
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Supplement, the Base Indenture or any Related Document.
“Outstanding” means, with respect to the Series 2010-6 Notes, the Series 2010-6
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2010-6 Notes and to the Administrative Agent,
the Funding Agents, the CP Conduit Purchasers, the APA Banks and the Non-Conduit
Purchasers hereunder shall not have been paid in full.



 
16
 




--------------------------------------------------------------------------------




“Past Due Rent Payment” is defined in Section 3.2(g).
“Permitted Investments” means negotiable instruments or securities maturing on
or before the Distribution Date next occurring after the investment therein,
payable in Dollars, issued by an entity organized under the laws of the United
States of America and represented by instruments in bearer or registered or in
book-entry form which evidence (i) obligations the full and timely payment of
which are to be made by or is fully guaranteed by the United States of America
other than financial contracts whose value depends on the values or indices of
asset values; (ii) demand deposits of, time deposits in, or certificates of
deposit issued by, any depositary institution or trust company incorporated
under the laws of the United States of America or any state thereof whose
short-term debt is rated “P-1” by Moody’s and “A-1” or higher by Standard &
Poor’s and subject to supervision and examination by Federal or state banking or
depositary institution authorities; provided, however, that at the earlier of
(x) the time of the investment and (y) the time of the contractual commitment to
invest therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from Standard & Poor’s of “A-1+”, in the case of certificates of
deposit or short-term deposits, or a rating from Standard & Poor’s not lower
than “AA”, in the case of long-term unsecured debt obligations; (iii) commercial
paper having, at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, a rating from Standard & Poor’s
of “A-1+” and a rating from Moody’s of “P-1”; (iv) bankers’ acceptances issued
by any depositary institution or trust company described in clause (ii) above;
(v) investments in money market funds (x) rated “AAm” by Standard & Poor’s or
otherwise approved in writing by Standard & Poor’s and (y) rated “Aaa” by
Moody’s or otherwise approved in writing by Moody’s; (vi) Eurodollar time
deposits having a credit rating from Standard & Poor’s of “A-1+” and a credit
rating from Moody’s of at least “A3” or “P-1”; (vii) repurchase agreements
involving any of the Permitted Investments described in clauses (i) and (vi)
above and the certificates of deposit described in clause (ii) above which are
entered into with a depository institution or trust company, having a commercial
paper or short-term certificate of deposit rating of “A-1+” by Standard & Poor’s
and “P-1” by Moody’s or which otherwise is approved as to collateralization by
the Rating Agencies; and (viii) any other instruments or securities, if the
Rating Agencies confirm in writing that the investment in such instruments or
securities will not adversely affect any rating with respect to the Series
2010-6 Notes and, so long as Standard & Poor’s and/or Moody’s rates the
Commercial Paper issued by any CP Conduit Purchaser, Standard & Poor’s and/or
Moody’s, as applicable, confirms in writing that the investment in such
instruments or securities will not adversely affect any rating of the Commercial
Paper issued by any CP Conduit Purchaser whose Commercial Paper is rated by
Standard & Poor’s or Moody’s, as applicable, at such time.
“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser or a LIBOR Funding CP Conduit
Purchaser.
“Preference Amount” means any amount previously distributed to a member or
members of a Purchaser Group on or relating to a Series 2010-6 Note that is
recoverable or that has been recovered as a voidable preference by the trustee
in a bankruptcy proceeding of a Demand Note Issuer pursuant to the Bankruptcy
Code in accordance with a final nonappealable order of a court having competent
jurisdiction.
“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2010-6 Demand Notes included in the Series 2010-6 Demand Note Payment
Amount as of the Series 2010-6 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;



 
17
 




--------------------------------------------------------------------------------




provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer occurs during such
one-year period, (x) the Pre-Preference Period Demand Note Payments as of any
date during the period from and including the date of the occurrence of such
Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence and (y) the
Pre-Preference Period Demand Note Payments as of any date after the conclusion
or dismissal of such proceedings shall equal the Series 2010-6 Demand Note
Payment Amount as of the date of the conclusion or dismissal of such
proceedings.
“Pricing Increase Notice” is defined in Section 2.7(h).
“Pricing Increase Rescission” is defined in Section 2.7(h).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2010-6 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the sum of (a) the Series
2010-6 AESOP I Operating Lease Loan Agreement Borrowing Base and (b) the excess,
if any, of (1) the AESOP II Loan Agreement Borrowing Base over (2) the AESOP II
DBRS Excluded Manufacturer Amount on such date.
“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2010-6 Invested Amount on
such date.
“Program Fee Rate” is defined in the Fee Letter.
“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.
“Purchase Effective Date” is defined in Section 2.6(d).
“Purchaser Group” means a CP Conduit Purchaser Group or a Non-Conduit Purchaser
Group.
“Purchaser Group Addition Date” is defined in Section 2.6(e).
“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day, such Purchaser Group’s Commitment Percentage of the
Increase Amount, if any, on such Business Day.
“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2010-6 Closing Date, such Purchaser
Group’s Commitment



 
18
 




--------------------------------------------------------------------------------




Percentage of the Series 2010-6 Initial Invested Amount and (b) when used with
respect to any other date, an amount equal to (i) the Purchaser Group Invested
Amount with respect to such Purchaser Group on the immediately preceding
Business Day plus (ii) the Purchaser Group Increase Amount with respect to such
Purchaser Group on such date minus (iii) the amount of principal payments made
to such Purchaser Group pursuant to Section 3.5(f) on such date plus (iv) the
amount of principal payments recovered from such Purchaser Group by a trustee as
a preference payment in a bankruptcy proceeding of a Demand Note Issuer or
otherwise. For the avoidance of doubt, (x) so long as any Purchaser Group has
failed to fund any portion of its Purchaser Group Increase Amount with respect
to any Increase Date (including any Delayed Amount), such unfunded amount shall
not be included in the Purchaser Group Invested Amount for such Purchaser Group
unless and until such amount has been funded (including by Funding any Delayed
Funding Reimbursement Amount, if applicable) and (y) any Delayed Amounts funded
on an Increase Date by a Non-Delayed Funding Purchaser Group shall be included
in the Purchaser Group Invested Amount for such Non-Delayed Funding Purchaser
Group until the related Delayed Funding Reimbursement Amount has been funded.
“Purchaser Group Supplement” is defined in Section 11.1(e).
“Qualified Interest Rate Cap Counterparty” means a counterparty to a Series
2010-6 Interest Rate Cap that is a bank, other financial institution or Person
which has, or has all of its obligations under its Series 2010-6 Interest Rate
Cap guaranteed by a Person that has a long-term senior, unsecured debt, deposit,
claims paying or credit (as the case may be) rating of at least “BBB” from DBRS,
a long-term senior unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “Baa2” from Moody’s or a long-term senior unsecured
debt, deposit, claims paying or credit (as the case may be) rating of at least
“BBB” from Standard & Poor’s.
“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.
“Reference Banks” means four major banks in the London interbank market selected
by the Administrative Agent.
“Related Additional APA Banks” is defined in Section 2.6(e).
“Related Non-Conduit Purchaser” means, with respect to any Non-Conduit Purchaser
Group, the Non-Conduit Purchaser that constitutes such Non-Conduit Purchaser
Group.
“Related Purchaser Group” means, with respect to (a) any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser or the CP
Conduit Purchaser and APA Bank party to the Purchaser Group Supplement pursuant
to which such Funding Agent became a party to this Supplement, (b) any CP
Conduit Purchaser, the CP Conduit Purchaser Group of which such CP Conduit
Purchaser is a member and (c) any Non-Conduit Purchaser, the Non-Conduit
Purchaser Group that such Non-Conduit Purchaser constitutes.
“Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, ABCR and/or any affiliate of either
entity, that refinances or replaces the Credit Agreement, as such Replacement
Credit Agreement may be amended, restated, modified, supplemented or waived from
time to time in accordance with its terms.



 
19
 




--------------------------------------------------------------------------------




“Requisite Noteholders” means Purchaser Groups having Commitment Percentages
aggregating more than 50% (or if all Commitments have terminated, Purchaser
Groups whose aggregate Purchaser Group Invested Amounts exceed 50% of the Series
2010-6 Invested Amount).
“Retained Interest” means a material net economic interest, initially held in
the form of a first loss position represented by the Administrator’s indirect
ownership of 100% of the outstanding membership interests ABRCF and the
associated indirect rights to residual cash flow under Section 3.2(f), in an
initial amount of not less than 5% of the sum of (x) the AESOP I Operating Lease
Loan Agreement Borrowing Base and (y) the AESOP II Loan Agreement Borrowing Base
in accordance with the text of Article 122a of the CRD.
“Scheduled Expiry Date” means, with respect to any Purchaser Group, November 30,
2015, as such date may be extended in accordance with Section 2.6(b).
“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date. For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non-Program Vehicle, the Net Book Value of such Non-Program Vehicle provided,
further, that if the Finance Guide is not being published, the Market Value of
such Vehicle shall be based on an independent third-party data source selected
by the Administrator and approved by each Rating Agency that is rating any
Series of Notes at the request of ABRCF based on the average equipment and
average mileage of each Vehicle of such model class and model year then leased
under the AESOP I Operating Lease or the Finance Lease; provided, further, that
if no such third-party data source or methodology shall have been so approved or
any such third-party data source or methodology is not available, the Market
Value of such Vehicle shall be equal to a reasonable estimate of the wholesale
market value of such Vehicle as determined by the Administrator, based on the
Net Book Value of such Vehicle and any other factors deemed relevant by the
Administrator.
“Senior Monthly Funding Costs” means, with respect to each Series 2010-6
Interest Period and any Purchaser Group, the excess of (a) the Monthly Funding
Costs over (b) the Contingent Monthly Funding Costs, in each case, with respect
to such Series 2010-6 Interest Period and such Purchaser Group.
“Series 2010-6 Accrued Interest Account” is defined in Section 3.1(b).



 
20
 




--------------------------------------------------------------------------------




“Series 2010-6 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2010-6 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the DBRS Excluded Manufacturer Amount as of such date.
“Series 2010-6 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2010-6 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
“Series 2010-6 Agent” is defined in the recitals hereto.
“Series 2010-6 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2010-6 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).
“Series 2010-6 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2010-6 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
“Series 2010-6 Cash Collateral Account” is defined in Section 3.8(e).
“Series 2010-6 Cash Collateral Account Collateral” is defined in Section 3.8(a).
“Series 2010-6 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2010-6 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2010-6 Liquidity Amount (after giving effect to any withdrawal from the Series
2010-6 Reserve Account on such Distribution Date) over the Series 2010-6
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2010-6 Enhancement Amount (after giving effect to any withdrawal
from the Series 2010-6 Reserve Account on such Distribution Date) over the
Series 2010-6 Required Enhancement Amount on such Distribution Date; provided,
however, that, on any date after the Series 2010-6 Letter of Credit Termination
Date, the Series 2010-6 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2010-6 Available Cash Collateral Account Amount over
(y) the Series 2010-6 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.
“Series 2010-6 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2010-6 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2010-6 Letter of Credit Liquidity Amount as
of such date.
“Series 2010-6 Closing Date” is defined in Section 2.1(a).
“Series 2010-6 Collateral” means the Collateral, each Series 2010-6 Letter of
Credit, each Series 2010-6 Demand Note, the Series 2010-6 Interest Rate Cap
Collateral, the Series 2010-6 Distribution Account Collateral, the Series 2010-6
Cash Collateral Account Collateral and the Series 2010-6 Reserve Account
Collateral.
“Series 2010-6 Collection Account” is defined in Section 3.1(b).



 
21
 




--------------------------------------------------------------------------------




“Series 2010-6 Controlled Amortization Period” means the period commencing at
the close of business on the Business Day immediately preceding the date on
which the Scheduled Expiry Date with respect to each Purchaser Group shall have
occurred and continuing to the earliest of (i) the commencement of the Series
2010-6 Rapid Amortization Period, (ii) the date on which the Series 2010-6 Notes
are fully paid and (iii) the termination of the Indenture.
“Series 2010-6 Controlled Distribution Amount” means, with respect to any
Related Month during the Series 2010-6 Controlled Amortization Period, an amount
equal to the excess of (x) one-third of the Series 2010-6 Invested Amount on the
Scheduled Expiry Date (after giving effect to any Increase or Decrease on the
Scheduled Expiry Date) over (y) the aggregate amount of any Decreases made
during such Related Month pursuant to Section 2.5.
“Series 2010-6 DBRS Below Investment Grade Non-Program Enhancement Rate” means,
as of any date of determination, the sum of (a) 36.25% and (b) the highest, for
any calendar month within the preceding twelve calendar months, of the greater
of (x) an amount (not less than zero) equal to 100% minus the Measurement Month
Average for the immediately preceding Measurement Month and (y) an amount (not
less than zero) equal to 100% minus the Market Value Average as of the
Determination Date within such calendar month (excluding the Market Value
Average for any Determination Date which has not yet occurred).
“Series 2010-6 DBRS Below Investment Grade Non-Program Vehicle Percentage” means
as of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the excess of (x) the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease or the AESOP II
Operating Lease that were manufactured by a Manufacturer that does not have a
long‑term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)” over (y)
the aggregate Net Book Value of all the Non-Program Vehicles included in the
numerator of the Series 2010-6 DBRS Below Investment Grade Program Vehicle
Percentage as of such date of determination (b) the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease or the AESOP II Operating Lease as of such date.
“Series 2010-6 DBRS Below Investment Grade Program Enhancement Rate” means, as
of any date of determination, 36.00%.
“Series 2010-6 DBRS Below Investment Grade Program Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (1) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease or
the AESOP II Operating Lease that were manufactured by an Eligible Program
Manufacturer that does not have a long‑term senior unsecured debt rating from
DBRS (or, if such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating)
of at least “BBB (low)” and (2) so long as no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non‑Program
Manufacturer, the aggregate Net Book Value of all Non‑Program Vehicles leased
under the AESOP I Operating Lease or the AESOP II Operating Lease that (i) were
manufactured by an Eligible Non‑Program Manufacturer that does not have a
long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)” and (ii)
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (b) the denominator of which is the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease or the AESOP
II Operating Lease as of such date.



 
22
 




--------------------------------------------------------------------------------




“Series 2010-6 DBRS Investment Grade Non-Program Enhancement Rate” means, as of
any date of determination, the sum of (a) 27.75% and (b) the highest, for any
calendar month within the preceding twelve calendar months, of the greater of
(x) an amount (not less than zero) equal to 100% minus the Measurement Month
Average for the immediately preceding Measurement Month and (y) an amount (not
less than zero) equal to 100% minus the Market Value Average as of the
Determination Date within such calendar month (excluding the Market Value
Average for any Determination Date which has not yet occurred).
“Series 2010-6 DBRS Investment Grade Non-Program Vehicle Percentage” means as of
any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the excess of (x) the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease or the AESOP II
Operating Lease that were manufactured by a Manufacturer that has a long‑term
senior unsecured debt rating from DBRS (or, if such Manufacturer is not rated by
DBRS, a DBRS Equivalent Rating) of “BBB (low)” or higher over (y) the aggregate
Net Book Value of all the Non-Program Vehicles included in the numerator of the
Series 2010-6 DBRS Investment Grade Program Vehicle Percentage as of such date
of determination and (b) the denominator of which is the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease or the AESOP II
Operating Lease as of such date.
“Series 2010-6 DBRS Investment Grade Program Enhancement Rate” means, as of any
date of determination, 15.75%.
“Series 2010-6 DBRS Investment Grade Program Vehicle Percentage” means, as of
any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (1) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease or
the AESOP II Operating Lease that were manufactured by an Eligible Program
Manufacturer that has a long‑term senior unsecured debt rating from DBRS (or, if
such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) of “BBB (low)”
or higher and (2) so long as no Manufacturer Event of Default has occurred and
is continuing with respect to such Eligible Non‑Program Manufacturer, the
aggregate Net Book Value of all Non‑Program Vehicles leased under the AESOP I
Operating Lease or the AESOP II Operating Lease that (i) were manufactured by an
Eligible Non‑Program Manufacturer that has a long-term senior unsecured debt
rating from DBRS (or, if such Manufacturer is not rated by DBRS, a DBRS
Equivalent Rating) of “BBB (low)” or higher and (ii) are subject to a
Manufacturer Program and remain eligible for repurchase thereunder as of such
date and (b) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease or the AESOP II Operating
Lease as of such date.
“Series 2010-6 DBRS Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2010-6 DBRS
Investment Grade Program Enhancement Rate as of such date and (B) the Series
2010-6 DBRS Investment Grade Program Vehicle Percentage as of such date, (ii)
the product of (A) the Series 2010-6 DBRS Investment Grade Non-Program
Enhancement Rate as of such date and (B) the Series 2010-6 DBRS Investment Grade
Non-Program Vehicle Percentage as of such date, (iii) the product of (A) the
Series 2010-6 DBRS Below Investment Grade Program Enhancement Rate as of such
date and (B) the Series 2010-6 Below Investment Grade Program Vehicle Percentage
as of such date, and (iv) the product of (A) the Series 2010-6 DBRS Below
Investment Grade Non-Program Enhancement Rate as of such date and (B) the Series
2010-6 DBRS Below Investment Grade Non-Program Vehicle Percentage as of such
date.
“Series 2010-6 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D as amended, modified or restated from
time to time.



 
23
 




--------------------------------------------------------------------------------




“Series 2010-6 Demand Note Payment Amount” means, as of the Series 2010-6 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2010-6 Demand Notes pursuant to Section 3.5(c)(iii) or 3.5(d)(ii)
that were deposited into the Series 2010-6 Distribution Account and paid to the
Series 2010-6 Noteholders during the one-year period ending on the Series 2010-6
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one-year period,
the Series 2010-6 Demand Note Payment Amount as of the Series 2010-6 Letter of
Credit Termination Date shall equal the Series 2010-6 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.
“Series 2010-6 Deposit Date” is defined in Section 3.2.
“Series 2010-6 Distribution Account” is defined in Section 3.9(a).
“Series 2010-6 Distribution Account Collateral” is defined in Section 3.9(d).
“Series 2010-6 Documents” means each of this Supplement, the Series 2010-6
Notes, the Series 2010-6 Interest Rate Cap, the Fee Letter, the Series 2010-6
Demand Notes, the Series 2010-6 Letter of Credit and any other related documents
executed in connection with an issuance of the Series 2010-6 Notes or activities
related thereto.
“Series 2010-6 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2010-6 Letter of Credit, a long-term senior unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “BBB”
from DBRS; provided, however, that if such Person is not rated by DBRS it will
qualify as a Series 2010-6 Letter of Credit Provider so long as it has a
long-term senior unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “Baa2” from Moody’s or a long-term senior unsecured
debt, deposit, claims paying or credit (as the case may be) rating of at least
“BBB” from Standard & Poor’s; provided that if a Person is not a Series 2010-6
Letter of Credit Provider (or a letter of credit provider under the Supplement
for any other Series of Notes), then such Person shall not be a Series 2010-6
Eligible Letter of Credit Provider until ABCR has provided 10 days’ prior notice
to the Rating Agencies, Standard & Poor’s, Moody’s and the Administrative Agent
that such a Person has been proposed as a Series 2010-6 Letter of Credit
Provider.
“Series 2010-6 Enhancement” means the Series 2010-6 Cash Collateral Account
Collateral, the Series 2010-6 Letters of Credit, the Series 2010-6 Demand Notes,
the Series 2010-6 Overcollateralization Amount and the Series 2010-6 Reserve
Account Amount.
“Series 2010-6 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2010-6 Overcollateralization Amount as of such date, (ii)
the Series 2010-6 Letter of Credit Amount as of such date, (iii) the Series
2010-6 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2010-6 Collection
Account (not including amounts allocable to the Series 2010-6 Accrued Interest
Account) and the Series 2010-6 Excess Collection Account as of such date.
“Series 2010-6 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2010-6 Enhancement Amount is less than the Series
2010-6 Required Enhancement Amount as of such date.



 
24
 




--------------------------------------------------------------------------------




“Series 2010-6 Excess Collection Account” is defined in Section 3.1(b).
“Series 2010-6 Expected Final Distribution Date” means the Distribution Date
falling in the fourth calendar month after the calendar month in which the
Series 2010-6 Revolving Period ends.
“Series 2010-6 Incremental Enhancement Amount” means, as of any date of
determination, the sum of:
(i)    the greater of (x) the Series 2010-6 Percentage of the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2010-6 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Series 2010-6
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles (other than (i) Unaccepted Program Vehicles and (ii)
Vehicles subject to a Manufacturer Program with a Specified Eligible Non-Program
Manufacturer) leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) the Series 2010-6 Maximum Non-Program Vehicle
Percentage of the sum of (1) the Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of the immediately preceding Business Day and (2)
the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
(ii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of the immediately preceding Business Day over the
Series 2010-6 Maximum Mitsubishi Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the aggregate Net Book
Value of all Vehicles manufactured by Mitsubishi and leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles manufactured by Mitsubishi and leased under the AESOP I Operating Lease
as of the immediately preceding Business Day over (B) 10% of the sum of (1) the
Net Book Value of all Vehicles leased under the AESOP II Operating Lease as of
the immediately preceding Business Day and (2) the Series 2010-6 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;
(iii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Isuzu or Subaru,
individually, and leased under the Leases as of the immediately preceding
Business Day over the Series 2010-6 Maximum Individual Isuzu/Subaru Amount as of
the immediately preceding Business Day and (y) the excess, if any, of (A) the
sum of (1) the aggregate Net Book Value of all Vehicles manufactured by Isuzu or
Subaru, individually, and leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2010-6 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Isuzu or Subaru, individually, and leased under the AESOP I Operating Lease as
of the immediately preceding Business Day over (B) 5% of the sum of (1) the Net
Book Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2010-6 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;



 
25
 




--------------------------------------------------------------------------------




(iv)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of the immediately preceding Business Day over the
Series 2010-6 Maximum Hyundai Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the aggregate Net Book
Value of all Vehicles manufactured by Hyundai and leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles manufactured by Hyundai and leased under the AESOP I Operating Lease as
of the immediately preceding Business Day over (B) 20% of the sum of (1) the Net
Book Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2010-6 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
(v)    the greater of (x) the Series 2010-6 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Suzuki and leased
under the Leases as of the immediately preceding Business Day over the Series
2010-6 Maximum Suzuki Amount as of the immediately preceding Business Day and
(y) the excess, if any, of (A) the sum of (1) the aggregate Net Book Value of
all Vehicles manufactured by Suzuki and leased under the AESOP II Operating
Lease as of the immediately preceding Business Day and (2) the Series 2010-6
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Suzuki and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2010-6 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
(vi)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of the immediately preceding Business Day over the Series
2010-6 Maximum Kia Amount as of the immediately preceding Business Day and (y)
the excess, if any, of (A) the sum of (1) the aggregate Net Book Value of all
Vehicles manufactured by Kia and leased under the AESOP II Operating Lease as of
the immediately preceding Business Day and (2) the Series 2010-6 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Kia and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 10% of the sum of (1) the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2010-6 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
(vii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the Specified States Amount as of the immediately preceding Business Day over
the Series 2010-6 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the Net
Book Value of all Vehicles titled in the States of Ohio, Oklahoma, and Nebraska
and leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2010-6 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles titled in the States of Ohio,
Oklahoma and Nebraska and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the Net Book
Value of all Vehicles leased under



 
26
 




--------------------------------------------------------------------------------




the AESOP II Operating Lease as of the immediately preceding Business Day and
(2) the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
(viii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2010-6 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Series
2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles manufactured by Manufacturers other than Eligible Non-Program
Manufacturers and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 3% of the sum of (1) the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2010-6 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day; and
(ix)     the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles leased under the Leases as of
the immediately preceding Business Day that were used vehicles at the time of
their acquisition over the Series 2010-6 Maximum Used Vehicle Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the sum of
(1) the aggregate Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day that were used
vehicles at the time of their acquisition and (2) the Series 2010-6 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day
that were used vehicles at the time of their acquisition over (B) 5% of the sum
of (1) the Net Book Value of all Vehicles leased under the AESOP II Operating
Lease as of the immediately preceding Business Day and (2) the Series 2010-6
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day;
“Series 2010-6 Initial Invested Amount” is defined in Section 2.3(a).
“Series 2010-6 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2010-6
Interest Period shall commence on and include the Series 2010-6 Closing Date and
end on and include November 21, 2010.
“Series 2010-6 Interest Rate Cap” has the meaning specified in Section 3.11(a).
“Series 2010-6 Interest Rate Cap Collateral” has the meaning specified in
Section 3.11(c).
“Series 2010-6 Interest Rate Cap Proceeds” means the amounts received by the
Trustee from an Interest Rate Cap Counterparty from time to time in respect of a
Series 2010-6 Interest Rate Cap (including amounts received from a guarantor or
from collateral).
“Series 2010-6 Invested Amount” means, on any date of determination, the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.



 
27
 




--------------------------------------------------------------------------------




“Series 2010-6 Invested Percentage” means as of any date of determination:
(a)    when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction the
numerator of which shall be equal to the sum of the Series 2010-6 Invested
Amount and the Series 2010-6 Overcollateralization Amount, determined during the
Series 2010-6 Revolving Period as of the end of the immediately preceding
Business Day, or, during the Series 2010-6 Rapid Amortization Period or the
Series 2010-6 Controlled Amortization Period, as of the end of the Series 2010-6
Revolving Period and the denominator of which shall be the greater as of the end
of the immediately preceding Business Day of (I) the Aggregate Asset Amount and
(II) the sum of the numerators used to determine the invested percentages for
allocations with respect to Principal Collections (for all Series of Notes and
all classes of such Series of Notes); and
(b)    when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be the Accrued Amounts with respect to the Series 2010-6 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination
“Series 2010-6 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 3.2(a), (b), (c) or (d) would have been
allocated to the Series 2010-6 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a), (b), (c) or (d) have been allocated to the Series
2010-6 Accrued Interest Account (excluding any amounts paid into the Series
2010-6 Accrued Interest Account pursuant to the proviso in Sections 3.2(c)(ii)
and 3.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
“Series 2010-6 Lease Payment Deficit” means either a Series 2010-6 Lease
Interest Payment Deficit or a Series 2010-6 Lease Principal Payment Deficit.
“Series 2010-6 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2010-6 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 3.5(c) on
account of such Series 2010-6 Lease Principal Payment Deficit.
“Series 2010-6 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2010-6 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2010-6 Lease Principal Payment
Carryover Deficit for such Distribution Date.
“Series 2010-6 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit E issued by a Series 2010-6 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2010-6
Noteholders.
“Series 2010-6 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2010-6 Letter of Credit on which no draw has been
made pursuant to Section 3.8(c), as specified therein, and (ii) if the Series
2010-6 Cash Collateral Account has been established and funded pursuant to



 
28
 




--------------------------------------------------------------------------------




Section 3.8, the Series 2010-6 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2010-6
Demand Notes on such date.
“Series 2010-6 Letter of Credit Expiration Date” means, with respect to any
Series 2010-6 Letter of Credit, the expiration date set forth in such Series
2010-6 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2010-6 Letter of Credit.
“Series 2010-6 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2010-6 Letter of Credit on which no draw has been made
pursuant to Section 3.8(c), as specified therein, and (b) if the Series 2010-6
Cash Collateral Account has been established and funded pursuant to Section 3.8,
the Series 2010-6 Available Cash Collateral Account Amount on such date.
“Series 2010-6 Letter of Credit Provider” means the issuer of a Series 2010-6
Letter of Credit.
“Series 2010-6 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2010-6 Notes are fully paid and (b) the Series
2010-6 Termination Date.
“Series 2010-6 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (i) of Article IV; provided, however, that any event or
condition of the type specified in clauses (a) through (i) of Article IV shall
not constitute a Series 2010-6 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of each of the Series 2010-6
Noteholders waiving the occurrence of such Series 2010-6 Limited Liquidation
Event of Default.
“Series 2010-6 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2010-6 Letter of Credit Liquidity Amount on such date and (b)
the Series 2010-6 Available Reserve Account Amount on such date.
“Series 2010-6 Maximum Amount” means any of the Series 2010-6 Maximum
Manufacturer Amounts, the Series 2010-6 Maximum Non-Eligible Manufacturer
Amount, the Series 2010-6 Maximum Non-Program Vehicle Amount, the Series 2010-6
Maximum Specified States Amount or the Series 2010-6 Maximum Used Vehicle
Amount.
“Series 2010-6 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
“Series 2010-6 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
“Series 2010-6 Maximum Invested Amount” means, on any date of determination, the
sum of the Maximum Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date. The Series 2010-6 Maximum Invested Amount shall
be reduced by the Maximum Purchaser Group Invested Amount of each Non-Extending
Purchaser Group on the Scheduled Expiry Date with respect to such Purchaser
Group.
“Series 2010-6 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.



 
29
 




--------------------------------------------------------------------------------




“Series 2010-6 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2010-6 Maximum Mitsubishi Amount, the Series 2010-6 Maximum Individual
Isuzu/Subaru Amount, the Series 2010-6 Maximum Hyundai Amount, the Series 2010-6
Maximum Kia Amount or the Series 2010-6 Maximum Suzuki Amount.
“Series 2010-6 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.
“Series 2010-6 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
“Series 2010-6 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2010-6 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
“Series 2010-6 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.
“Series 2010-6 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
“Series 2010-6 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
“Series 2010-6 Maximum Used Vehicle Amount” means, as of any day, an amount
equal to 5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
“Series 2010-6 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b) or (c)
would have been allocated to the Series 2010-6 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b) or (c) have been allocated to the Series 2010-6 Collection
Account (without giving effect to any amounts paid into the Series 2010-6
Accrued Interest Account pursuant to the proviso in Sections 3.2(b)(ii) and/or
3.2(c)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.
“Series 2010-6 Note” means any one of the Series 2010-6 Variable Funding Rental
Car Asset Backed Notes, executed by ABRCF authenticated and delivered by or on
behalf of the Trustee, substantially in the form of Exhibit A.
“Series 2010-6 Noteholder” means a Person in whose name a Series 2010-6 Note is
registered in the Note Register.
“Series 2010-6 Overcollateralization Amount” means the excess, if any, of (x)
the sum of (a) the Series 2010-6 AESOP I Operating Lease Loan Agreement
Borrowing Base as of such date



 
30
 




--------------------------------------------------------------------------------




and (b) the excess, if any, of (1) the AESOP II Loan Agreement Borrowing Base
over (2) the AESOP II DBRS Excluded Manufacturer Amount as of such date over (y)
the Series 2010-6 Invested Amount as of such date.
“Series 2010-6 Past Due Rent Payment” is defined in Section 3.2(g).
“Series 2010-6 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2010-6 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes outstanding as of such date.
“Series 2010-6 Principal Allocation” is defined in Section 3.2(a)(ii).
“Series 2010-6 Rapid Amortization Period” means the period beginning at the
earlier to occur of (a) the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred with
respect to the Series 2010-6 Notes and (b) the close of business on the Optional
Termination Date and ending upon the earliest to occur of (i) the date on which
the Series 2010-6 Notes are fully paid, (ii) the Series 2010-6 Termination Date
and (iii) termination of the Indenture.
“Series 2010-6 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2010-6 Letter of Credit Provider for draws
under its Series 2010-6 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Series 2010-6 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of (A) the excess, if any, of (x) the sum of the
Series 2010-6 Required Overcollateralization Amount and the Series 2010-6
Invested Amount as of such date over (y) the excess, if any, of (i) the AESOP II
Loan Agreement Borrowing Base as of such date over (ii) the AESOP II DBRS
Excluded Manufacturer Amount as of such date and (B) if an Event of Bankruptcy
with respect to ABCR, any other Lessee or any Permitted Sublessee (other than a
third-party Permitted Sublessee) has occurred on or prior to such date, the
Contingent Monthly Funding Costs Shortfall as of the immediately preceding
Distribution Date.
“Series 2010-6 Required Enhancement Amount” means, as of any date of
determination, the sum of (i)     the product of (x) the Series 2010-6 DBRS
Required Enhancement Percentage as of such date and (y) the Series 2010-6
Invested Amount as of such date and (ii) the Series 2010-6 Incremental
Enhancement Amount as of such date.
“Series 2010-6 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 2.05% of the Series 2010-6 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2010-6 Notes on such Distribution Date).
“Series 2010-6 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2010-6 Required Enhancement
Amount over the sum of (i) the Series 2010-6 Letter of Credit Amount as of such
date, (ii) the Series 2010-6 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2010-6 Collection Account (not including amounts allocable to the Series 2010-6
Accrued Interest Account) and the Series 2010-6 Excess Collection Account on
such date.



 
31
 




--------------------------------------------------------------------------------




“Series 2010-6 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the sum of (a) the greater of (i) the
excess, if any, of the Series 2010-6 Required Liquidity Amount on such
Distribution Date over the Series 2010-6 Letter of Credit Liquidity Amount on
such Distribution Date (after giving effect to any payments of principal to be
made on the Series 2010-6 Notes on such Distribution Date) and (ii) the excess,
if any, of the Series 2010-6 Required Enhancement Amount over the Series 2010-6
Enhancement Amount (excluding therefrom the Series 2010-6 Available Reserve
Account Amount and calculated after giving effect to any payments of principal
to be made on the Series 2010-6 Notes) on such Distribution Date and (b) the
Demand Note Preference Payment Amount.
“Series 2010-6 Reserve Account” is defined in Section 3.7(a).
“Series 2010-6 Reserve Account Collateral” is defined in Section 3.7(d).
“Series 2010-6 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2010-6 Available Reserve Account Amount
over the sum of (x) the Series 2010-6 Required Reserve Account Amount on such
Distribution Date and (y) the sum of (i) the aggregate Contingent Monthly
Funding Costs with respect to all Purchaser Groups for the Series 2010-6
Interest Period ending on such date and (ii) any Contingent Monthly Funding
Costs Shortfall as of such date (together with accrued interest thereon).
“Series 2010-6 Revolving Period” means the period from and including, the Series
2010-6 Closing Date to the earlier to occur of (x) the commencement of the
Series 2010-6 Controlled Amortization Period and (y) the commencement of the
Series 2010-6 Rapid Amortization Period.
“Series 2010-6 Senior Interest Shortfall” is defined in Section 3.3(f).
“Series 2010-6 Senior Monthly Interest” means, with respect to any Series 2010-6
Interest Period, an amount equal to the product of (a) the average daily Series
2010-6 Invested Amount during such Series 2010-6 Interest Period, (b) the Series
2010-6 Senior Note Rate for such Series 2010-6 Interest Period and (c) the
number of days in such Series 2010-6 Interest Rate Period divided by 360.
“Series 2010-6 Senior Note Rate” means for any Series 2010-6 Interest Period,
the interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Senior Monthly
Funding Costs with respect to each Purchaser Group for such Series 2010-6
Interest Period and the denominator of which is equal to the average daily
Series 2010-6 Invested Amount during such Series 2010-6 Interest Period and (b)
a fraction, the numerator of which is 360 and the denominator of which is the
number of days in such Series 2010-6 Interest Period; provided, however, that
the Series 2010-6 Senior Note Rate will in no event be higher than the maximum
rate permitted by applicable law.
“Series 2010-6 Standard & Poor’s Additional Enhancement Amount” means, as of any
date of determination, the excess, if any, of (x) the Series 2010-6 Standard &
Poor’s Enhancement Amount as of such date over (y) the Series 2010-6 Required
Enhancement Amount as of such date; provided, however, that as of any date of
determination following the occurrence and during the continuance of a
Liquidation Event of Default or a Series 2010-6 Limited Liquidation Event of
Default, the “Series 2010-6 Standard & Poor’s Additional Enhancement Amount”
shall equal the Series 2010-6 Standard & Poor’s Additional Enhancement Amount as
of the date immediately preceding the occurrence of such Liquidation Event of
Default or Series 2010-6 Limited Liquidation Event of Default.



 
32
 




--------------------------------------------------------------------------------




“Series 2010-6 Standard & Poor’s Enhancement Amount” means, as of any date of
determination, the sum of (i) the excess of (A) the result of (x) the Series
2010-6 Invested Amount as of such date divided by (y) 100% minus the Series
2010-6 Standard & Poor’s Enhancement Percentage as of such date over (B) the
Series 2010-6 Invested Amount as of such date, (ii) the Series 2010-6
Incremental Enhancement Amount, as of such date, (iii) the excess, if any of (x)
the Standard & Poor’s Excluded Receivable Amount over (y) the DBRS Excluded
Manufacturer Amount as of such date and (iv) the excess, if any, of (x) the
AESOP II Standard & Poor’s Excluded Receivable Amount over (y) the AESOP II DBRS
Excluded Manufacturer Amount as of such date.
“Series 2010-6 Standard & Poor’s Enhancement Percentage” means, as of any date
of determination, the sum of (i) 45.00% and (ii) the highest, for any calendar
month within the preceding twelve calendar months, of the greater of (x) an
amount (not less than zero) equal to 100% minus the Measurement Month Average
for the immediately preceding Measurement Month and (y) an amount (not less than
zero) equal to 100% minus the Market Value Average as of the Determination Date
within such calendar month (excluding the Market Value Average for any
Determination Date which has not yet occurred).
“Series 2010-6 Termination Date” means the Distribution Date falling in the
sixteenth calendar month after the calendar month in which the Series 2010-6
Revolving Period ends.
“Series 2010-6 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 3.5(c) or (d) on the Series 2010-6 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2010-6 Letters of Credit.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage” means,
as of any date of determination, with respect to each Standard & Poor’s
Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed
100%) most recently specified in writing by Standard & Poor’s to ABRCF and the
Trustee with respect to such Standard & Poor’s Non-Investment Grade
Manufacturer; provided, however, that as of the A&R Effective Date the Standard
& Poor’s Excluded Manufacturer Receivable Specified Percentage for each Standard
& Poor’s Non-Investment Grade Manufacturer shall be 100%; provided further that
the initial Standard & Poor’s Excluded Manufacturer Receivable Specified
Percentage with respect to any Manufacturer that becomes a Standard & Poor’s
Non-Investment Grade Manufacturer after the A&R Effective Date shall be 100%.
“Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each Standard &
Poor’s Non-Investment Grade Manufacturer as of such date: the product of (i) to
the extent such amounts are included in the calculation of AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as
of such date, by AESOP Leasing or the Intermediary from such Standard & Poor’s
Non-Investment Grade Manufacturer and (ii) the Standard & Poor’s Excluded
Manufacturer Receivable Specified Percentage for such Standard & Poor’s
Non-Investment Grade Manufacturer as of such date.
“Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “AA-” from
Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “AA-” to below



 
33
 




--------------------------------------------------------------------------------




“AA-” by Standard & Poor’s after the A&R Effective Date shall not be deemed a
Standard & Poor’s Non-Investment Grade Manufacturer until the thirtieth (30th)
calendar day following such downgrade.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.
“Supplement” is defined in the recitals hereto.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date Disbursement” means an amount drawn under a Series 2010-6
Letter of Credit pursuant to a Certificate of Termination Date Demand.
“Termination Disbursement” means an amount drawn under a Series 2010-6 Letter of
Credit pursuant to a Certificate of Termination Demand.
“Transfer Supplement” is defined in Section 11.1(c).
“Transferee” is defined in Section 11.1(g).
“Trustee” is defined in the recitals hereto.
“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2010-6
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
“Voting Stock” means, with respect to any Person, the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.
“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2010-6 Maximum Amount.
“Waiver Request” is defined in Article V.



 
34
 




--------------------------------------------------------------------------------




ARTICLE II
PURCHASE AND SALE OF SERIES 2010-6 NOTES;
INCREASES AND DECREASES OF SERIES 2010-6 INVESTED AMOUNT
Section 2.1.    Purchases of the Series 2010-6 Notes.
(a)    Initial Purchases. Subject to the terms and conditions of this
Supplement, including delivery of notice in accordance with Section 2.3, (i)
each Non-Conduit Purchaser shall purchase, and each CP Conduit Purchaser may, in
its sole discretion, purchase a Series 2010-6 Note in an amount equal to all or
a portion of its Commitment Percentage of the Series 2010-6 Initial Invested
Amount on any Business Day during the period from the Effective Date (the
“Series 2010-6 Closing Date”) to and including the Expiry Date with respect to
its Related Purchaser Group, and if any such CP Conduit Purchaser shall have
notified the Administrative Agent and the Funding Agent with respect to such CP
Conduit Purchaser that it has elected not to fund a Series 2010-6 Note in an
amount equal to its Commitment Percentage of the Series 2010-6 Initial Invested
Amount on the Series 2010-6 Closing Date, each APA Bank with respect to such CP
Conduit Purchaser shall fund on the Series 2010-6 Closing Date its APA Bank
Percentage of that portion of such Series 2010-6 Note not to be funded by such
CP Conduit Purchaser and (ii) thereafter, (A) each Non-Conduit Purchaser shall
maintain its Series 2010-6 Note, subject to increase or decrease during the
period from the Series 2010-6 Closing Date to and including the Expiry Date with
respect to its Related Purchaser Group, in accordance with the provisions of
this Supplement, (B) if a CP Conduit Purchaser shall have purchased a Series
2010-6 Note on the Series 2010-6 Closing Date, such CP Conduit Purchaser may, in
its sole discretion, maintain its Series 2010-6 Note, subject to increase or
decrease during the period from the Series 2010-6 Closing Date to and including
the Expiry Date with respect to its Related Purchaser Group, in accordance with
the provisions of this Supplement and (C) the APA Banks shall maintain their
respective APA Bank Percentages of the Series 2010-6 Note with respect to its
Related Purchaser Group, subject to increase or decrease during the period from
the Series 2010-6 Closing Date to and including the Expiry Date with respect to
such Purchaser Group, in accordance with the provisions of this Supplement.
Payments by the Non-Conduit Purchasers, the CP Conduit Purchasers and/or the APA
Banks with respect to the CP Conduit Purchasers shall be made in immediately
available funds on the Series 2010-6 Closing Date in accordance with Section
2.3(d).
(b)    Maximum Purchaser Group Invested Amounts. Notwithstanding anything to the
contrary contained in this Supplement, at no time shall a Purchaser Group be
required to make the initial purchase of a Series 2010-6 Note or increase its
Purchaser Group Invested Amount if the sum of (x) Purchaser Group Invested
Amount with respect to such Purchaser Group, after giving effect to such
purchase or increase and (y) the sum of any unfunded Delayed Amounts with
respect to such Purchaser Group, would exceed the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group at such time.
(c)    Form of Series 2010-6 Notes. The Series 2010-6 Notes shall be issued in
fully registered form without interest coupons, substantially in the form set
forth in Exhibit A.
Section 2.2.    Delivery. (a)  On the Series 2010-6 Closing Date (or on any
later date that any Purchaser Group becomes a party to this Supplement), ABRCF
shall sign and shall direct the Trustee in writing pursuant to Section 2.2 of
the Base Indenture to duly authenticate, and the Trustee, upon receiving such
direction, shall so authenticate a Series 2010-6 Note (i) in the case of a CP
Conduit Purchaser Group, in the name of the Funding Agent with respect to such
CP Conduit Purchaser Group (or as otherwise requested by such CP Conduit
Purchaser Group and agreed to by ABRCF) in an amount



 
35
 




--------------------------------------------------------------------------------




equal to the Maximum Purchaser Group Invested Amount with respect to such CP
Conduit Purchaser Group and deliver such Series 2010-6 Note to such Funding
Agent in accordance with such written directions or (ii) in the case of a
Non-Conduit Purchaser Group, in the name of the Related Non-Conduit Purchaser in
an amount equal to the Maximum Purchaser Group Invested Amount with respect to
such Related Non-Conduit Purchaser Group and deliver such 2010-6 Note to such
Related Non-Conduit Purchaser in accordance with such written directions.
(b)    The Administrative Agent shall maintain a record of the actual Purchaser
Group Invested Amount outstanding with respect to each Purchaser Group and the
actual Series 2010-6 Invested Amount outstanding on any date of determination,
which, absent manifest error, shall constitute prima facie evidence of the
outstanding Purchaser Group Invested Amounts and outstanding Series 2010-6
Invested Amount from time to time. Upon a written request from the Trustee, the
Administrative Agent shall provide in writing the identity of the Purchaser
Groups, the related Funding Agents for each CP Conduit Purchaser Group, the
Purchaser Group Invested Amount for each Purchaser Group and the Commitment
Percentage with respect to such Purchaser Group to the Trustee.
Section 2.3.    Procedure for Initial Issuance and for Increasing the Series
2010-6 Invested Amount. (a)  Subject to Section 2.3(c), (i) on the Series 2010-6
Closing Date, each Non-Conduit Purchaser purchased, and each CP Conduit
Purchaser and/or APA Bank agreed to purchase, a Series 2010-6 Note, and each
Purchaser Group funded the initial invested amount (the “Series 2010-6 Initial
Invested Amount”), in each case, in accordance with the Original Series 2010-6
Supplement and (ii) on any Business Day during the period from the Effective
Date to and including the Expiry Date with respect to a Purchaser Group, in the
case of a Non-Conduit Purchaser Group, the Related Non-Conduit Purchaser hereby
agrees, or in the case of a CP Conduit Purchaser Group, the CP Conduit Purchaser
in such CP Conduit Purchaser Group may agree, in its sole discretion, and each
APA Bank with respect to such CP Conduit Purchaser hereby agrees that the
Purchaser Group Invested Amount with respect to such Purchaser Group may be
increased by an amount equal to its APA Bank Percentage of the Commitment
Percentage with respect to such Purchaser Group of the Increase Amount (an
“Increase”), upon the request of ABRCF (each date on which an increase in the
Series 2010-6 Invested Amount occurs hereunder being herein referred to as the
“Increase Date” applicable to such Increase); provided, however, that ABRCF
shall have given the Administrative Agent (with a copy to the Trustee)
irrevocable (other than as specified in Section 2.3(e)) written notice
(effective upon receipt), by telecopy (receipt confirmed), substantially in the
form of Exhibit B together with a calculation (including of the components
thereof) in a form reasonably acceptable to the Administrative Agent of the sum
of (i) the Series 2010-6 AESOP I Operating Loan Agreement Borrowing Base and
(ii) the excess, if any, of (x) the AESOP II Loan Agreement Borrowing Base over
(y) the AESOP II DBRS Excluded Manufacturer Amount on the date of such notice
(provided that such calculation shall not be required with respect to any notice
of Increase delivered prior to December 1, 2013), of such request no later than
3:00 p.m. (New York City time) on (A) with respect to a Deferrable Increase
Notice, the third Business Day prior to such Increase Date or (B) with respect
to a Non-Deferrable Increase Notice, the second Business Day prior to such
Increase Date. Such notice shall state (x) the Increase Date, (y) the proposed
amount of the increase in the Series 2010-6 Invested Amount (an “Increase
Amount”) and (z) whether a Delayed Funding Notice may be delivered in connection
with such Increase pursuant to Section 2.3(e). The Commitment Percentage with
respect to any Purchaser Group of the Increase Amount set forth in any
Non-Deferrable Increase Notice shall not exceed such Purchaser Group’s
Non-Deferrable Draw Amount as of the related Increase Date.
(b)    If a CP Conduit Purchaser elects not to fund the full amount of its
Commitment Percentage of a requested Increase, such CP Conduit Purchaser shall
notify the Administrative Agent



 
36
 




--------------------------------------------------------------------------------




and the Funding Agent with respect to such CP Conduit Purchaser, and each APA
Bank with respect to such CP Conduit Purchaser shall fund its APA Bank
Percentage of the portion of the Commitment Percentage with respect to such
Related Purchaser Group of such Increase not funded by such CP Conduit
Purchaser.
(c)    No Purchaser Group shall be required to increase its Purchaser Group
Invested Amount on any Increase Date hereunder unless:
(i)    such Purchaser Group’s Commitment Percentage of such Increase Amount is
equal to (A) $1,000,000 or an integral multiple of $100,000 in excess thereof or
(B) if less, the excess of the Maximum Purchaser Group Invested Amount with
respect to such Purchaser Group over the Purchaser Group Invested Amount with
respect to such Purchaser Group;
(ii)    after giving effect to such Increase Amount, the sum of the (x) the
Purchaser Group Invested Amount and (y) any unfunded Delayed Amounts with
respect to such Purchaser Group would not exceed the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group;
(iii)    after giving effect to such Increase Amount, no AESOP I Operating Lease
Vehicle Deficiency would occur and be continuing;
(iv)    no Amortization Event or Potential Amortization Event (in each case,
other than an Amortization Event or Potential Amortization Event in respect of
another Series of Notes solely resulting from a Surety Default (as such term is
defined in the Supplement pursuant to which such other Series of Notes was
issued)) has occurred and is continuing on the Series 2010-6 Closing Date or
such Increase Date, as applicable, or would occur and be continuing after giving
effect to such Increase;
(v)    not more than two Increases have occurred in the four Business Days
immediately preceding the date of such Increase;
(vi)    all of the representations and warranties made by each of ABRCF, the
Lessees, the Lessors and the Administrator in the Base Indenture, this
Supplement and the Related Documents to which each is a party are true and
correct in all material respects on and as of such Increase Date, as if made on
and as of such date (except to the extent such representations and warranties
are expressly made as of another date); and
(vii)    all conditions precedent to the making of any Loan under the applicable
Loan Agreements would be satisfied.
ABRCF’s acceptance of funds in connection with each Increase occurring on any
Increase Date shall constitute a representation and warranty by ABRCF to the
Purchaser Groups as of such Increase Date (except to the extent such
representations and warranties are expressly made as of another date) that all
of the conditions contained in this Section 2.3(c) have been satisfied.
(d)    Upon receipt of any notice required by Section 2.3(a) or permitted by
Section 2.3(e) from ABRCF, the Administrative Agent shall forward (by telecopy
or electronic messaging system) a copy of such notice to each Non-Conduit
Purchaser and the Funding Agent with respect to each CP Conduit Purchaser Group
(or, with respect to any notice pursuant to Section 2.3(e) requiring a Delayed
Funding Purchaser Group to decrease its Delayed Amount, the applicable
Non-Conduit Purchaser or Funding Agent), no later than 5:00 p.m. (New York City
time) on the day received. After receipt by any



 
37
 




--------------------------------------------------------------------------------




Funding Agent with respect to a CP Conduit Purchaser Group of such notice from
the Administrative Agent, such Funding Agent shall, so long as the conditions
set forth in Sections 2.3(a) and (c) are satisfied, promptly provide telephonic
notice to the related CP Conduit Purchaser and the related APA Banks, of the
Increase Date and of such CP Conduit Purchaser Group’s Commitment Percentage of
the Increase Amount. Subject to Section 2.3(e), if such CP Conduit Purchaser
elects to fund all or a portion of its Commitment Percentage of the Increase
Amount, such CP Conduit Purchaser shall pay in immediately available funds its
Commitment Percentage (or any portion thereof) of the amount of such Increase on
the related Increase Date to the Funding Agent with respect to such CP Conduit
Purchaser Group for remittance to the Trustee for deposit into the Series 2010-6
Collection Account. Subject to Section 2.3(e), if such CP Conduit Purchaser does
not fund the full amount of the Commitment Percentage of such CP Conduit
Purchaser Group of the Increase Amount, and the related APA Banks are required
to fund the portion thereof not funded by the CP Conduit Purchaser, each such
APA Bank shall pay in immediately available funds its APA Bank Percentage of
such portion on the related Increase Date to the Funding Agent with respect to
such CP Conduit Purchaser Group for deposit in the Series 2010-6 Collection
Account. Each Funding Agent shall remit the amounts received by it from its CP
Conduit Purchaser or the related APA Banks pursuant to this Section 2.3(d) to
the Trustee for deposit into the Series 2010-6 Collection Account. Subject to
Section 2.3(e), so long as the conditions set forth in Sections 2.3(a) and (c)
are satisfied, each Non-Conduit Purchaser shall pay in immediately available
funds the Commitment Percentage of such Non-Conduit Purchaser of the amount of
such Increase on the related Increase Date to the Trustee for deposit into the
Series 2010-6 Collection Account.
(e)    Notwithstanding any of the foregoing, any APA Bank or Non-Conduit
Purchaser who shall have previously notified ABRCF in writing that it or any
related Program Support Provider has incurred charges under, or in anticipation
of, Basel III (which may include external charges incurred by the APA Bank,
Non-Conduit Purchaser or Program Support Provider or internal charges incurred
by any of their businesses) in respect of its Commitment hereunder or any
agreement to support such Commitment, or in respect of its interest in the
Series 2010-6 Notes, based on its “liquidity coverage ratio” calculated under
Basel III, may, upon receipt of any Deferrable Increase Notice pursuant to
Section 2.3(a), notify ABRCF in writing (a “Delayed Funding Notice”) on or prior
to 12:00 noon (New York City time) on the second Business Day preceding the
related Increase Date, of its intent to fund an amount up to its APA Bank
Percentage or its Commitment Percentage, as applicable, of the related Increase
Amount (such amount, subject to any adjustment described below, the “Delayed
Amount”) on a Business Day that is on or before the thirty-fifth (35th) day
following the Increase Date specified in such Deferrable Increase Notice (the
“Delayed Funding Date”) rather than on such Increase Date. If any APA Bank or
Non-Conduit Purchaser provides a Delayed Funding Notice to ABRCF following
ABRCF’s delivery of a notice of an Increase pursuant to Section 2.3(a), ABRCF
may with written notice to the Administrative Agent delivered prior to 3:00 pm
on the second Business Day preceding such Increase Date, (x) decrease the
Increase Amount with respect to such Deferrable Increase Notice (or revoke such
Deferrable Increase Notice by decreasing the Increase Amount to zero) and/or (y)
require any APA Bank or Non-Conduit Purchaser who has provided a Delayed Funding
Notice to reduce the Delayed Amount with respect to such Increase by an amount
no greater than the Non-Deferrable Draw Amount with respect to such Purchaser
Group as of the related Increase Date. In the event that the Increase Amount
with respect to such Deferrable Increase Notice is reduced, but not to zero,
then any Delayed Amount with respect to any Purchaser Group shall be reduced on
a pro rata basis unless otherwise specified by ABRCF pursuant to clause (y)
above. No Purchaser Group that has provided a Delayed Funding Notice in respect
of an Increase (each a “Delayed Funding Purchaser Group”) shall be considered to
be in default of its obligation to fund its Delayed Amount pursuant to this
Section 2.3 unless and until it has failed to fund the Delayed Amount (and/or
the Delayed Funding Reimbursement Amount with respect to such Delayed Amount) on
or before the Delayed Funding Date.



 
38
 




--------------------------------------------------------------------------------




(f)    If (i) one or more Delayed Funding Purchaser Groups provides a Delayed
Funding Notice to ABRCF in respect of any Increase Date and (ii) ABRCF shall not
have decreased the related Increase Amount to zero or required each such Delayed
Funding Purchaser Group to reduce the Delayed Amount with respect to such
Increase to zero, in each case, pursuant to Section 2.3(e), the Administrative
Agent shall, by no later than 12:00 noon (New York City time) on the Business
Day preceding such Increase Date, direct each Purchaser Group that is not a
Delayed Funding Purchaser Group with respect to such Increase Date (each a
“Non-Delayed Funding Purchaser Group”) to fund an additional portion of such
Increase Amount on such Increase Date equal to such Non-Delayed Funding
Purchaser Group’s proportionate share (based upon the Maximum Purchaser Group
Invested Amount with respect to such Non-Delayed Funding Purchaser Group
relative to the sum of the Maximum Purchaser Group Invested Amounts with respect
to all Non-Delayed Funding Purchaser Groups) of the aggregate Delayed Amounts
with respect to such Increase Date; provided that no Non-Delayed Funding
Purchaser Group shall be required to fund any portion of the aggregate Delayed
Amounts that would cause its Purchaser Group Invested Amount to exceed its
Maximum Purchaser Group Invested Amount. Subject to Section 2.3(a), in the case
of a Non-Delayed Funding Purchaser Group that is a Non-Conduit Purchaser, such
Non-Conduit Purchaser hereby agrees, or, in the case of a Non-Delayed Funding
Purchaser Group that is a CP Conduit Purchaser Group, the CP Conduit in such CP
Conduit Purchaser Group may agree, in its sole discretion, and the APA Banks in
such CP Conduit Purchaser Group hereby agree, to fund such portion of the
Increase Amount on such Increase Date.
(g)    After the Non-Delayed Funding Purchaser Groups fund a Delayed Amount on
any Increase Date in accordance with Section 2.3(f), the Delayed Funding
Purchaser Group in respect of such Delayed Amount will be obligated to fund the
Delayed Funding Reimbursement Amount with respect to such Delayed Amount on or
before its Delayed Funding Date, irrespective of whether the Scheduled Expiry
Date with respect to such Delayed Funding Purchaser Group shall have occurred on
or prior to such Delayed Funding Date or ABRCF would be able to satisfy the
conditions set forth in Section 2.3(a) to an Increase in an amount equal to such
Delayed Funding Reimbursement Amount on such Delayed Funding Date. Such Delayed
Funding Purchaser Group shall fund such Delayed Funding Reimbursement Amount on
such Delayed Funding Date by paying such amount to the Administrative Agent in
immediately available funds, and the Administrative Agent shall distribute such
funds to each such Non-Delayed Funding Purchaser Group, pro rata based on the
relative amount of such Delayed Amount funded by such Non-Delayed Funding
Purchaser Group on such Increase Date pursuant to Section 2.3(f).


Section 2.4.    Sales by CP Conduit Purchasers of Series 2010-6 Notes to APA
Banks. Notwithstanding any limitation to the contrary contained herein, each CP
Conduit Purchaser may, in its own discretion, at any time, sell or assign all or
any portion of its interest in its Series 2010-6 Note to any Conduit Assignee or
to the APA Banks with respect to such CP Conduit Purchaser pursuant to, and
subject to the terms and conditions of, the Asset Purchase Agreement with
respect to such CP Conduit Purchaser.
Section 2.5.    Procedure for Decreasing the Series 2010-6 Invested Amount;
Optional Termination. (a)  On any Business Day prior to the occurrence of an
Amortization Event, upon the written request of ABRCF or the Administrator on
behalf of ABRCF, the Series 2010-6 Invested Amount may be reduced (a “Decrease”)
by the Trustee’s withdrawing (as set forth in such request) (x) funds on deposit
in the Series 2010-6 Excess Collection Account on such Business Day in an amount
not to exceed the amount of such funds on deposit therein on such Business Day
(after giving effect to any application pursuant to clauses (i), (ii) and (iii)
of Section 3.2(f)) and/or (y) if such Business Day is during the Series



 
39
 




--------------------------------------------------------------------------------




2010-6 Controlled Amortization Period, funds on deposit in the Series 2010-6
Collection Account on such Business Day in an amount not to exceed the amount of
such funds on deposit therein on such Business Day that were allocated to the
Series 2010-6 Notes pursuant to Section 3.2(b)(ii) on or prior to such Business
Day which have not previously been withdrawn therefrom pursuant to either this
clause (y) to make a Decrease or pursuant to Section 3.5(a) to be paid to the
holders of the Series 2010-6 Notes, and, in each case, depositing such funds
into the Series 2010-6 Distribution Account and distributing such funds to the
Administrative Agent on such Business Day in accordance with Section 3.5(b);
provided that ABRCF shall have given the Administrative Agent (with a copy to
the Trustee) irrevocable written notice (effective upon receipt) of the amount
of such Decrease prior to 9:30 a.m. (New York City time) on the second Business
Day prior to such Decrease; provided, further, that any such Decrease shall be
in an amount equal to $10,000,000 and integral multiples of $500,000 in excess
thereof (or if such Decrease will be used to reduce one or more Non-Extending
Purchaser Group’s Purchaser Group Invested Amounts, such Decrease may be in such
amount as is necessary to reduce the Purchaser Group Invested Amounts of all
such Non-Extending Purchaser Groups to zero). Upon each Decrease, the
Administrative Agent shall indicate in its records such Decrease and the
Purchaser Group Invested Amount outstanding with respect to each Purchaser Group
after giving effect to such Decrease. Upon receipt of any notice required by
Section 2.5(a) from ABRCF, the Administrative Agent shall forward (by telecopy
or electronic messaging system) a copy of such notice to each Non-Conduit
Purchaser and the Funding Agent with respect to each CP Conduit Purchaser Group,
no later than 1:00 p.m. (New York City time) on the Business Day received.
(b)    On any Business Day, ABRCF shall have the right to deliver an irrevocable
written notice (an “Optional Termination Notice”) to the Administrative Agent,
the Trustee, the Administrator, Standard & Poor’s, Moody’s and the Rating
Agencies in which ABRCF declares that the Commitments shall terminate on the
date (the “Optional Termination Date”) set forth in such notice (which date, in
any event, shall be a Distribution Date not less than twenty Business Days from
the date on which such notice is delivered). Upon receipt of any Optional
Termination Notice from ABRCF, the Administrative Agent shall promptly notify
each Non-Conduit Purchaser and the Funding Agent with respect to each CP Conduit
Purchaser Group thereof.
(c)    From and after the Optional Termination Date, the Series 2010-6 Rapid
Amortization Period shall commence for all purposes under this Supplement, the
Base Indenture and the Related Documents.
(d)    If there are Principal Collections on deposit in the Series 2010-6 Excess
Collection Account on any Business Day on which the Purchaser Group Invested
Amount with respect to any Non-Extending Purchaser Group shall not have been
reduced to zero and ABRCF would be permitted under the terms of Section 2.5(a)
to effect a Decrease with such funds, ABRCF shall request such a Decrease in
accordance with Section 2.5(a) on the earliest possible date.
Section 2.6.    Increases and Reductions of the Commitments; Extensions of the
Commitments; Replacement of Purchaser Groups. (a)  ABRCF may from time to time
request that any Purchaser Group agree to increase its Maximum Purchaser Group
Invested Amount. An increase in such amount shall be effective hereunder if such
Purchaser Group shall have agreed in its sole discretion to such increase.
(b)    If ABRCF desires to extend the Scheduled Expiry Date with respect to the
Purchaser Groups, ABRCF shall notify the Administrative Agent at least 60 days
prior to such Scheduled Expiry Date of its desire to extend the Scheduled Expiry
Date with respect to the Purchaser Groups, whereupon the Administrative Agent
shall notify each Non-Conduit Purchaser and the Funding Agent



 
40
 




--------------------------------------------------------------------------------




with respect to each CP Conduit Purchaser Group of ABRCF’s desire to so extend
the Scheduled Expiry Date. Each Non-Conduit Purchaser and each Funding Agent, on
behalf of its CP Conduit Purchaser Group, shall notify the Administrative Agent
and ABRCF in writing of whether its Related Purchaser Group agrees to an
extension of the Scheduled Expiry Date with respect to such Purchaser Group;
provided that failure by a Non-Conduit Purchaser or a Funding Agent to respond
to such request shall not be construed as a consent by such Purchaser Group to
such extension. The decision to extend or not extend shall be made by each
Purchaser Group in its sole discretion. In the event that any Purchaser Group
desires to extend its Scheduled Expiry Date for an amount that is less than its
Maximum Purchaser Group Invested Amount prior to ABRCF’s request for an
extension, ABRCF, in its sole discretion, may accept such extension; provided,
however, that such Purchaser Group (x) shall be deemed to be a Non-Extending
Purchaser Group for purposes of Section 3.5 having a Purchaser Group Invested
Amount equal to the excess of its Purchaser Group Invested Amount over a
percentage of its Maximum Purchaser Group Invested Amount that will be available
after the extension of its Scheduled Expiry Date equal to the percentage
equivalent of a fraction, the numerator of which is the sum of the Purchaser
Group Invested Amounts with respect to all Extending Purchaser Groups, other
than such Purchaser Group and any other Purchaser Group reducing its Maximum
Purchaser Group Invested Amount, and the denominator of which is the sum of the
Maximum Purchaser Group Invested Amounts of all Extending Purchaser Groups,
other than such Purchaser Group and any other Purchaser Group reducing its
Maximum Purchaser Group Invested Amount and (y) shall be deemed to be an
Extending Purchaser Group with a Maximum Purchaser Group Invested Amount equal
to the portion of its Maximum Purchaser Group Invested Amount that will be
available after the extension of its Scheduled Expiry Date. In connection with
any request by ABRCF to extend the Scheduled Expiry Date pursuant to this
Section 2.6(b), ABRCF shall provide (i) to the Administrative Agent, who shall
provide to each Purchaser Group, on or prior to the effective date of any such
extension, a certificate of the principal financial officer of ABRCF to the
effect set forth in Schedule 8.3(d) of the Base Indenture and (ii) notice to the
Rating Agencies, Standard & Poor’s and Moody’s of its request to extend the
Scheduled Expiry Date.
(c)    On any Business Day during the Series 2010-6 Revolving Period, ABRCF may,
upon two (2) Business Days’ prior written notice to the Administrative Agent
(effective upon receipt) (with copies to the Administrator and the Trustee)
reduce the Series 2010-6 Maximum Invested Amount in an amount equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that
no such termination or reduction shall be permitted if, after giving effect
thereto and to any reduction in the Series 2010-6 Invested Amount on such date,
the Purchaser Group Invested Amount with respect to any Purchaser Group would
exceed the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group then in effect. Any reduction in the Series 2010-6 Maximum
Invested Amount shall be made on a pro rata basis to the Maximum Purchaser Group
Invested Amounts with respect to the Purchaser Groups, based on the Maximum
Purchaser Group Invested Amount with respect to each Purchaser Group. Once
reduced, the Maximum Purchaser Group Invested Amounts may not be subsequently
reinstated without each such Purchaser Group’s prior written consent, which
consent shall be granted or not in the sole discretion of such Purchaser Group.
(d)    If, (w) after receiving a request for extension of its Scheduled Expiry
Date from ABRCF pursuant to Section 2.6(b), a Non-Conduit Purchaser Group or the
Funding Agent with respect to a CP Conduit Purchaser Group notifies ABRCF in
writing of its decision not to extend its Scheduled Expiry Date as requested or
fails to respond to ABRCF’s request within 30 days of its receipt of such
request, (x) any Non-Conduit Purchaser Group or any CP Conduit Purchaser Group
(or the Funding Agent with respect thereto, on behalf of such CP Conduit
Purchaser Group) (a “Non-Consenting Purchaser Group”) fails to give its consent
for any amendment or waiver requiring the consent of 100% of the Series 2010-6
Noteholders (or Purchaser Groups having Commitment Percentages aggregating



 
41
 




--------------------------------------------------------------------------------




100%) or the consent of all affected Series 2010-6 Noteholders or Purchaser
Groups (and such Purchaser Group is affected) and for which Holders of Series
2010-6 Notes representing at least a majority of the required voting percentage
have consented, (y) after receiving a notice of Increase in accordance with
Section 2.3(a), any Purchaser Group fails to fund the full amount of its
Commitment Percentage of the related Increase Amount on the Increase Date (a
“Non-Funding Purchaser Group”) or (z) any Affected Party with respect to any
Non-Conduit Purchaser Group or any CP Conduit Purchaser Group (together with any
Non-Extending Purchaser Group, Non-Consenting Purchaser Group or Non-Funding
Purchaser Group, “Removed Purchaser Groups”) requests payment for any Article
VII Costs payable under Section 7.1(e), at the request of ABRCF such Non-Conduit
Purchaser Group or such CP Conduit Purchaser Group shall on a Distribution Date
thereafter selected by ABRCF (or such other date as may be agreed by ABRCF, the
Administrative Agent and such Non-Conduit Purchaser or the Funding Agent with
respect to such CP Conduit Purchaser Group) assign all or any portion of their
respective rights and obligations under this Supplement and the Series 2010-6
Notes pursuant to Section 11.1 to a replacement Purchaser Group selected by
ABRCF upon payment by the replacement Purchaser Group (or upon payment by ABRCF
as agreed to by ABRCF, the assignor and the assignee) of an amount equal to the
sum of (i) the Purchaser Group Invested Amount with respect to such Removed
Purchaser Group, and (ii)(A) if such Purchaser Group includes a Match Funding CP
Conduit Purchaser, the sum of (x) all accrued and unpaid Discount on all
outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from the issuance date(s) thereof to but
excluding the date (the “Purchase Effective Date”) of the assignment to the
replacement Purchaser Group and (y) the aggregate Discount to accrue on all
outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from and including the Purchase Effective
Date to and excluding the maturity date of each CP Tranche with respect to such
Match Funding CP Conduit Purchaser or (B) if such Removed Purchaser Group
includes a Pooled Funding CP Conduit Purchaser, the sum of (x) the aggregate
amount of accrued and unpaid Discount on or in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Funded Amount with respect to such Pooled Funding CP Conduit Purchaser as of the
Purchase Effective Date and (y) the aggregate amount of Discount to accrue on or
in respect of the Commercial Paper issued by, or for the benefit of, such Pooled
Funding CP Conduit Purchaser allocated, in whole or in part, by the Funding
Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund the
purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser from and including the Purchase Effective Date to
and excluding the maturity dates of such Commercial Paper, and (iii) (A) if such
Removed Purchaser Group is a Non-Conduit Purchaser Group, all accrued and unpaid
interest on the Purchaser Group Invested Amount for such Non-Conduit Purchaser
Group, calculated as the sum for each day from but excluding the last day of the
Series 2010-6 Interest Period immediately preceding the Purchase Effective Date
to but excluding the Purchase Effective Date of the product of (1) the Purchaser
Group Invested Amount with respect to such Non-Conduit Purchaser on such day,
times (2) the sum of the LIBO Rate with respect to each such day and the Program
Fee Rate with respect to such Non-Conduit Purchaser Group divided by (3) 360, or
(B) if such Removed Purchaser Group is a CP Conduit Purchaser Group, the sum of
(1) all accrued and unpaid interest on the APA Bank Funded Amount with respect
to such Purchaser Group, calculated at the Alternate Base Rate or the applicable
Adjusted LIBO Rate plus the Applicable Margin as of the Purchase Effective Date
and (2) if such CP Conduit Purchaser Group includes a LIBOR Funding CP Conduit
Purchaser, all accrued and unpaid interest on the CP Conduit Funded Amount for
such Non-Conduit Purchaser Group, calculated as the sum for each day from but
excluding the last day of the Series 2010-6 Interest Period immediately
preceding the Purchase Effective Date to but excluding the Purchase Effective
Date of the product of



 
42
 




--------------------------------------------------------------------------------




(x) the CP Conduit Funded Amount with respect to such CP Conduit Purchaser Group
on each such day, times (y) the LIBO Rate with respect to each such day with
respect to such CP Conduit Purchaser Group divided by (z) 360, and (iv) if such
Removed Group is a Conduit Purchaser Group, for each day from but excluding the
last day of the Series 2010-6 Interest Period immediately preceding the Purchase
Effective Date, an amount equal to (x) the CP Funded Amount with respect to such
Removed Purchaser Group on such day times (y) the Program Fee Rate divided by
(z) 360, and (v) for each day from but excluding the last day of the Series
2010-6 Interest Period immediately preceding the Purchase Effective Date, an
amount equal to (x) the excess, if any, of the Commitment Amount with respect to
such Removed Purchaser Group over the Purchaser Group Invested Amount with
respect to such Purchaser Group on such day times (y) the Commitment Fee Rate as
of such date divided by (z) 360, and (vi) all Article VII Costs then due and
payable to such Removed Purchaser Group and (vii) without duplication, any other
amounts then due and payable to such Removed Purchaser Group pursuant to this
Supplement.
(e)    ABRCF may at any time add (A) a multi-seller commercial paper conduit as
an additional CP Conduit Purchaser (an “Additional CP Conduit Purchaser”) and
one or more banks providing support to the Additional CP Conduit Purchaser as
APA Banks with respect to the Additional CP Conduit Purchaser (the “Related
Additional APA Banks”) or (B) a financial institution or other entity (other
than a commercial paper conduit) as an additional Non-Conduit Purchaser (an
“Additional Non-Conduit Purchaser”), in each case with the prior written consent
of the Administrative Agent (which consent shall not be unreasonably withheld),
by providing at least ten Business Days written notice of (i) (A) the names of
the Additional CP Conduit Purchaser, the Related Additional APA Banks and the
funding agent with respect to the Additional CP Conduit Purchaser and the
Related Additional APA Banks (the “Additional Funding Agent”) or (B) the name of
the Additional Non-Conduit Purchaser, as applicable, (ii) the date on which
ABRCF desires to effect such addition (the “Purchaser Group Addition Date”),
(iii) the proposed Maximum Purchaser Group Invested Amount with respect to the
Additional CP Conduit Purchaser and the Related Additional APA Banks or the
Additional Non-Conduit Purchaser, as applicable, and (iv) the Commitment
Percentage of each Purchaser Group on the Purchaser Group Addition Date, after
giving effect to the addition of the Additional CP Conduit Purchaser and the
Related Additional APA Banks or the Additional Non-Conduit Purchaser, as
applicable. On the Purchaser Group Addition Date, each Purchaser Group shall
make an assignment and assumption to the Additional CP Conduit Purchaser, the
Related Additional APA Banks and the Additional Funding Agent or the Additional
Non-Conduit Purchaser, as applicable, pursuant to Section 11.1, as directed by
the Administrative Agent, with the result that after giving effect thereto, the
Purchaser Group Invested Amount with respect to each such Purchaser Group shall
equal the product of (x) the Series 2010-6 Invested Amount on the Purchaser
Group Addition Date and (y) the Commitment Percentage of such Purchaser Group on
the Purchaser Group Addition Date, after giving effect to the addition of the
Additional CP Conduit Purchaser and the Related Additional APA Banks or the
Additional Non-Conduit Purchaser, as applicable. No Purchaser Group shall be
required to make any assignment unless such assigning Purchaser Group shall
receive in cash an amount equal to the reduction in its Series 2010-6 Invested
Amount.
Section 2.7.    Interest; Fees. (a)  Interest shall be payable on the Series
2010-6 Notes on each Distribution Date pursuant to Section 3.3.
(b)    On any Business Day, ABRCF may, subject to Section 2.7(c), elect to
allocate all or any portion of the Available CP Funding Amount with respect to
any Match Funding CP Conduit Purchaser, to one or more CP Tranches with CP Rate
Periods commencing on such Business Day by giving the Administrative Agent and
the Funding Agent with respect to such Match Funding CP Conduit Purchaser
irrevocable written or telephonic (confirmed in writing) notice thereof, which
notice must be



 
43
 




--------------------------------------------------------------------------------




received by such Funding Agent prior to 3:00 p.m. (New York City time) on the
second Business Day prior to such Business Day. Such notice shall specify (i)
the applicable Business Day, (ii) the CP Rate Period for each CP Tranche to
which a portion of the Available CP Funding Amount with respect to such CP
Conduit Purchaser Group is to be allocated and (iii) the portion of such
Available CP Funding Amount being allocated to each such CP Tranche. On any
Business Day, ABRCF may, subject to Sections 2.7(c) and 7.4, elect to allocate
all or any portion of the Available APA Bank Funding Amount with respect to any
CP Conduit Purchaser Group to one or more Eurodollar Tranches with Eurodollar
Periods commencing on such Business Day by giving the Administrative Agent and
the Funding Agent with respect to such CP Conduit Purchaser Group irrevocable
written or telephonic (confirmed in writing) notice thereof, which notice must
be received by such Funding Agent prior to 1:00 p.m. (New York City time) three
Business Days prior to such Business Day. Such notice shall specify (i) the
applicable Business Day, (ii) the Eurodollar Period for each Eurodollar Tranche
to which a portion of the Available APA Bank Funding Amount with respect to such
CP Conduit Purchaser Group is to be allocated and (iii) the portion of such
Available APA Bank Funding Amount being allocated to each such Eurodollar
Tranche. Upon receipt of any such notice, the Funding Agent with respect to a CP
Conduit Purchaser Group shall notify the CP Conduit Purchaser and the APA Bank
with respect to such CP Conduit Purchaser Group of the contents of such notice
promptly upon receipt thereof.
(c)    Notwithstanding anything to the contrary contained in this Section 2.7,
(i) (A) each Match Funding CP Conduit Purchaser shall approve the length of each
CP Rate Period and the portion of the Available CP Funding Amount with respect
to such Match Funding CP Conduit Purchaser allocated to such CP Rate Period, (B)
such Match Funding CP Conduit Purchaser may select, in its sole discretion, any
new CP Rate Period if (x) ABRCF does not provide notice of a new CP Rate Period
on a timely basis or (y) the Funding Agent with respect to such Match Funding CP
Conduit Purchaser, on behalf of such Match Funding CP Conduit Purchaser,
determines, in its sole discretion, that the CP Rate Period requested by ABRCF
is unavailable or for any reason commercially undesirable and (C) the portion of
the Available CP Funding Amount with respect to such Match Funding CP Conduit
Purchaser allocable to each CP Tranche must be in an amount equal to $1,000,000
or an integral multiple of $100,000 in excess thereof and (ii) (A) the portion
of the Available APA Bank Funding Amount with respect to any CP Conduit
Purchaser Group allocable to each Eurodollar Tranche must be in an amount equal
to $100,000 or an integral multiple of $100,000 in excess thereof, (B) no more
than 7 Eurodollar Tranches with respect to such CP Conduit Purchaser Group shall
be outstanding at any one time, (C) after the occurrence and during the
continuance of any Amortization Event or Potential Amortization Event, ABRCF may
not elect to allocate any portion of the Available APA Bank Funding Amount with
respect to any CP Conduit Purchaser Group to a Eurodollar Tranche and (D) during
the Series 2010-6 Controlled Amortization Period or the Series 2010-6 Rapid
Amortization Period, ABRCF may not select any Eurodollar Period that does not
end on or prior to the next succeeding Distribution Date.
(d)    On any Business Day, a Match Funding CP Conduit Purchaser may elect that
ABRCF no longer be permitted to select CP Tranches in accordance with Sections
2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser by giving ABRCF and the Administrative Agent irrevocable
written notice thereof, which notice must be received by ABRCF and the
Administrative Agent at least one Business Day prior to such Business Day. On
any Business Day, a Pooled Funding CP Conduit Purchaser may with the prior
written consent of the Administrator (which consent shall not be unreasonably
withheld) elect thereafter to allow ABRCF to select CP Tranches in accordance
with Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with
respect to such CP Conduit Purchaser by giving ABRCF and the Administrative
Agent irrevocable written notice thereof, which notice and consent must be
received by ABRCF and the Administrative Agent at least one Business Day prior
to such election. Any CP Conduit Purchaser



 
44
 




--------------------------------------------------------------------------------




making an election to change the manner in which its funding costs in respect of
its Series 2010-6 Note are allocated in accordance with this Section 2.7(d) will
be both a Match Funding CP Conduit Purchaser and a Pooled Funding CP Conduit
Purchaser during the period that its Series 2010-6 Note is funded on both a
“pooled” and “match funded” basis and its Monthly Funding Costs during that
period will be calculated accordingly.
(e)    ABRCF shall pay with funds available pursuant to Section 3.3(a) to the
Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2010-6 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the period from the Series 2010-6 Closing Date to and including the
Expiry Date with respect to such Purchaser Group at the Commitment Fee Rate of
the average daily Commitment Amount with respect to such Purchaser Group during
such Series 2010-6 Interest Period less the average daily Purchaser Group
Invested Amount with respect to such Purchaser Group during such Series 2010-6
Interest Period. The Commitment Fees shall be payable monthly in arrears on each
Distribution Date and shall be considered interest on the Series 2010-6 Notes
for purposes of calculating the Accrued Amounts with respect to the Series
2010-6 Notes.
(f)    ABRCF shall pay with funds available pursuant to Section 3.3(g) to the
Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, the Contingent Monthly Funding Costs with respect to each
Purchaser Group for the related Series 2010-6 Interest Period. The Contingent
Monthly Funding Costs shall be payable monthly in arrears on each Distribution
Date.
(g)    Calculations of per annum rates under this Supplement shall be made on
the basis of a 360- (or 365-/366- in the case of interest on the Floating
Tranche based on the Prime Rate) day year. Calculations of Commitment Fees shall
be made on the basis of a 360-day year. Each determination of the Adjusted LIBO
Rate or LIBO Rate by the Administrative Agent or by any Non-Conduit Purchaser
shall be conclusive and binding upon each of the parties hereto in the absence
of manifest error.
(h)    On any date prior to the occurrence of an Amortization Event on which
more than 50% of the Series 2010-6 Invested Amount as of such date is funded by
one or more APA Banks, each Non-Conduit Purchaser may elect, in its sole
discretion, by delivering written notice to ABRCF, the Administrator and the
Administrative Agent (a “Pricing Increase Notice”), to have the Monthly Funding
Costs with respect to such Non-Conduit Purchaser calculated for each day of a
Series 2010-6 Interest Period that more than 50% of the Series 2010-6 Invested
Amount is funded by one or more APA Banks at a rate per annum equal to the sum
of (A) the LIBO Rate with respect to such day and (B) the Applicable Margin with
respect to any Eurodollar Tranche on such day (rather than the LIBO Rate with
respect to such day and the Program Fee Rate on such day). At any time following
delivery of a Pricing Increase Notice by a Non-Conduit Purchaser, such
Non-Conduit Purchaser may, in its sole discretion, rescind such election by
delivering written notice thereof to ABRCF and the Administrative Agent (a
“Pricing Increase Rescission”).
Section 2.8.    Indemnification by ABRCF. ABRCF agrees to indemnify and hold
harmless the Trustee, the Administrative Agent, each Funding Agent, each CP
Conduit Purchaser, each APA Bank, each Non-Conduit Purchaser and each of their
respective officers, directors, agents and employees (each, a “Company
indemnified person”) from and against any loss, liability, expense, damage or
injury suffered or sustained by (a “Claim”) such Company indemnified person by
reason of (i) any acts, omissions or alleged acts or omissions arising out of,
or relating to, activities of ABRCF pursuant to the Indenture or the other
Related Documents to which it is a party, (ii) a breach of any representation or
warranty made or deemed made by ABRCF (or any of its officers) in the Indenture
or other Related



 
45
 




--------------------------------------------------------------------------------




Document or (iii) a failure by ABRCF to comply with any applicable law or
regulation or to perform its covenants, agreements, duties or obligations
required to be performed or observed by it in accordance with the provisions of
the Indenture or the other Related Documents, including, but not limited to, any
judgment, award, settlement, reasonable attorneys’ fees and other reasonable
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim, except to the extent such loss,
liability, expense, damage or injury resulted from the gross negligence, bad
faith or willful misconduct of such Company indemnified person or its officers,
directors, agents, principals, employees or employers or includes any Excluded
Taxes; provided that any payments made by ABRCF pursuant to this Section 2.8
shall be made solely from funds available pursuant to Section 3.3(e), shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against ABRCF to the extent that such funds are insufficient to make such
payment.
Section 2.9.    Funding Agents. (a)  The Funding Agent with respect to each CP
Conduit Purchaser Group is hereby authorized to record on each Business Day the
CP Funded Amount with respect to such CP Conduit Purchaser Group and the
aggregate amount of Discount accruing with respect thereto on such Business Day
and the APA Bank Funded Amount with respect to such CP Conduit Purchaser Group
and the amount of interest accruing with respect thereto on such Business Day
and, based on such recordations, to determine the Monthly Funding Costs with
respect to each Series 2010-6 Interest Period and such CP Conduit Purchaser
Group. Any such recordation by a Funding Agent, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so recorded.
Furthermore, the Funding Agent with respect to each CP Conduit Purchaser Group
will maintain records sufficient to identify the percentage interest of the
related CP Conduit Purchaser and each APA Bank with respect to such CP Conduit
Purchaser Group holding an interest in the Series 2010-6 Note registered in the
name of such Funding Agent and any amounts owing thereunder.
(b)    Upon receipt of funds from the Administrative Agent on each Distribution
Date and the date of any Decrease, each Funding Agent shall pay such funds to
the related CP Conduit Purchaser and/or the related APA Bank owed such funds in
accordance with the recordations maintained by it in accordance with Section
2.9(a) and the Asset Purchase Agreement with respect to such CP Conduit
Purchaser. If a Funding Agent shall have paid to any CP Conduit Purchaser or APA
Bank any funds that (i) must be returned for any reason (including bankruptcy)
or (ii) exceeds that which such CP Conduit Purchaser or APA Bank was entitled to
receive, such amount shall be promptly repaid to such Funding Agent by such CP
Conduit Purchaser or APA Bank.
ARTICLE III
SERIES 2010-6 ALLOCATIONS
With respect to the Series 2010-6 Notes, the following shall apply:
Section 3.1.    Establishment of Series 2010-6 Collection Account, Series 2010-6
Excess Collection Account and Series 2010-6 Accrued Interest Account.
(a) All Collections allocable to the Series 2010-6 Notes shall be allocated to
the Collection Account.
(b)    The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2010-6 Noteholders: the Series
2010-6 Collection Account (such sub-account, the “Series 2010-6 Collection
Account”), the Series 2010-6 Excess Collection Account



 
46
 




--------------------------------------------------------------------------------




(such sub-account, the “Series 2010-6 Excess Collection Account”) and the Series
2010-6 Accrued Interest Account (such sub-account, the “Series 2010-6 Accrued
Interest Account”).
Section 3.2.    Allocations with Respect to the Series 2010-6 Notes. The net
proceeds from the initial sale of the Series 2010-6 Notes and any Increase will
be deposited into the Collection Account. On each Business Day on which
Collections are deposited into the Collection Account (each such date, a “Series
2010-6 Deposit Date”), the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate all amounts deposited into
the Collection Account in accordance with the provisions of this Section 3.2:
(a)    Allocations of Collections During the Series 2010-6 Revolving Period.
During the Series 2010-6 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate on each
day, prior to 11:00 a.m. (New York City time) on each Series 2010-6 Deposit
Date, all amounts deposited into the Collection Account as set forth below:
(i)    allocate to the Series 2010-6 Collection Account an amount equal to the
sum of (A) the Series 2010-6 Invested Percentage (as of such day) of the
aggregate amount of Interest Collections on such day and (B) any Series 2010-6
Interest Rate Cap Proceeds received by the Trustee on such day. All such amounts
allocated to the Series 2010-6 Collection Account shall be further allocated to
the Series 2010-6 Accrued Interest Account; and
(ii)    allocate to the Series 2010-6 Excess Collection Account the sum of (A)
the Series 2010-6 Invested Percentage (as of such day) of the aggregate amount
of Principal Collections on such day (for any such day, the “Series 2010-6
Principal Allocation”) and (B) the proceeds from the initial issuance of the
Series 2010-6 Notes and from any Increase; provided, however, if a Waiver Event
shall have occurred, then such allocation shall be modified as provided in
Article V.
(b)    Allocations of Collections During the Series 2010-6 Controlled
Amortization Period. With respect to the Series 2010-6 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2010-6 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
(i)    allocate to the Series 2010-6 Collection Account an amount determined as
set forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2010-6 Accrued Interest Account; and
(ii)    allocate to the Series 2010-6 Collection Account an amount equal to the
Series 2010-6 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2010-6 Notes ratably without
priority or preference of any kind or to make a Decrease; provided, however,
that if the Monthly Total Principal Allocation for any Related Month exceeds the
Series 2010-6 Controlled Distribution Amount for such Related Month, then the
amount of such excess shall be allocated to the Series 2010-6 Excess Collection
Account; and provided, further, that if a Waiver Event shall have occurred, then
such allocation shall be modified as provided in Article V.



 
47
 




--------------------------------------------------------------------------------




(c)    Allocations of Collections During the Series 2010-6 Rapid Amortization
Period. With respect to the Series 2010-6 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee (other than a third-party Permitted
Sublessee), the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2010-6 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
(i)    allocate to the Series 2010-6 Collection Account an amount determined as
set forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2010-6 Accrued Interest Account; and
(ii)    allocate to the Series 2010-6 Collection Account an amount equal to the
Series 2010-6 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2010-6 Notes, ratably, without
preference or priority of any kind, until the Series 2010-6 Invested Amount is
paid in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2010-6 Notes, Series 2010-6 Interest Rate Cap Proceeds
and other amounts available pursuant to Section 3.3 to pay Series 2010-6 Senior
Monthly Interest and the Commitment Fees on the next succeeding Distribution
Date will be less than the Series 2010-6 Senior Monthly Interest and Commitment
Fees for the Series 2010-6 Interest Period ending on the day preceding such
Distribution Date and (B) the Series 2010-6 Enhancement Amount is greater than
zero, then the Administrator shall direct the Trustee in writing to reallocate a
portion of the Principal Collections allocated to the Series 2010-6 Notes during
the Related Month equal to the lesser of such insufficiency and the Series
2010-6 Enhancement Amount to the Series 2010-6 Accrued Interest Account to be
treated as Interest Collections on such Distribution Date; provided further that
if, after giving effect to any allocation on such Series 2010-6 Deposit Date,
the Monthly Total Principal Allocation for the Related Month would exceed the
sum of (x) the Series 2010-6 Invested Amount on such date and (y) any
insufficiency described in the preceding proviso, then such excess shall be
allocated to the Series 2010-6 Reserve Account.
(d)    Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to ABCR,
any other Lessee or any Permitted Sublessee (other than a third-party Permitted
Sublessee), the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2010-6 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
(i)    allocate to the Series 2010-6 Collection Account an amount equal to the
sum of (A) the Series 2010-6 AESOP I Operating Lease Vehicle Percentage as of
the date of the occurrence of such Event of Bankruptcy of the aggregate amount
of Interest Collections made under the AESOP I Operating Lease Loan Agreement,
(B) the aggregate amount of Interest Collections made under the AESOP II Loan
Agreement and (C) any Series 2010-6 Interest Rate Cap Proceeds received by the
Trustee on such day. All such amounts allocated to the Series 2010-6 Collection
Account shall be further allocated to the Series 2010-6 Accrued Interest
Account; and



 
48
 




--------------------------------------------------------------------------------




(ii)    allocate to the Series 2010-6 Collection Account an amount equal to the
sum of (A) the Series 2010-6 AESOP I Operating Lease Vehicle Percentage as of
the date of the occurrence of such Event of Bankruptcy of the aggregate amount
of Principal Collections made under the AESOP I Operating Lease Loan Agreement
and (B) the aggregate amount of Principal Collections made under the AESOP II
Loan Agreement, which amount shall be used to make principal payments in respect
of the Series 2010-6 Notes until the Series 2010-6 Notes have been paid in full;
provided that if on any Determination Date (A) the Administrator determines that
the amount anticipated to be available from Interest Collections allocable to
the Series 2010-6 Notes, Series 2010-6 Interest Rate Cap Proceeds and other
amounts available pursuant to Section 3.3 to pay Series 2010-6 Senior Monthly
Interest and the Commitment Fees on the next succeeding Distribution Date will
be less than the Series 2010-6 Senior Monthly Interest and Commitment Fees for
the Series 2010-6 Interest Period ending on the day preceding such Distribution
Date and (B) the Series 2010-6 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2010-6 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2010-6
Enhancement Amount to the Series 2010-6 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date; provided further that if,
after giving effect to any allocation on such Series 2010-6 Deposit Date, the
Monthly Total Principal Allocation for the Related Month would exceed the sum of
(x) the Series 2010-6 Invested Amount on such date and (y) any insufficiency
described in the preceding proviso, then such excess shall be allocated to the
Series 2010-6 Reserve Account.
(e)    Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2010-6 Notes (i) during the
Series 2010-6 Revolving Period shall be allocated to the Series 2010-6 Excess
Collection Account and applied in accordance with Section 3.2(e) and (ii) during
the Series 2010-6 Controlled Amortization Period or the Series 2010-6 Rapid
Amortization Period shall be allocated to the Series 2010-6 Collection Account
and applied in accordance with Section 3.2(b)(ii), 3.2(c)(ii) or 3.2(d)(ii), as
the case may be, to make principal payments in respect of the Series 2010-6
Notes or to be allocated to the Series 2010-6 Reserve Account.
(f)    Series 2010-6 Excess Collection Account. Amounts allocated to the Series
2010-6 Excess Collection Account on any Series 2010-6 Deposit Date will be
(i) first, used to reduce the Purchaser Group Invested Amount with respect to
any Non-Extending Purchaser Group to the extent required pursuant to Section
2.5(d), (ii) second, deposited in the Series 2010-6 Reserve Account in an amount
up to the excess, if any, of the Series 2010-6 Required Reserve Account Amount
for such date, after giving effect to any Increase or Decrease on such date,
over the Series 2010-6 Available Reserve Account Amount for such date, (iii)
third, to the extent directed by ABRCF used to pay the principal amount of other
Series of Notes that are then required to be paid, (iv) fourth, to the extent
directed in writing by the Administrator, used to make a voluntary Decrease in
the Series 2010-6 Invested Amount, (v) fifth, to the extent directed in writing
by the Administrator used to make a voluntary decrease in the Invested Amount of
any other Series of Notes that may be reduced in accordance with the Indenture,
(vi) sixth, released to AESOP Leasing in an amount equal to (A) the Loan
Agreement’s Share with respect to the AESOP I Operating Lease Loan Agreement as
of such date times (B) 100% minus the Loan Payment Allocation Percentage with
respect to the AESOP I Operating Lease Loan Agreement as of such date times (C)
the amount of any remaining funds and (vii) seventh, paid to ABRCF for any use



 
49
 




--------------------------------------------------------------------------------




permitted under the Related Documents, including to make Loans under the Loan
Agreements to the extent the Borrowers have requested Loans thereunder and
Eligible Vehicles are available for financing thereunder; provided, in the case
of clauses (v), (vi) and (vii), that no AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist immediately thereafter. Upon the
occurrence of an Amortization Event, funds on deposit in the Series 2010-6
Excess Collection Account will be withdrawn by the Trustee, deposited in the
Series 2010-6 Collection Account and allocated as Principal Collections to
reduce the Series 2010-6 Invested Amount on the immediately succeeding
Distribution Date or to be allocated to the Series 2010-6 Reserve Account.
(g)    Past Due Rental Payments. Notwithstanding Section 3.2(a), if after the
occurrence of a Series 2010-6 Lease Payment Deficit, the Lessees shall make
payments of Monthly Base Rent or other amounts payable by the Lessees under the
Leases on or prior to the fifth Business Day after the occurrence of such Series
2010-6 Lease Payment Deficit (a “Past Due Rent Payment”), the Administrator
shall direct the Trustee in writing pursuant to the Administration Agreement to
allocate to the Series 2010-6 Collection Account an amount equal to the Series
2010-6 Invested Percentage as of the date of the occurrence of such Series
2010-6 Lease Payment Deficit of the Collections attributable to such Past Due
Rent Payment (the “Series 2010-6 Past Due Rent Payment”). The Administrator
shall instruct the Trustee in writing pursuant to the Administration Agreement
to withdraw from the Series 2010-6 Collection Account and apply the Series
2010-6 Past Due Rent Payment in the following order:
(i)    if the occurrence of such Series 2010-6 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2010-6 Reserve Account pursuant to
Section 3.3(b), deposit in the Series 2010-6 Reserve Account an amount equal to
the lesser of (x) the Series 2010-6 Past Due Rent Payment and (y) the excess, if
any, of the Series 2010-6 Required Reserve Account Amount over the Series 2010-6
Available Reserve Account Amount on such day;
(ii)    if the occurrence of the related Series 2010-6 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2010-6 Letters of Credit, pay to each Series 2010-6 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accordance with
the provisions of the applicable Series 2010-6 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2010-6 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2010-6
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2010-6 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2010-6 Past Due Rent Payment
remaining after payment pursuant to clause (i) above;
(iii)    if the occurrence of such Series 2010-6 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2010-6 Cash Collateral Account,
deposit in the Series 2010-6 Cash Collateral Account an amount equal to the
lesser of (x) the amount of the Series 2010-6 Past Due Rent Payment remaining
after any payment pursuant to clauses (i) and (ii) above and (y) the amount
withdrawn from the Series 2010-6 Cash Collateral Account on account of such
Series 2010-6 Lease Payment Deficit;
(iv)    allocate to the Series 2010-6 Accrued Interest Account the amount, if
any, by which the Series 2010-6 Lease Interest Payment Deficit, if any, relating
to such Series



 
50
 




--------------------------------------------------------------------------------




2010-6 Lease Payment Deficit exceeds the amount of the Series 2010-6 Past Due
Rent Payment applied pursuant to clauses (i), (ii) and (iii) above; and
(v)    treat the remaining amount of the Series 2010-6 Past Due Rent Payment as
Principal Collections allocated to the Series 2010-6 Notes in accordance with
Section 3.2(a)(ii), 3.2(b)(ii) or 3.2(c)(ii), as the case may be.
Section 3.3.    Payments to Noteholders. The Funding Agent with respect to each
CP Conduit Purchaser Group and each Non-Conduit Purchaser shall provide written
notice to the Administrative Agent (x) no later than two Business Days prior to
each Determination Date, setting forth the Monthly Funding Costs with respect to
its Related Purchaser Group with respect to the portion of the current Series
2010-6 Interest Period ending on such Business Day and a reasonable estimation
of the Monthly Funding Costs with respect to such Purchaser Group for the
remainder of such Series 2010-6 Interest Period and (y) within three Business
Days after the end of each calendar month, setting forth the Monthly Funding
Costs (calculated as if such calendar month was a Series 2010-6 Interest Period)
with respect to such Purchaser Group for such calendar month. The Administrative
Agent shall, within two Business Days following its receipt of such information
from each Funding Agent and each Non-Conduit Purchaser, compile the information
provided in such written notice pursuant to (x) or (y) above, as applicable,
into one written notice for all Purchaser Groups and forward such notice to the
Administrator. The Administrator shall determine the Senior Monthly Funding
Costs, the Contingent Monthly Funding Costs and the Series 2010-6 Senior Note
Rate based on the information provided by the Funding Agents and the Non-Conduit
Purchasers. If the actual amount of the Monthly Funding Costs with respect to
any Purchaser Group for a Series 2010-6 Interest Period is less than or greater
than the amount thereof estimated by the Funding Agent or the Non-Conduit
Purchaser with respect to its Related Purchaser Group on a Determination Date,
such Funding Agent or Non-Conduit Purchaser shall notify the Administrator and
the Administrative Agent thereof on the next succeeding Determination Date and
the Administrator will reduce or increase the Monthly Funding Costs with respect
to such Purchaser Group for the next succeeding Series 2010-6 Interest Period
accordingly. The Administrator shall determine the Senior Monthly Funding Costs,
the Contingent Monthly Funding Costs and the Series 2010-6 Senior Note Rate for
the last Series 2010-6 Interest Period on the Determination Date immediately
preceding the final Distribution Date based on the information provided by the
Funding Agents and the Non-Conduit Purchasers. If a Funding Agent or Non-Conduit
Purchaser determines that the actual Monthly Funding Costs with respect to its
Related Purchaser Group for the last Series 2010-6 Interest Period will be more
or less than the estimate thereof provided to the Administrator and informs the
Administrator of such variance prior to the Distribution Date for such Series
2010-6 Interest Period, the Administrator will recalculate the Senior Monthly
Funding Costs, the Contingent Monthly Funding Costs and the Series 2010-6 Senior
Note Rate with respect to such Purchaser Group for such Series 2010-6 Interest
Period. On each Determination Date, as provided below, the Administrator shall
instruct the Paying Agent in writing pursuant to the Administration Agreement to
withdraw, and on the following Distribution Date the Paying Agent, acting in
accordance with such instructions, shall withdraw the amounts required to be
withdrawn from the Collection Account pursuant to Section 3.3(a) below in
respect of all funds available from Series 2010-6 Interest Rate Cap Proceeds and
Interest Collections processed since the preceding Distribution Date and
allocated to the holders of the Series 2010-6 Notes.
(a)    Series 2010-6 Senior Monthly Interest and Commitment Fees with respect to
the Series 2010-6 Notes. On each Determination Date, the Administrator shall
instruct the Trustee and the Paying Agent in writing pursuant to the
Administration Agreement as to the amount to be withdrawn and paid pursuant to
Section 3.4 from the Series 2010-6 Accrued Interest Account to the extent funds
are anticipated to be available from Interest Collections allocable to the
Series



 
51
 




--------------------------------------------------------------------------------




2010-6 Notes and the Series 2010-6 Interest Rate Cap Proceeds processed from,
but not including, the preceding Distribution Date through the succeeding
Distribution Date in respect of (x) first, an amount equal to the Series 2010-6
Senior Monthly Interest for the Series 2010-6 Interest Period ending on the day
preceding the related Distribution Date, (y) second, an amount equal to the
Commitment Fees for each Purchaser Group for the Series 2010-6 Interest Period
ending on the day preceding the related Distribution Date and (z) third, an
amount equal to the amount of any unpaid Series 2010-6 Senior Interest Shortfall
as of the preceding Distribution Date (together with any accrued interest on
such Series 2010-6 Senior Interest Shortfall). On the following Distribution
Date, the Trustee shall withdraw the amounts described in the first sentence of
this Section 3.3(a) from the Series 2010-6 Accrued Interest Account and deposit
such amounts in the Series 2010-6 Distribution Account.
(b)    Withdrawals from Series 2010-6 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2010-6 Accrued Interest Account are insufficient to pay the sum of the amounts
described in clauses (x), (y) and (z) of Section 3.3(a) above on such
Distribution Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2010-6 Reserve Account and deposit in the Series 2010-6
Distribution Account on such Distribution Date an amount equal to the lesser of
the Series 2010-6 Available Reserve Account Amount and such insufficiency. The
Trustee shall withdraw such amount from the Series 2010-6 Reserve Account and
deposit such amount in the Series 2010-6 Distribution Account.
(c)    Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City
time) on each Distribution Date, the Administrator shall notify the Trustee of
the amount of any Series 2010-6 Lease Payment Deficit, such notification to be
in the form of Exhibit F (each a “Lease Payment Deficit Notice”).
(d)    Draws on Series 2010-6 Letters of Credit For Series 2010-6 Lease Interest
Payment Deficits. If the Administrator determines on the Business Day
immediately preceding any Distribution Date that on such Distribution Date there
will exist a Series 2010-6 Lease Interest Payment Deficit, the Administrator
shall, on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Series 2010-6 Letters of Credit,
if any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such
Business Day draw an amount (identified by the Administrator) equal to the least
of (i) such Series 2010-6 Lease Interest Payment Deficit, (ii) the excess, if
any, of the sum of the amounts described in clauses (x), (y) and (z) of Section
3.3(a) above for such Distribution Date over the amounts available from the
Series 2010-6 Accrued Interest Account on such Distribution Date plus the amount
withdrawn from the Series 2010-6 Reserve Account pursuant to Section 3.3(b) and
(iii) the Series 2010-6 Letter of Credit Liquidity Amount on the Series 2010-6
Letters of Credit by presenting to each Series 2010-6 Letter of Credit Provider
a Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2010-6 Distribution Account on such
Distribution Date for distribution in accordance with Section 3.4; provided,
however, that if the Series 2010-6 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2010-6 Cash Collateral
Account and deposit in the Series 2010-6 Distribution Account an amount equal to
the lesser of (x) the Series 2010-6 Cash Collateral Percentage on such date of
the least of the amounts described in clauses (i), (ii) and (iii) above and (y)
the Series 2010-6 Available Cash Collateral Account Amount on such date and draw
an amount equal to the remainder of such amount on the Series 2010-6 Letters of
Credit.



 
52
 




--------------------------------------------------------------------------------




(e)    Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 3.3(a)), if any, of the amounts
available from the Series 2010-6 Accrued Interest Account as follows:
(i)    on each Distribution Date during the Series 2010-6 Revolving Period or
the Series 2010-6 Controlled Amortization Period, (1) first, to the Series
2010-6 Reserve Account, an amount equal to the sum of (x) the aggregate
Contingent Monthly Funding Costs with respect to all Purchaser Groups for the
Series 2010-6 Interest Period ending on the next Distribution Date and (y) any
Contingent Monthly Funding Costs Shortfall as of the immediately preceding
Distribution Date (together with accrued interest thereon), (2) second, to the
Administrator, an amount equal to the Series 2010-6 Percentage as of the
beginning of such Series 2010-6 Interest Period of the portion of the Monthly
Administration Fee payable by ABRCF (as specified in clause (iii) of the
definition thereof) for such Series 2010-6 Interest Period, (3) third, to the
Trustee, an amount equal to the Series 2010-6 Percentage as of the beginning of
such Series 2010-6 Interest Period of the Trustee’s fees for such Series 2010-6
Interest Period, (4) fourth, to the Series 2010-6 Distribution Account to pay
any Article VII Costs, (5) fifth, to pay any Carrying Charges (other than
Carrying Charges provided for above) to the Persons to whom such amounts are
owed, an amount equal to the Series 2010-6 Percentage as of the beginning of
such Series 2010-6 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2010-6 Interest Period and (6)
sixth, the balance, if any (“Excess Collections”), shall be withdrawn by the
Paying Agent from the Series 2010-6 Collection Account and deposited in the
Series 2010-6 Excess Collection Account; and
(ii)    on each Distribution Date during the Series 2010-6 Rapid Amortization
Period, (1) first, to the Trustee, an amount equal to the Series 2010-6
Percentage as of the beginning of such Series 2010-6 Interest Period of the
Trustee’s fees for such Series 2010-6 Interest Period, (2) second, to the
Administrator, an amount equal to the Series 2010-6 Percentage as of the
beginning of such Series 2010-6 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by ABRCF for such Series 2010-6 Interest Period, (3) third, to the
Series 2010-6 Distribution Account to pay any Article VII Costs, (4) fourth, to
pay any Carrying Charges (other than Carrying Charges provided for above) to the
Persons to whom such amounts are owed, an amount equal to the Series 2010-6
Percentage as of the beginning of such Series 2010-6 Interest Period of such
Carrying Charges (other than Carrying Charges provided for above) for such
Series 2010-6 Interest Period and (5) fifth, the balance, if any, shall be
treated as Principal Collections.
(f)    Series 2010-6 Senior Monthly Interest and Commitment Fee Shortfalls. If
the amounts described in Section 3.3(a), (b) and (d) are insufficient to pay the
Series 2010-6 Senior Monthly Interest and the Commitment Fees of the Purchaser
Groups on any Distribution Date, payments of Series 2010-6 Senior Monthly
Interest to the Series 2010-6 Noteholders and payments of Commitment Fees to the
Purchaser Groups will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date, together with the aggregate unpaid amount of any such deficiencies with
respect to all prior Distribution Dates, shall be referred to as the “Series
2010-6 Senior Interest



 
53
 




--------------------------------------------------------------------------------




Shortfall.” Interest shall accrue on the Series 2010-6 Senior Interest Shortfall
at the Alternate Base Rate plus 2% per annum.
(g)    Contingent Monthly Funding Costs. On each Determination Date, the
Administrator shall instruct the Trustee and the Paying Agent in writing
pursuant to the Administration Agreement as to the amount to be withdrawn and
paid pursuant to Section 3.4 from the Series 2010-6 Reserve Account in respect
of (x) first, an amount equal to the aggregate Contingent Monthly Funding Costs
with respect to all Purchaser Groups for the Series 2010-6 Interest Period
ending on the day preceding the related Distribution Date and (y) second, the
amount of any unpaid Contingent Monthly Funding Costs Shortfall as of the
preceding Distribution Date (together with any accrued interest on such
Contingent Monthly Funding Costs Shortfall). On the following Distribution Date,
the Trustee shall withdraw the lesser of (x) the amounts described in the first
sentence of this Section 3.3(g) and (y) the excess of the Series 2010-6
Available Reserve Account Amount (after giving effect to any withdrawals from
the Series 2010-6 Reserve Account pursuant to Section 3.3(b), 3.5(c)(i) and/or
3.5(d)(i) with respect to such Distribution Date) over the Series 2010-6
Required Reserve Account Amount on such Distribution Date, from the Series
2010-6 Reserve Account and deposit such amount in the Series 2010-6 Distribution
Account.
(h)    Contingent Monthly Funding Costs Shortfalls. If the amounts withdrawn
from the Series 2010-6 Reserve Account pursuant to Section 3.3(g) are
insufficient to pay the aggregate Contingent Monthly Funding Costs with respect
to the Purchaser Groups on any Distribution Date, payments of Contingent Monthly
Funding Costs to the Purchaser Groups will be reduced on a pro rata basis by the
amount of such deficiency. The aggregate amount, if any, of such deficiency as
of any Distribution Date, together with the aggregate unpaid amount of any such
deficiencies with respect to all prior Distribution Dates, shall be referred to
as the “Contingent Monthly Funding Costs Shortfall.” Interest shall accrue on
the Contingent Monthly Funding Costs Shortfall at the Alternate Base Rate plus
2% per annum.
Section 3.4.    Payment of Series 2010-6 Senior Monthly Interest, Commitment
Fees and Contingent Monthly Funding Costs. On each Distribution Date, subject to
Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay to the Administrative Agent for the
accounts of the Purchaser Groups from the Series 2010-6 Distribution Account the
amounts deposited in the Series 2010-6 Distribution Account pursuant to Section
3.3. Upon the receipt of funds from the Paying Agent on each Distribution Date
on account of Series 2010-6 Senior Monthly Interest, the Administrative Agent
shall pay to each Non-Conduit Purchaser and each Funding Agent with respect to a
CP Conduit Purchaser Group an amount equal to the Senior Monthly Funding Costs
with respect to its Related Purchaser Group with respect to the Series 2010-6
Interest Period ending on the day preceding such Distribution Date plus the
amount of any unpaid Series 2010-6 Senior Interest Shortfalls relating to unpaid
Series 2010-6 Senior Monthly Interest payable to such Purchaser Group as of the
preceding Distribution Date, together with any interest thereon at the Alternate
Base Rate plus 2% per annum. If the amount paid to the Administrative Agent on
any Distribution Date pursuant to this Section 3.4 on account of Series 2010-6
Senior Monthly Interest for the Series 2010-6 Interest Period ending on the day
preceding such Distribution Date is less than such Series 2010-6 Senior Monthly
Interest, the Administrative Agent shall pay the amount available to the
Non-Conduit Purchasers and the Funding Agents, on behalf of the CP Conduit
Purchaser Groups, on a pro rata basis, based on the Senior Monthly Funding Costs
with respect to each Related Purchaser Group with respect to such Series 2010-6
Interest Period. Upon the receipt of funds from the Paying Agent on each
Distribution Date on account of Commitment Fees, the Administrative Agent shall
pay to each Non-Conduit Purchaser and



 
54
 




--------------------------------------------------------------------------------




each Funding Agent with respect to a CP Conduit Purchaser Group an amount equal
to the Commitment Fee payable to its Related Purchaser Group with respect to the
Series 2010-6 Interest Period ending on the day preceding such Distribution Date
plus the amount of any unpaid Series 2010-6 Senior Interest Shortfalls relating
to unpaid Commitment Fees payable to such Purchaser Group as of the preceding
Distribution Date, together with any interest thereon at the Alternate Base Rate
plus 2% per annum. If the amount paid to the Administrative Agent on any
Distribution Date pursuant to this Section 3.4 on account of Commitment Fees is
less than the Commitment Fees payable on such Distribution Date, the
Administrative Agent shall pay the amount available to the Non-Conduit
Purchasers and the Funding Agents, on behalf of the CP Conduit Purchaser Groups,
on a pro rata basis, based on the Commitment Fee payable to each Purchaser Group
on such Distribution Date. Upon the receipt of funds from the Paying Agent on
each Distribution Date on account of Contingent Monthly Funding Costs, the
Administrative Agent shall pay to each Non-Conduit Purchaser and each Funding
Agent with respect to a CP Conduit Purchaser Group an amount equal to the
Contingent Monthly Funding Costs with respect to its Related Purchaser Group
with respect to the Series 2010-6 Interest Period ending on the day preceding
such Distribution Date plus the amount of any unpaid Contingent Monthly Funding
Costs Shortfalls payable to such Purchaser Group as of the preceding
Distribution Date, together with any interest thereon at the Alternate Base Rate
plus 2% per annum. If the amount paid to the Administrative Agent on any
Distribution Date pursuant to this Section 3.4 on account of Contingent Monthly
Funding Costs for the Series 2010-6 Interest Period ending on the day preceding
such Distribution Date is less than the aggregate Contingent Monthly Funding
Costs with respect to the Purchaser Groups for such Series 2010-6 Interest
Period, the Administrative Agent shall pay the amount available to the
Non-Conduit Purchasers and the Funding Agents, on behalf of the CP Conduit
Purchaser Groups, on a pro rata basis, based on the Contingent Monthly Funding
Costs with respect to each Related Purchaser Group with respect to such Series
2010-6 Interest Period. Upon the receipt of funds from the Trustee or the Paying
Agent on any Distribution Date on account of Article VII Costs, the
Administrative Agent shall pay such amounts to the Non-Conduit Purchaser owed
such amounts and/or the Funding Agent with respect to the CP Conduit Purchaser
or the APA Bank owed such amounts. If the amounts paid to the Administrative
Agent on any Distribution Date pursuant to Section 3.3(e) on account of Article
VII Costs are less than the Article VII Costs due and payable on such
Distribution Date, the Administrative Agent shall pay the amounts available to
the Non-Conduit Purchasers owed such amounts and/or the Funding Agents with
respect to the CP Conduit Purchasers and APA Banks owed such amounts, on a pro
rata basis, based on the Article VII Costs owing to such Non-Conduit Purchasers,
CP Conduit Purchasers and APA Banks. Due and unpaid Article VII Costs owing to a
Purchaser Group shall accrue interest at the Alternate Base Rate plus 2%;
provided that Article VII Costs shall not be considered due until the first
Distribution Date following five days’ notice to ABRCF and the Administrator of
such Article VII Costs.
Section 3.5.    Payment of Note Principal.
(a)    Monthly Payments During Series 2010-6 Controlled Amortization Period or
Series 2010-6 Rapid Amortization Period. Commencing on the second Determination
Date during the Series 2010-6 Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2010-6 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 3.5 as to (i) the amount allocated to the Series 2010-6 Notes
during the Related Month pursuant to Section 3.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, and the portion of such amount, if any, that has been
previously applied to make a Decrease pursuant to Section 2.5 during the Related
Month, (ii) any amounts to be withdrawn from the Series 2010-6 Reserve Account
and deposited into the Series 2010-6 Distribution Account or (iii) any amounts
to be drawn on the Series 2010-6 Demand Notes and/or on



 
55
 




--------------------------------------------------------------------------------




the Series 2010-6 Letters of Credit (or withdrawn from the Series 2010-6 Cash
Collateral Account). On the Distribution Date following each such Determination
Date, the Trustee shall withdraw the amount allocated to the Series 2010-6 Notes
during the Related Month pursuant to Section 3.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, less the portion of such amount, if any, that has been
previously applied to make a Decrease pursuant to Section 2.5 during the Related
Month, from the Series 2010-6 Collection Account and deposit such amount in the
Series 2010-6 Distribution Account, to be paid to the holders of the Series
2010-6 Notes.
(b)    Decreases. On any Business Day (x) during the Series 2010-6 Revolving
Period on which a Decrease is to be made pursuant to Section 2.5, the Trustee
shall withdraw from the Series 2010-6 Excess Collection Account, or (y) during
the Series 2010-6 Controlled Amortization Period on which a Decrease is to be
made pursuant to Section 2.5, the Trustee shall withdraw from the Series 2010-6
Excess Collection Account and/or the Series 2010-6 Collection Account, in each
case, in accordance with the written instructions of the Administrator, an
amount equal to the lesser of (i) the amounts specified in clauses (x) and (y)
of the first sentence of Section 2.5(a) and (ii) the amount of such Decrease,
and deposit such amount in the Series 2010-6 Distribution Account, to be paid to
the Administrative Agent for distribution in accordance with Section 3.5(f).
(c)    Principal Deficit Amount. On each Distribution Date on which the
Principal Deficit Amount is greater than zero, amounts shall be transferred to
the Series 2010-6 Distribution Account as follows:
(i)    Reserve Account Withdrawal. The Administrator shall instruct the Trustee
in writing, prior to 12:00 noon (New York City time) on such Distribution Date,
in the case of a Principal Deficit Amount resulting from a Series 2010-6 Lease
Payment Deficit, or prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, in the case of any other Principal
Deficit Amount, to withdraw from the Series 2010-6 Reserve Account, an amount
equal to the lesser of (x) the Series 2010-6 Available Reserve Account Amount
and (y) such Principal Deficit Amount and deposit it in the Series 2010-6
Distribution Account on such Distribution Date.
(ii)    Principal Draws on Series 2010-6 Letters of Credit. If the Administrator
determines on the Business Day immediately preceding any Distribution Date
during the Series 2010-6 Rapid Amortization Period that on such Distribution
Date there will exist a Series 2010-6 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2010-6
Letters of Credit, if any, as provided below. Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2010-6 Lease Principal
Payment Deficit on or prior to 3:00 p.m. (New York City time) on the Business
Day immediately preceding a Distribution Date, the Trustee shall, by 5:00 p.m.
(New York City time) on such Business Day draw an amount equal to the least of
(i) such Series 2010-6 Lease Principal Payment Deficit, (ii) the amount by which
the Principal Deficit Amount for such Distribution Date exceeds the amount to be
deposited in the Series 2010-6 Distribution Account in accordance with clause
(i) of this Section 3.5(c) and (iii) the Series 2010-6 Letter of Credit
Liquidity Amount on the Series 2010-6 Letters of Credit, by presenting to each
Series 2010-6 Letter of Credit Provider a Certificate of Lease Deficit Demand
and shall cause the Lease Deficit Disbursements to be deposited in the Series
2010-6 Distribution Account on such Distribution Date; provided, however, that
if the Series 2010-6 Cash Collateral Account has been established and funded,
the Trustee shall withdraw from the Series 2010-6 Cash Collateral Account and
deposit in the Series 2010-6 Distribution Account an amount equal to the lesser
of (x) the Series 2010-6 Cash Collateral Percentage for such date of the least
of the amounts described in clauses (i), (ii) and (iii) above



 
56
 




--------------------------------------------------------------------------------




and (y) the Series 2010-6 Available Cash Collateral Account Amount on such date
and draw an amount equal to the remainder of such amount on the Series 2010-6
Letters of Credit.
(iii)    Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount on the next succeeding Distribution
Date (after giving effect to any withdrawal from the Series 2010-6 Reserve
Account pursuant to Section 3.5(c)(i) on such Distribution Date) will be greater
than zero and there are any Series 2010-6 Letters of Credit on such date, prior
to 10:00 a.m. (New York City time) on the second Business Day prior to such
Distribution Date, the Administrator shall instruct the Trustee in writing to
deliver a Demand Notice to the Demand Note Issuers demanding payment of an
amount equal to the lesser of (A) the Principal Deficit Amount and (B) the
Series 2010-6 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Distribution
Date, deliver such Demand Notice to the Demand Note Issuers; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to a Demand Note Issuer shall have occurred and
be continuing, the Trustee shall not be required to deliver such Demand Notice
to such Demand Note Issuer. The Trustee shall cause the proceeds of any demand
on the Series 2010-6 Demand Notes to be deposited into the Series 2010-6
Distribution Account.
(iv)    Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit in the
Series 2010-6 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to any Demand
Note Issuer, the Trustee shall not have delivered such Demand Notice to any
Demand Note Issuer on the second Business Day preceding such Distribution Date,
then, in the case of (x) or (y) the Trustee shall on such Business Day draw on
the Series 2010-6 Letters of Credit an amount equal to the lesser of (i) Series
2010-6 Letter of Credit Amount and (ii) the aggregate amount that the Demand
Note Issuers failed to pay under the Series 2010-6 Demand Notes (or, the amount
that the Trustee failed to demand for payment thereunder) by presenting to each
Series 2010-6 Letter of Credit Provider a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Series 2010-6 Cash Collateral Account has
been established and funded, the Trustee shall withdraw from the Series 2010-6
Cash Collateral Account and deposit in the Series 2010-6 Distribution Account an
amount equal to the lesser of (x) the Series 2010-6 Cash Collateral Percentage
on such Business Day of the aggregate amount that the Demand Note Issuers failed
to pay under the Series 2010-6 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (y) the Series 2010-6 Available
Cash Collateral Account Amount on such Business Day and draw an amount equal to
the remainder of the aggregate amount that the Demand Note Issuers failed to pay
under the Series 2010-6 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2010-6 Letters of Credit. The
Trustee shall deposit into, or cause the deposit of, the proceeds of any draw on
the Series 2010-6 Letters of Credit and the proceeds of any withdrawal from the
Series 2010-6 Cash Collateral Account to be deposited in the Series 2010-6
Distribution Account on such Distribution Date.
(d)    Series 2010-6 Termination Date. The entire Series 2010-6 Invested Amount
shall be due and payable on the Series 2010-6 Termination Date. In connection
therewith:



 
57
 




--------------------------------------------------------------------------------




(i)    Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2010-6 Distribution Account of the amount to be deposited in
accordance with Section 3.5(a), together with any amounts to be deposited
therein in accordance with Section 3.5(c) on the Series 2010-6 Termination Date,
the amount to be deposited in the Series 2010-6 Distribution Account with
respect to the Series 2010-6 Termination Date is or will be less than the Series
2010-6 Invested Amount, then, prior to 12:00 noon (New York City time) on the
second Business Day prior to the Series 2010-6 Termination Date, the
Administrator shall instruct the Trustee in writing to withdraw from the Series
2010-6 Reserve Account, an amount equal to the lesser of the Series 2010-6
Available Reserve Account Amount and such insufficiency and deposit it in the
Series 2010-6 Distribution Account on the Series 2010-6 Termination Date.
(ii)    Demand Note Draw. If the amount to be deposited in the Series 2010-6
Distribution Account in accordance with Section 3.5(a) together with any amounts
to be deposited therein in accordance with Section 3.5(c) and Section 3.5(d)(i)
on the Series 2010-6 Termination Date is less than the Series 2010-6 Invested
Amount, and there are any Series 2010-6 Letters of Credit on such date, then,
prior to 10:00 a.m. (New York City time) on the second Business Day prior to the
Series 2010-6 Termination Date, the Administrator shall instruct the Trustee in
writing to make a demand (a “Demand Notice”) substantially in the form attached
hereto as Exhibit G on the Demand Note Issuers for payment under the Series
2010-6 Demand Notes in an amount equal to the lesser of (i) such insufficiency
and (ii) the Series 2010-6 Letter of Credit Amount. The Trustee shall, prior to
12:00 noon (New York City time) on the second Business Day preceding the Series
2010-6 Termination Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand on the Series 2010-6 Demand Notes to be deposited into the Series 2010-6
Distribution Account.
(iii)    Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (ii) of
this Section 3.5(d) any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2010-6 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to one or more of the Demand Note Issuers, the Trustee shall not
have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2010-6 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2010-6 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2010-6 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2010-6 Letter of Credit Amount on such
Business Day by presenting to each Series 2010-6 Letter of Credit Provider a
Certificate of Unpaid Demand Note Demand; provided, however, that if the Series
2010-6 Cash Collateral Account has been established and funded, the Trustee
shall withdraw from the Series 2010-6 Cash Collateral Account and deposit in the
Series 2010-6 Distribution Account an amount equal to the lesser of (x) the
Series 2010-6 Cash Collateral Percentage on such Business Day of the amount that
the Demand Note Issuers failed to pay under the Series 2010-6 Demand Notes (or,



 
58
 




--------------------------------------------------------------------------------




the amount that the Trustee failed to demand for payment thereunder) and (y) the
Series 2010-6 Available Cash Collateral Account Amount on such Business Day and
draw an amount equal to the remainder of the amount that the Demand Note Issuers
failed to pay under the Series 2010-6 Demand Notes (or, the amount that the
Trustee failed to demand for payment thereunder) on the Series 2010-6 Letters of
Credit. The Trustee shall deposit, or cause the deposit of, the proceeds of any
draw on the Series 2010-6 Letters of Credit and the proceeds of any withdrawal
from the Series 2010-6 Cash Collateral Account to be deposited in the Series
2010-6 Distribution Account on such Distribution Date.
(e)    Distribution. On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2010-6 Collection Account pursuant to Section
3.5(a) or amounts are deposited in the Series 2010-6 Distribution Account
pursuant to Section 3.5(c) and/or (d), the Paying Agent shall, in accordance
with Section 6.1 of the Base Indenture, pay to the Administrative Agent for the
accounts of the Purchaser Groups from the Series 2010-6 Distribution Account the
amount deposited therein pursuant to Section 3.5(a), (c) and/or (d).
(f)    Payment of Funds from Decreases. Upon the receipt of funds on account of
a Decrease from the Trustee, the Administrative Agent shall pay first, to each
Funding Agent with respect to a Non-Extending Purchaser Group that is a CP
Conduit Purchaser Group and to each Non-Conduit Purchaser that constitutes a
Non-Extending Purchaser Group that is a Non-Conduit Purchaser Group a pro rata
amount of the Decrease, based on the Purchaser Group Invested Amounts with
respect to such Non-Extending Purchaser Group relative to the Purchaser Group
Invested Amounts with respect to all Non-Extending Purchaser Groups on the date
of such Decrease and second, to each Non-Conduit Purchaser and Funding Agent
with respect to its Related Purchaser Group, such Purchaser Group’s Pro Rata
Share of the remaining amount of such Decrease. Each CP Conduit Purchaser
Group’s share of the amount of any Decrease on any Business Day shall be
allocated by such CP Conduit Purchaser Group first to reduce the Available CP
Funding Amount with respect to such CP Conduit Purchaser Group and the Available
APA Bank Funding Amount with respect to such CP Conduit Purchaser Group on such
Business Day and then to reduce the portion of the Purchaser Group Invested
Amount with respect to such CP Conduit Purchaser Group allocated to CP Tranches
and Eurodollar Tranches in such order as such CP Conduit Purchaser Group may
select in order to minimize costs payable pursuant to Section 7.3. Upon the
receipt of funds from the Trustee pursuant to Sections 3.5(a), (c) and/or (d) on
any Distribution Date, the Administrative Agent shall pay to each Non-Conduit
Purchaser and each Funding Agent with respect to its Related Purchaser Group,
such Purchaser Group’s Pro Rata Share of such funds.
Section 3.6.    Administrator’s Failure to Instruct the Trustee to Make a
Deposit or Payment. If the Administrator fails to give notice or instructions to
make any payment from or deposit into the Collection Account required to be
given by the Administrator, at the time specified in the Administration
Agreement or any other Related Document (including applicable grace periods),
the Trustee shall make such payment or deposit into or from the Collection
Account without such notice or instruction from the Administrator, provided that
the Administrator, upon request of the Trustee, promptly provides the Trustee
with all information necessary to allow the Trustee to make such a payment or
deposit. When any payment or deposit hereunder or under any other Related
Document is required to be made by the Trustee or the Paying Agent at or prior
to a specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.
Section 3.7.    Series 2010-6 Reserve Account.
(a)    Establishment of Series 2010-6 Reserve Account. ABRCF shall establish and
maintain in the name of the Series 2010-6 Agent for the benefit of the Series
2010-6 Noteholders, or



 
59
 




--------------------------------------------------------------------------------




cause to be established and maintained, an account (the “Series 2010-6 Reserve
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2010-6 Noteholders. The Series
2010-6 Reserve Account shall be maintained (i) with a Qualified Institution, or
(ii) as a segregated trust account with the corporate trust department of a
depository institution or trust company having corporate trust powers and acting
as trustee for funds deposited in the Series 2010-6 Reserve Account; provided
that, if at any time such Qualified Institution is no longer a Qualified
Institution or the credit rating of any securities issued by such depositary
institution or trust company shall be reduced to below “BBB-” by Standard &
Poor’s, “Baa2” by Moody’s or “BBB (low)” by DBRS, then ABRCF shall, within 30
days of such reduction, establish a new Series 2010-6 Reserve Account with a new
Qualified Institution. If the Series 2010-6 Reserve Account is not maintained in
accordance with the previous sentence, ABRCF shall establish a new Series 2010-6
Reserve Account, within ten (10) Business Days after obtaining knowledge of such
fact, which complies with such sentence, and shall instruct the Series 2010-6
Agent in writing to transfer all cash and investments from the non-qualifying
Series 2010-6 Reserve Account into the new Series 2010-6 Reserve Account.
Initially, the Series 2010-6 Reserve Account will be established with The Bank
of New York Mellon.
(b)    Administration of the Series 2010-6 Reserve Account. The Administrator
may instruct the institution maintaining the Series 2010-6 Reserve Account to
invest funds on deposit in the Series 2010-6 Reserve Account from time to time
in Permitted Investments; provided, however, that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2010-6 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2010-6 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in Section
8-106 of the New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2010-6 Reserve
Account. ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of purchase price of such Permitted
Investments. In the absence of written investment instructions hereunder, funds
on deposit in the Series 2010-6 Reserve Account shall remain uninvested.
(c)    Earnings from Series 2010-6 Reserve Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2010-6 Reserve Account shall be deemed to be on deposit therein and available
for distribution.
(d)    Series 2010-6 Reserve Account Constitutes Additional Collateral for
Series 2010-6 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2010-6 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2010-6 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2010-6 Reserve Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2010-6 Reserve Account or the funds on
deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2010-6 Reserve Account,



 
60
 




--------------------------------------------------------------------------------




whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2010-6 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses (i)
through (vi) are referred to, collectively, as the “Series 2010-6 Reserve
Account Collateral”). The Trustee shall possess all right, title and interest in
and to all funds on deposit from time to time in the Series 2010-6 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2010-6 Reserve Account.
The Series 2010-6 Reserve Account Collateral shall be under the sole dominion
and control of the Trustee for the benefit of the Series 2010-6 Noteholders. The
Series 2010-6 Agent hereby agrees (i) to act as the securities intermediary (as
defined in Section 8-102(a)(14) of the New York UCC) with respect to the Series
2010-6 Reserve Account; (ii) that its jurisdiction as securities intermediary is
New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2010-6
Reserve Account shall be treated as a financial asset (as defined in Section
8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement order
(as defined in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
(e)    Preference Amount Withdrawals from the Series 2010-6 Reserve Account or
the Series 2010-6 Cash Collateral Account. If a member of a Purchaser Group
notifies the Trustee in writing of the existence of a Preference Amount, then,
subject to the satisfaction of the conditions set forth in the next succeeding
sentence, on the Business Day on which those conditions are first satisfied, the
Trustee shall withdraw from either (x) prior to the Series 2010-6 Letter of
Credit Termination Date, the Series 2010-6 Reserve Account or (y) on or after
the Series 2010-6 Letter of Credit Termination Date, the Series 2010-6 Cash
Collateral Account and pay to the Funding Agent for such member an amount equal
to such Preference Amount. Prior to any withdrawal from the Series 2010-6
Reserve Account or the Series 2010-6 Cash Collateral Account pursuant to this
Section 3.7(e), the Trustee shall have received (i) a certified copy of the
order requiring the return of such Preference Amount; (ii) an opinion of counsel
satisfactory to the Trustee that such order is final and not subject to appeal;
and (iii) a release as to any claim against ABRCF by the Purchaser Group for any
amount paid in respect of such Preference Amount. On the Business Day after the
Series 2010-6 Letter of Credit Termination Date, the Trustee shall transfer an
amount equal to the greater of (A) the excess, if any, of (x) the Series 2010-6
Available Reserve Account Amount as of such date over (y) the sum of (i) the
aggregate Contingent Monthly Funding Costs with respect to all Purchaser Groups
for the Series 2010-6 Interest Period ending on the Series 2010-6 Letter of
Credit Termination Date and (ii) without duplication, any Contingent Monthly
Funding Costs Shortfall as of such date (together with accrued interest thereon)
from the Series 2010-6 Reserve Account to the Series 2010-6 Cash Collateral
Account and (B) the lesser of (x) the Series 2010-6 Available Reserve Account
Amount and (y) the excess, if any, of the Series 2010-6 Demand Note Payment
Amount over the Series 2010-6 Available Cash Collateral Account Amount as of
such date (the greater of the amounts in clauses (A) and (B), the “Reserve
Account Transfer Amount”).
(f)    Series 2010-6 Reserve Account Surplus. In the event that the
Series 2010-6 Reserve Account Surplus on any Distribution Date, after giving
effect to all withdrawals from the Series 2010-6 Reserve Account and application
thereof, is greater than zero, the Trustee, acting in accordance with the
written instructions of the Administrator pursuant to the Administration
Agreement, shall withdraw from the Series 2010-6 Reserve Account an amount equal
to the Series 2010-6 Reserve Account Surplus and shall pay such amount to ABRCF.



 
61
 




--------------------------------------------------------------------------------




(g)    Termination of Series 2010-6 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2010-6 Noteholders and payable from
the Series 2010-6 Reserve Account as provided herein, shall withdraw from the
Series 2010-6 Reserve Account all amounts on deposit therein for payment to
ABRCF.
Section 3.8.    Series 2010-6 Letters of Credit and Series 2010-6 Cash
Collateral Account.
(a)    Series 2010-6 Letters of Credit and Series 2010-6 Cash Collateral Account
Constitute Additional Collateral for Series 2010-6 Notes. In order to secure and
provide for the repayment and payment of ABRCF’s obligations with respect to the
Series 2010-6 Notes, ABRCF hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2010-6 Noteholders, all of ABRCF’s right, title and interest in and to
the following (whether now or hereafter existing or acquired): (i) each Series
2010-6 Letter of Credit; (ii) the Series 2010-6 Cash Collateral Account,
including any security entitlement thereto; (iii) all funds on deposit in the
Series 2010-6 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2010-6 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2010-6 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2010-6 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2010-6 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2010-6 Noteholders, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2010-6 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2010-6 Cash Collateral Account. The Series 2010-6 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2010-6 Noteholders. The Series 2010-6 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2010-6 Cash Collateral Account; (ii)
that its jurisdiction as securities intermediary is New York; (iii) that each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2010-6 Cash Collateral Account shall
be treated as a financial asset (as defined in Section 8-102(a)(9) of the
New York UCC) and (iv) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
(b)    Series 2010-6 Letter of Credit Expiration Date. If prior to the date
which is ten (10) days prior to the then scheduled Series 2010-6 Letter of
Credit Expiration Date with respect to any Series 2010-6 Letter of Credit,
excluding the amount available to be drawn under such Series 2010-6 Letter of
Credit but taking into account each substitute Series 2010-6 Letter of Credit
which has been obtained from a Series 2010-6 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2010-6 Enhancement
Amount would be equal to or more than the Series 2010-6 Required Enhancement
Amount and the Series 2010-6 Liquidity Amount would be equal to or greater than
the Series 2010-6 Required Liquidity Amount, then the Administrator shall notify
the Trustee in writing no later than two Business Days prior to such Series
2010-6 Letter of Credit Expiration Date of such determination. If prior to the
date which is ten (10) days prior to the then scheduled Series 2010-6 Letter of
Credit Expiration Date with respect to any Series 2010-6 Letter of Credit,
excluding the amount



 
62
 




--------------------------------------------------------------------------------




available to be drawn under such Series 2010-6 Letter of Credit but taking into
account each substitute Series 2010-6 Letter of Credit which has been obtained
from a Series 2010-6 Eligible Letter of Credit Provider and is in full force and
effect on such date, the Series 2010-6 Enhancement Amount would be less than the
Series 2010-6 Required Enhancement Amount or the Series 2010-6 Liquidity Amount
would be less than the Series 2010-6 Required Liquidity Amount, then the
Administrator shall notify the Trustee in writing no later than two Business
Days prior to such Series 2010-6 Letter of Credit Expiration Date of (x) the
greater of (A) the excess, if any, of the Series 2010-6 Required Enhancement
Amount over the Series 2010-6 Enhancement Amount, excluding the available amount
under such expiring Series 2010-6 Letter of Credit but taking into account any
substitute Series 2010-6 Letter of Credit which has been obtained from a Series
2010-6 Eligible Letter of Credit Provider and is in full force and effect, on
such date, and (B) the excess, if any, of the Series 2010-6 Required Liquidity
Amount over the Series 2010-6 Liquidity Amount, excluding the available amount
under such expiring Series 2010-6 Letter of Credit but taking into account any
substitute Series 2010-6 Letter of Credit which has been obtained from a Series
2010-6 Eligible Letter of Credit Provider and is in full force and effect, on
such date, and (y) the amount available to be drawn on such expiring Series
2010-6 Letter of Credit on such date. Upon receipt of such notice by the Trustee
on or prior to 10:00 a.m. (New York City time) on any Business Day, the Trustee
shall, by 12:00 noon (New York City time) on such Business Day (or, in the case
of any notice given to the Trustee after 10:00 a.m. (New York City time), by
12:00 noon (New York City time) on the next following Business Day), draw the
lesser of the amounts set forth in clauses (x) and (y) above on such expiring
Series 2010-6 Letter of Credit by presenting a Certificate of Termination Demand
and shall cause the Termination Disbursement to be deposited in the Series
2010-6 Cash Collateral Account.
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 3.8(b) on or prior to the date that is two
Business Days prior to each Series 2010-6 Letter of Credit Expiration Date, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw the
full amount of such Series 2010-6 Letter of Credit by presenting a Certificate
of Termination Demand and shall cause the Termination Disbursement to be
deposited in the Series 2010-6 Cash Collateral Account.
(c)    Series 2010-6 Letter of Credit Providers. The Administrator shall notify
the Trustee in writing within one Business Day of becoming aware that any Series
2010-6 Letter of Credit Provider no longer qualifies as a Series 2010-6 Eligible
Letter of Credit Provider. At such time the Administrator shall also notify the
Trustee of (i) the greater of (A) the excess, if any, of the Series 2010-6
Required Enhancement Amount over the Series 2010-6 Enhancement Amount, excluding
the available amount under the Series 2010-6 Letter of Credit issued by such
Series 2010-6 Letter of Credit Provider, on such date, and (B) the excess, if
any, of the Series 2010-6 Required Liquidity Amount over the Series 2010-6
Liquidity Amount, excluding the available amount under such Series 2010-6 Letter
of Credit, on such date, and (ii) the amount available to be drawn on such
Series 2010-6 Letter of Credit on such date. Upon receipt of such notice by the
Trustee on or prior to 10:00 a.m. (New York City time) on any Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day (or, in
the case of any notice given to the Trustee after 10:00 a.m. (New York City
time), by 12:00 noon (New York City time) on the next following Business Day),
draw on such Series 2010-6 Letter of Credit in an amount equal to the lesser of
the amounts in clause (i) and clause (ii) of the immediately preceding sentence
on such Business Day by presenting a Certificate of Termination Demand and shall
cause the Termination Disbursement to be deposited in the Series 2010-6 Cash
Collateral Account.
(d)    Draws on the Series 2010-6 Letters of Credit. If there is more than one
Series 2010-6 Letter of Credit on the date of any draw on the Series 2010-6
Letters of Credit pursuant to the



 
63
 




--------------------------------------------------------------------------------




terms of this Supplement, the Administrator shall instruct the Trustee, in
writing, to draw on each Series 2010-6 Letter of Credit in an amount equal to
the LOC Pro Rata Share of the Series 2010-6 Letter of Credit Provider issuing
such Series 2010-6 Letter of Credit of the amount of such draw on the Series
2010-6 Letters of Credit.
(e)    Establishment of Series 2010-6 Cash Collateral Account. On or prior to
the date of any drawing under a Series 2010-6 Letter of Credit pursuant to
Section 3.8(b) or (c) above, ABRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2010-6 Noteholders, or cause to be
established and maintained, an account (the “Series 2010-6 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2010-6 Noteholders. The Series
2010-6 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2010-6 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by Standard & Poor’s, “Baa3” by Moody’s or “BBB (low)” by DBRS, then ABRCF
shall, within 30 days of such reduction, establish a new Series 2010-6 Cash
Collateral Account with a new Qualified Institution or a new segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2010-6 Cash Collateral Account. If a new Series 2010-6 Cash
Collateral Account is established, ABRCF shall instruct the Trustee in writing
to transfer all cash and investments from the non-qualifying Series 2010-6 Cash
Collateral Account into the new Series 2010-6 Cash Collateral Account.
(f)    Administration of the Series 2010-6 Cash Collateral Account. ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2010-6 Cash Collateral Account to invest funds on deposit in the Series
2010-6 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2010-6
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2010-6 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2010-6 Cash
Collateral Account. ABRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investment. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2010-6 Cash Collateral Account shall
remain uninvested.
(g)    Earnings from Series 2010-6 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2010-6 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.



 
64
 




--------------------------------------------------------------------------------




(h)    Series 2010-6 Cash Collateral Account Surplus. In the event that the
Series 2010-6 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2010-6 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions of the Administrator, shall withdraw from the Series 2010-6 Cash
Collateral Account an amount equal to the Series 2010-6 Cash Collateral Account
Surplus and shall pay such amount: first, to the Series 2010-6 Letter of Credit
Providers to the extent of any unreimbursed drawings under the related Series
2010-6 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2010-6 Reimbursement Agreement, second, to the
Series 2010-6 Reserve Account to the extent necessary to pay any Contingent
Monthly Funding Costs Shortfall (together with accrued interest thereon) and,
third, to ABRCF any remaining amount.
(i)    Termination of Series 2010-6 Cash Collateral Account. Upon the
termination of this Supplement in accordance with its terms, the Trustee, acting
in accordance with the written instructions of the Administrator, after the
prior payment of all amounts owing to the Series 2010-6 Noteholders and payable
from the Series 2010-6 Cash Collateral Account as provided herein, shall
withdraw from the Series 2010-6 Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 3.8(h) above) and shall
pay such amounts: first, to the Series 2010-6 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2010-6
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2010-6 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.
(j)    Termination Date Demands on the Series 2010-6 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2010-6 Letter of Credit Termination Date, the Administrator shall
determine the Series 2010-6 Demand Note Payment Amount as of the Series 2010-6
Letter of Credit Termination Date. If the Series 2010-6 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2010-6 Letters of Credit. Upon receipt of any
such notice by the Trustee on or prior to 11:00 a.m. (New York City time) on a
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the excess of the Series
2010-6 Demand Note Payment Amount over the Reserve Account Transfer Amount and
(ii) the Series 2010-6 Letter of Credit Liquidity Amount on the Series 2010-6
Letters of Credit by presenting to each Series 2010-6 Letter of Credit Provider
a Certificate of Termination Date Demand; provided, however, that if the Series
2010-6 Cash Collateral Account has been established and funded, the Trustee
shall draw an amount equal to the product of (a) 100% minus the Series 2010-6
Cash Collateral Percentage and (b) the lesser of the amounts referred to in
clause (i) or (ii) on such Business Day on the Series 2010-6 Letters of Credit
as calculated by the Administrator and provided in writing to the Trustee. The
Trustee shall cause the Termination Date Disbursement to be deposited in the
Series 2010-6 Cash Collateral Account.
Section 3.9.    Series 2010-6 Distribution Account.
(a)    Establishment of Series 2010-6 Distribution Account. The Trustee shall
establish and maintain in the name of the Series 2010-6 Agent for the benefit of
the Series 2010‑6 Noteholders, or cause to be established and maintained, an
account (the “Series 2010-6 Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2010-6 Noteholders. The Series 2010-6 Distribution Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2010-6 Distribution Account; provided that, if at any time such
Qualified Institution is no longer a Qualified Institution or the credit rating
of any securities issued by such depositary institution



 
65
 




--------------------------------------------------------------------------------




or trust company shall be reduced to below “BBB-” by Standard & Poor’s, “Baa3”
by Moody’s or “BBB (low)” by DBRS, then ABRCF shall, within 30 days of such
reduction, establish a new Series 2010-6 Distribution Account with a new
Qualified Institution. If the Series 2010-6 Distribution Account is not
maintained in accordance with the previous sentence, ABRCF shall establish a new
Series 2010-6 Distribution Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Series 2010-6 Agent in writing to transfer all cash and investments
from the non-qualifying Series 2010-6 Distribution Account into the new Series
2010-6 Distribution Account. Initially, the Series 2010-6 Distribution Account
will be established with The Bank of New York Mellon.
(b)    Administration of the Series 2010-6 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2010-6
Distribution Account to invest funds on deposit in the Series 2010-6
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2010-6 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2010-6 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8‑106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2010-6 Distribution Account. ABRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of purchase
price of such Permitted Investments. In the absence of written investment
instructions hereunder, funds on deposit in the Series 2010-6 Distribution
Account shall remain uninvested.
(c)    Earnings from Series 2010-6 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2010-6 Distribution Account shall be deemed to be on deposit and
available for distribution.
(d)    Series 2010-6 Distribution Account Constitutes Additional Collateral for
Series 2010-6 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2010-6 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2010-6 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2010-6 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2010-6 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2010-6 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2010-6
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items



 
66
 




--------------------------------------------------------------------------------




in the foregoing clauses (i) through (vi) are referred to, collectively, as the
“Series 2010-6 Distribution Account Collateral”). The Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Series 2010-6 Distribution Account and in and to all proceeds thereof, and shall
be the only person authorized to originate entitlement orders in respect of the
Series 2010-6 Distribution Account. The Series 2010-6 Distribution Account
Collateral shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2010-6 Noteholders. The Series 2010-6 Agent hereby agrees
(i) to act as the securities intermediary (as defined in Section 8-102(a)(14) of
the New York UCC) with respect to the Series 2010-6 Distribution Account; (ii)
that its jurisdiction as securities intermediary is New York; (iii) that each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2010-6 Distribution Account shall be
treated as a financial asset (as defined in Section 8-102(a)(9) of the New York
UCC) and (iv) to comply with any entitlement order (as defined in Section
8-102(a)(8) of the New York UCC) issued by the Trustee.
Section 3.10.    Series 2010-6 Demand Notes Constitute Additional Collateral for
Series 2010-6 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2010-6 Notes, ABRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2010-6 Noteholders, all of
ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2010-6 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2010-6 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, ABRCF shall deliver to
the Trustee, for the benefit of the Series 2010-6 Noteholders, each Series
2010-6 Demand Note, endorsed in blank. The Trustee, for the benefit of the
Series 2010-6 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2010-6 Demand Notes.
Section 3.11.     Series 2010-6 Interest Rate Caps. (a)  On or prior to the A&R
Effective Date, ABRCF shall acquire one or more interest rate caps (each a
“Series 2010-6 Interest Rate Cap”) from a Qualified Interest Rate Cap
Counterparty. On the A&R Effective Date, the aggregate notional amount of all
Series 2010-6 Interest Rate Caps shall equal the Series 2010-6 Maximum Invested
Amount, and the aggregate notional amount of all Series 2010-6 Interest Rate
Caps may be reduced pursuant to the related Series 2010-6 Interest Rate Cap to
the extent that the Series 2010-6 Maximum Invested Amount is reduced after the
Series 2010-6 Closing Date. ABRCF shall acquire one or more additional Series
2010-6 Interest Rate Caps in connection with any increase of the Series 2010-6
Maximum Invested Amount such that the aggregate notional amounts of all Series
2010-6 Interest Rate Caps shall equal the Series 2010-6 Maximum Invested Amount
after giving effect to such increase. The strike rate of each Series 2010-6
Interest Rate Cap shall not be greater than 3.00%. The Series 2010-6 Interest
Rate Caps shall extend to at least the Series 2010-6 Termination Date.
(b)    If, at any time, an Interest Rate Cap Counterparty is not a Qualified
Interest Rate Cap Counterparty, then ABRCF shall cause the Interest Rate Cap
Counterparty within 30 Business Days following such occurrence, at the Interest
Rate Cap Counterparty’s expense, to do one of the following (the choice of such
action to be determined by the Interest Rate Cap Counterparty) (i) obtain a
replacement interest rate cap on the same terms as the Series 2010-6 Interest
Rate Cap from a Qualified Interest Rate Cap Counterparty and simultaneously with
such replacement ABRCF shall terminate the Series 2010-6 Interest Rate Cap being
replaced, (ii) obtain a guaranty from, or contingent agreement of, another
person who qualifies as a Qualified Interest Rate Cap Counterparty to honor the
Interest Rate Cap Counterparty’s obligations under the Series 2010-6 Interest
Rate Cap in form and substance satisfactory to the Administrative Agent or (iii)
post and maintain collateral satisfactory to the Administrative Agent;



 
67
 




--------------------------------------------------------------------------------




provided that no termination of the Series 2010-6 Interest Rate Cap shall occur
until ABRCF has entered into a replacement Interest Rate Cap.
(c)    To secure payment of all obligations to the Series 2010-6 Noteholders,
ABRCF grants a security interest in, and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2010-6 Noteholders, all
of ABRCF’s right, title and interest in the Series 2010-6 Interest Rate Caps and
all proceeds thereof (the “Series 2010-6 Interest Rate Cap Collateral”). ABRCF
shall require all Series 2010-6 Interest Rate Cap Proceeds to be paid to, and
the Trustee shall allocate all Series 2010-6 Interest Rate Cap Proceeds to, the
Series 2010-6 Accrued Interest Account of the Series 2010-6 Collection Account.
Section 3.12.    Payments to Funding Agents or Purchaser Groups. Notwithstanding
anything to the contrary herein or in the Base Indenture, amounts distributable
by ABRCF, the Trustee, the Paying Agent or the Administrative Agent to a
Non-Conduit Purchaser or a Funding Agent for the account of its Related
Purchaser Group (or amounts distributable by any such Person directly to such
Purchaser Group) shall be paid by wire transfer of immediately available funds
no later than 3:00 p.m. (New York time) for credit to the account or accounts
designated by such Non-Conduit Purchaser or Funding Agent. Notwithstanding the
foregoing, the Administrative Agent shall not be so obligated unless the
Administrative Agent shall have received the funds by 12:00 noon (New York City
time).
ARTICLE IV
AMORTIZATION EVENTS
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2010-6 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2010-6 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2010-6 Notes):
(a)    a Series 2010-6 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2010-6 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;
(b)    either the Series 2010-6 Liquidity Amount shall be less than the Series
2010-6 Required Liquidity Amount or the Series 2010-6 Available Reserve Account
Amount shall be less than the Series 2010-6 Required Reserve Account Amount for
at least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such insufficiency shall have been cured in accordance with the terms and
conditions of the Indenture and the Related Documents;
(c)    an AESOP I Operating Lease Vehicle Deficiency shall occur and continue
for at least two (2) Business Days;
(d)    the Collection Account, the Series 2010-6 Collection Account, the Series
2010-6 Excess Collection Account or the Series 2010-6 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);



 
68
 




--------------------------------------------------------------------------------




(e)    all principal of and interest on the Series 2010-6 Notes is not paid on
the Series 2010-6 Expected Final Distribution Date;
(f)    any Series 2010-6 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and (x) either a Series 2010-6 Enhancement
Deficiency would result from excluding such Series 2010-6 Letter of Credit from
the Series 2010-6 Enhancement Amount or (y) the Series 2010-6 Liquidity Amount,
excluding therefrom the available amount under such Series 2010-6 Letter of
Credit, would be less than the Series 2010-6 Required Liquidity Amount;
(g)    from and after the funding of the Series 2010-6 Cash Collateral Account,
the Series 2010-6 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2010-6
Enhancement Deficiency would result from excluding the Series 2010-6 Available
Cash Collateral Account Amount from the Series 2010-6 Enhancement Amount or (y)
the Series 2010-6 Liquidity Amount, excluding therefrom the Series 2010-6
Available Cash Collateral Amount, would be less than the Series 2010-6 Required
Liquidity Amount;
(h)    an Event of Bankruptcy shall have occurred with respect to any Series
2010-6 Letter of Credit Provider or any Series 2010-6 Letter of Credit Provider
repudiates its Series 2010-6 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2010-6 Enhancement Deficiency would result from
excluding such Series 2010-6 Letter of Credit from the Series 2010-6 Enhancement
Amount or (y) the Series 2010-6 Liquidity Amount, excluding therefrom the
available amount under such Series 2010-6 Letter of Credit, would be less than
the Series 2010-6 Required Liquidity Amount;
(i)    the occurrence of an Event of Bankruptcy with respect to ABG or any
Permitted Sublessee (other than a third-party Permitted Sublessee);
(j)    a Change in Control shall have occurred;
(k)    ABRCF shall fail to acquire or maintain in force Series 2010-6 Interest
Rate Caps at the times and in the notional amounts required by the terms of
Section 3.11;
(l)    the occurrence and continuation of an “event of default” under the Credit
Agreement or any Replacement Credit Agreement, that is not waived pursuant to
the terms of such Credit Agreement or Replacement Credit Agreement;
(m)    the breach by ABCR or any of its Affiliates of any covenant under the
Credit Agreement or any Replacement Credit Agreement to the extent such covenant
requires compliance by ABCR or its Affiliates with an interest coverage ratio, a
fixed charge coverage ratio, a leverage ratio or a minimum EBITDA level or with
any other financial measure or ratio intended to test the financial or credit
performance of ABCR and its consolidated subsidiaries, whether or not such
breach is waived pursuant to the terms of the Credit Agreement or such
Replacement Credit Agreement; and
(n)    the Series 2010-6 Controlled Distribution Amount with respect to the
Related Month is not paid in full on any Distribution Date during the Series
2010-6 Controlled Amortization Period (other than the first Distribution Date
during the Series 2010-6 Controlled Amortization Period).



 
69
 




--------------------------------------------------------------------------------




In the case of any event described in clause (j), (k), (l) or (m) above, an
Amortization Event shall have occurred with respect to the Series 2010-6 Notes
only if either the Trustee or the Requisite Noteholders declare that an
Amortization Event has occurred. In the case of an event described in clause
(a), (b), (c), (d), (e), (f), (g), (h), (i) or (n) an Amortization Event with
respect to the Series 2010-6 Notes shall have occurred without any notice or
other action on the part of the Trustee or any Series 2010-6 Noteholders,
immediately upon the occurrence of such event. Amortization Events with respect
to the Series 2010-6 Notes described in clause (a), (b), (c), (d), (e), (f),
(g), (h), (i) or (n) may be waived with the written consent of the Purchaser
Groups having Commitment Percentages aggregating 100%. Amortization Events with
respect to the Series 2010-6 Notes described in clause (j), (k), (l) or (m)
above may be waived in accordance with Section 9.5 of the Base Indenture.
ARTICLE V
RIGHT TO WAIVE PURCHASE RESTRICTIONS
Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, upon the Trustee’s receipt of notice from any Lessee, any Borrower or
ABRCF that the Lessees, the Borrowers and ABRCF have determined to increase any
Series 2010-6 Maximum Amount or the percentage set forth in clause (y) of any of
paragraphs (ii), (iii), (iv), (v), (vi) or (vii) of the definition of Series
2010-6 Incremental Enhancement Amount, (such notice, a “Waiver Request”), each
Series 2010-6 Noteholder may, at its option, waive any Series 2010-6 Maximum
Amount or any increase in the Series 2010-6 Required Enhancement Amount based
upon clause (y) of any of paragraphs (ii), (iii), (iv), (v), (vi) or (vii) of
the definition of the Series 2010-6 Incremental Enhancement Amount
(collectively, a “Waivable Amount”) if (i) no Amortization Event exists, (ii)
the Requisite Noteholders consent to such waiver and (iii) 60 days’ prior
written notice of such proposed waiver is provided to the Rating Agencies,
Standard & Poor’s and Moody’s by the Trustee.
Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2010-6 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trustee in the Series 2010-6 Collection Account for ratable distribution as
described below.
Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Administrative Agent, which notice
shall be accompanied by a form of consent (each a “Consent”) in the form of
Exhibit C hereto by which the Series 2010-6 Noteholders may, on or before the
Consent Period Expiration Date, consent to waiver of the applicable Waivable
Amount. Upon receipt of notice of a Waiver Request, the Administrative Agent
shall forward a copy of such request together with the Consent to each
Non-Conduit Purchaser and Funding Agent with respect to its Related Purchaser
Group. If the Trustee receives the Consents from the Requisite Noteholders
agreeing to waiver of the applicable Waivable Amount within forty-five (45) days
after the Trustee notifies the Administrative Agent of a Waiver Request (the day
on which such forty-five (45) day period expires, the “Consent Period Expiration
Date”), (i) the applicable Waivable Amount shall be deemed waived by the
consenting Series 2010-6 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agencies, Standard & Poor’s and
Moody’s with notice of such waiver. Any Purchaser Group from whom the Trustee
has not received a Consent on or before the Consent Period Expiration Date will
be deemed not to have consented to such waiver.



 
70
 




--------------------------------------------------------------------------------




If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, upon receipt of written direction from the Administrator the Trustee will
pay the Designated Amounts to the Administrative Agent for the accounts of the
non-consenting Purchaser Groups. Upon the receipt of funds from the Trustee
pursuant to this Article V, the Administrative Agent shall pay the Designated
Amounts as follows:
(i)    to each Non-Conduit Purchaser or Funding Agent with respect to a
non-consenting Purchaser Group, such Purchaser Group’s pro rata share based on
the Purchaser Group Invested Amount with respect to such Purchaser Group
relative to the Purchaser Group Invested Amount with respect to all
non-consenting Purchaser Groups of the Designated Amounts up to the amount
required to reduce to zero the Purchaser Group Invested Amounts with respect to
all non-consenting Purchaser Groups; and
(ii)    any remaining Designated Amounts to the Series 2010-6 Excess Collection
Account.
If the amount distributed pursuant to clause (i) of the preceding paragraph is
not sufficient to reduce the Purchaser Group Invested Amount with respect to
each non-consenting Purchaser Group to zero on the date specified therein, then
on each day following such Distribution Date, the Administrator will allocate to
the Series 2010-6 Collection Account on a daily basis all Designated Amounts
collected on such day. On each following Distribution Date, the Trustee will
withdraw such Designated Amounts from the Series 2010-6 Collection Account and
deposit the same in the Series 2010-6 Distribution Account for distribution to
the Administrative Agent for the accounts of the non-consenting Purchaser
Groups. Upon the receipt of funds from the Trustee pursuant to this Article V,
the Administrative Agent shall pay the Designated Amounts as follows:
(a)    to each Non-Conduit Purchaser or Funding Agent with respect to a
non-consenting Purchaser Group, such Purchaser Group’s pro rata share based on
the Purchaser Group Invested Amount with respect to such Purchaser Group
relative to the Purchaser Group Invested Amount with respect to all
non-consenting Purchaser Groups of the Designated Amounts in the Series 2010-6
Collection Account as of the applicable Determination Date up to the amount
required to reduce to zero the Purchaser Group Invested Amounts with respect to
all non-consenting Purchaser Groups; and
(b)    any remaining Designated Amounts to the Series 2010-6 Excess Collection
Account.
If the Requisite Noteholders do not timely consent to such waiver, the
Designated Amounts will be re-allocated to the Series 2010-6 Excess Collection
Account for allocation and distribution in accordance with the terms of the
Indenture and the Related Documents.
In the event that the Series 2010-6 Rapid Amortization Period shall commence
after receipt by the Trustee of a Waiver Request, all such Designated Amounts
will thereafter be considered Principal Collections allocated to the Series
2010-6 Noteholders.



 
71
 




--------------------------------------------------------------------------------




ARTICLE VI
CONDITIONS PRECEDENT
Section 6.1.    Conditions Precedent to Effectiveness of Original Series 2010-6
Supplement. The Original Series 2010-6 Supplement became effective on the date
(the “Effective Date”) on which all of the following conditions precedent were
satisfied:
(a)    Documents. The Administrative Agent shall have received copies for each
CP Conduit Purchaser and the Funding Agent and the APA Banks with respect to
such Non-Conduit Purchaser, each CP Conduit Purchaser, each executed and
delivered in form and substance satisfactory to it of (i) the Base Indenture,
executed by a duly authorized officer of each of ABRCF and the Trustee, (ii) the
Original Series 2010-6 Supplement, executed by a duly authorized officer of each
of ABRCF, the Administrator, the Trustee, the Administrative Agent, the Funding
Agents, the CP Conduit Purchasers and the APA Banks, (iii) each Lease, executed
by a duly authorized officer of each of each Lessee party thereto, the
Administrator and the Lessor party thereto, (iv) each Sublease, executed by a
duly authorized officer of each Lessee party thereto and each Permitted
Sublessee party thereto, (v) each Loan Agreement, executed by a duly authorized
officer of each of ABRCF, the Lessor party thereto and the Permitted Nominees
party thereto, (vi) each Vehicle Title and Lienholder Nominee Agreement,
executed by the duly authorized officer of each of the Permitted Nominee party
thereto, ABCR, the Lessor party thereto and the Trustee, (vii) the Master
Exchange Agreement, executed by a duly authorized officer of each of the
Intermediary, AESOP Leasing, ARAC, BRAC and ABCR; (viii) the Escrow Agreement,
executed by a duly authorized officer of each of the Intermediary, J.P. Morgan
Trust Company, N.A., JPMorgan Chase Bank, N.A., AESOP Leasing, ARAC, BRAC and
ABCR; (ix) the Administration Agreement, executed by a duly authorized officer
of each of ABCR, AESOP Leasing, AESOP Leasing II, ABRCF, ARAC, BRAC and the
Trustee; (x) the Disposition Agent Agreement, dated as of July 23, 2009,
executed by a duly authorized officer of each of ABCR, ABRCF, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, Lord Securities Corporation, Fiserv Automotive
Solutions, Inc. and the Trustee; (xi) the Back-Up Administration Agreement,
dated as of July 23, 2009, executed by a duly authorized officer of each of
ABCR, ABRCF, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, the Intermediary, Lord
Securities Corporation and the Trustee (xii) each Series 2010-6 Letter of
Credit, if any, executed by a duly authorized officer of the applicable Series
2010-6 Letter of Credit Provider; and (xiii) each Series 2010-6 Interest Rate
Cap, executed by a duly authorized officer of ABRCF and the applicable Interest
Rate Cap Counterparty.
(b)    Corporate Documents; Proceedings of ABRCF, the Administrator, the
Permitted Nominees, AESOP Leasing, AESOP Leasing II, Original AESOP, ARAC and
BRAC. The Administrative Agent shall have received, with a copy for each
Non-Conduit Purchaser, each CP Conduit Purchaser and the Funding Agent and the
APA Banks with respect to such CP Conduit Purchaser, from ABRCF, the
Administrator, the Permitted Nominees, AESOP Leasing, AESOP Leasing II, Original
AESOP, ARAC, ABCR and BRAC true and complete copies of:
(i)    to the extent applicable, the certificate of incorporation or certificate
of formation, including all amendments thereto, of such Person, certified as of
a recent date by the Secretary of State or other appropriate authority of the
state of incorporation or organization, as the case may be, and a certificate of
compliance, of status or of good standing, as and to the extent applicable, of
each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction;



 
72
 




--------------------------------------------------------------------------------




(ii)    a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Effective Date and certifying (A) that attached thereto
is a true and complete copy of the bylaws, limited liability company agreement
or partnership agreement of such Person, as the case may be, as in effect on the
Series 2010-6 Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that, to the extent
applicable, attached thereto is a true and complete copy of the resolutions, in
form and substance reasonably satisfactory to each Funding Agent, of the Board
of Directors or Managers of such Person or committees thereof authorizing the
execution, delivery and performance of the Original Series 2010-6 Supplement and
the Series 2010-6 Documents to which it is a party and the transactions
contemplated thereby, and that such resolutions have not been amended, modified,
revoked or rescinded and are in full force and effect, (C) that the certificate
of incorporation or certificate of formation of such Person has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing (or its equivalent) furnished pursuant to clause (i) above and (D) as
to the incumbency and specimen signature of each officer or authorized signatory
executing the Original Series 2010-6 Supplement and any Series 2010-6 Documents
or any other document delivered in connection herewith or therewith on behalf of
such Person; and
(iii)    a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.
(c)    Representations and Warranties. All representations and warranties of
each of ABRCF, the Administrator, AESOP Leasing, AESOP Leasing II, Original
AESOP, each of the Permitted Nominees, each of the Lessees, each of the
Permitted Sublessees and the Intermediary contained in each of the Related
Documents shall be true and correct as of the Series 2010-6 Closing Date.
(d)    No Amortization Event, Potential Amortization Event or AESOP I Operating
Lease Vehicle Deficiency. No Amortization Event or Potential Amortization Event
in respect of the Series 2010-6 Notes or any other Series of Notes shall exist
and no AESOP I Operating Lease Vehicle Deficiency shall exist.
(e)    Lien Searches. The Administrative Agent shall have received a written
search report listing all effective financing statements that name ABRCF, AESOP
Leasing, AESOP Leasing II, Original AESOP, each of the Permitted Nominees or
ABCR as debtor or assignor and that are filed in the State of New York, the
State of Delaware and in any other jurisdictions that the Administrative Agent
determines are necessary or appropriate, together with copies of such financing
statements, and tax and judgment lien searches showing no such liens that are
not permitted by the Base Indenture, the Original Series 2010-6 Supplement or
the Related Documents.
(f)    Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each Non-Conduit Purchaser, each CP Conduit Purchaser
and the Funding Agent, the Program Support Provider and the APA Banks with
respect to each CP Conduit Purchaser and the Trustee, opinions of counsel
required by Section 2.2(f) of the Base Indenture and opinions of counsel with
respect to such other matters as may be reasonably requested by any Funding
Agent, in form and substance reasonably acceptable to the addressees thereof and
their counsel.



 
73
 




--------------------------------------------------------------------------------




(g)    Fees and Expenses. Each Non-Conduit Purchaser and each Funding Agent with
respect to its Related Purchaser Group shall have received payment of all fees,
out-of-pocket expenses and other amounts due and payable to such Purchaser Group
or the Administrative Agent, as applicable, on or before the Effective Date.
(h)    Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Series 2010-6 Collection
Account, the Series 2010-6 Reserve Account and the Series 2010-6 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.
(i)    Opinion. The Administrative Agent shall have received, with a counterpart
addressed to each CP Conduit Purchaser and the Funding Agent, the Program
Support Provider and the APA Banks with respect such CP Conduit Purchaser, an
opinion of counsel to the Trustee as to the due authorization, execution and
delivery by the Trustee of the Original Series 2010-6 Supplement and the due
execution, authentication and delivery by the Trustee of the Series 2010-6
Notes.
(j)    Rating Letters. Each Non-Conduit Purchaser or Funding Agent shall have
received a copy of a letter, in form and substance satisfactory to such
Non-Conduit Purchaser or Funding Agent, from DBRS stating that the long-term
rating of “AA” or higher has been assigned by DBRS, to the Series 2010-6 Notes,
and each Funding Agent shall have received a letter, in form and substance
satisfactory to such Funding Agent, from each of Moody’s, Standard & Poor’s
and/or Fitch, as applicable, confirming the commercial paper rating of the
related CP Conduit Purchaser after giving effect to such CP Conduit Purchaser’s
purchase of Series 2010-6 Notes. Each Non-Conduit Purchaser and each Funding
Agent shall have received a copy of a letter, in form and substance satisfactory
to such Non-Conduit Purchaser and Funding Agent, from each of DBRS and Standard
& Poor’s, and ABRCF and the Trustee shall have received a copy of a letter from
Moody’s, in each case stating that the issuance of the Series 2010-6 Notes will
not result in a reduction or withdrawal of the rating (in effect immediately
before the effectiveness of the Original Series 2010-6 Supplement) of any
outstanding Series of Notes with respect to which it is a Rating Agency. Any
fees of Moody’s, Standard & Poor’s, Fitch and any Rating Agency in connection
with the delivery of such letters shall have been paid by or on behalf of ABRCF.
(k)    UCC Filings. The Administrative Agent shall have received (i) executed
originals of any documents (including, without limitation, financing statements)
required to be filed in each jurisdiction necessary to perfect the security
interest of the Trustee in the Series 2010-6 Collateral and (ii) evidence
reasonably satisfactory to it of each such filing and reasonably satisfactory
evidence of the payment of any necessary fee or tax relating thereto.
(l)    Proceedings. All corporate and other proceedings and all other documents
and legal matters in connection with the transactions contemplated by the
Related Documents shall be satisfactory in form and substance to each
Non-Conduit Purchaser and each Funding Agent and its counsel.
Section 6.2.    Conditions Precedent to Effectiveness of Supplement. This
Supplement shall become effective on the date (the “A&R Effective Date”) on
which the following conditions precedent shall have been satisfied:



 
74
 




--------------------------------------------------------------------------------




(a)    Documents. The Administrative Agent shall have received copies for each
Non-Conduit Purchaser, each CP Conduit Purchaser and the Funding Agent and the
APA Banks with respect to such CP Conduit Purchaser, each executed and delivered
in form and substance satisfactory to it of: (i) this Supplement; (ii) each
Series 2010-6 Letter of Credit in effect on the A&R Effective Date, if any,
executed by a duly authorized officer of the applicable Series 2010-6 Letter of
Credit Provider; and (iii) each Series 2010-6 Interest Rate Cap in effect on the
A&R Effective Date, executed by a duly authorized officer of ABRCF and the
applicable Interest Rate Cap Counterparty satisfying the requirements of Section
3.11(a) (collectively, the “A&R Documents”).
(b)    Corporate Documents; Proceedings of ABRCF, the Administrator, the
Permitted Nominees, AESOP Leasing, AESOP Leasing II, Original AESOP, ARAC and
BRAC. The Administrative Agent shall have received, with a copy for each
Non‑Conduit Purchaser, each CP Conduit Purchaser and the Funding Agent and the
APA Banks with respect to such CP Conduit Purchaser, from ABRCF, the
Administrator, the Permitted Nominees, AESOP Leasing, AESOP Leasing II, Original
AESOP, ARAC, ABCR and BRAC true and complete copies of:
(i)    to the extent applicable, the certificate of incorporation or certificate
of formation, including all amendments thereto, of such Person, certified as of
a recent date by the Secretary of State or other appropriate authority of the
state of incorporation or organization, as the case may be, and a certificate of
compliance, of status or of good standing, as and to the extent applicable, of
each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction;
(ii)    a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the A&R Effective Date and certifying (A) that attached
thereto is a true and complete copy of the bylaws, limited liability company
agreement or partnership agreement of such Person, as the case may be, as in
effect on the A&R Effective Date and at all times since a date prior to the date
of the resolutions described in clause (B) below, (B) that, to the extent
applicable, attached thereto is a true and complete copy of the resolutions, in
form and substance reasonably satisfactory to each Funding Agent, of the Board
of Directors or Managers of such Person or committees thereof authorizing the
execution, delivery and performance of the A&R Documents to which it is a party
and the transactions contemplated thereby, and that such resolutions have not
been amended, modified, revoked or rescinded and are in full force and effect,
(C) that the certificate of incorporation or certificate of formation of such
Person has not been amended since the date of the last amendment thereto shown
on the certificate of good standing (or its equivalent) furnished pursuant to
clause (i) above and (D) as to the incumbency and specimen signature of each
officer or authorized signatory executing any A&R Documents or any other
document delivered in connection herewith or therewith on behalf of such Person;
and
(iii)    a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing any certificate
pursuant to clause (ii) above that requires the certification set forth in
clause (ii)(D) above.
(c)    Representations and Warranties. All representations and warranties of
each of ABRCF, ABCR, AESOP Leasing, AESOP Leasing II, Original AESOP, each of
the Permitted Nominees, each of the Lessees, each of the Permitted Sublessees
and the Intermediary contained in each of the Related Documents shall be true
and correct as of the A&R Effective Date.



 
75
 




--------------------------------------------------------------------------------




(d)    No Amortization Event, Potential Amortization Event or AESOP I Operating
Lease Vehicle Deficiency. No Amortization Event or Potential Amortization Event
in respect of the Series 2010-6 Notes or any other Series of Notes shall exist
and no AESOP I Operating Lease Vehicle Deficiency shall exist as of the A&R
Effective Date.
(e)    Fees and Expenses. Each Non-Conduit Purchaser and each Funding Agent with
respect to its Related Purchaser Group, the Administrative Agent and the Trustee
shall have received payment of all fees, out-of-pocket expenses and other
amounts due and payable to such Purchaser Group, the Administrative Agent or the
Trustee, as applicable, on or before the A&R Effective Date.
(f)    Rating Letters. Each Non-Conduit Purchaser and each Funding Agent shall
have received a copy of a letter, in form and substance satisfactory to such
Non-Conduit Purchaser or Funding Agent, from DBRS stating that the long-term
rating of at least “A” has been assigned by DBRS to the Series 2010-6 Notes.
Each Non-Conduit Purchaser and each Funding Agent shall have received a copy of
a letter, in form and substance satisfactory to such Non-Conduit Purchaser and
Funding Agent, from DBRS, and ABRCF and the Trustee shall have received a copy
of a letter from Moody’s, in each case stating that the amendment and
restatement of the First A&R Series 2010-6 Supplement by this Supplement will
not result in a reduction or withdrawal of the rating (in effect immediately
before the effectiveness of this Supplement) of any outstanding Series of Notes
with respect to which it is a Rating Agency. Each Funding Agent shall have
received a letter, in form and substance satisfactory to such Funding Agent,
from each of Moody’s, Standard & Poor’s and/or Fitch, as applicable, confirming
the commercial paper rating of the related CP Conduit Purchaser after the
effectiveness of this Supplement. Any fees of Moody’s, Standard & Poor’s, Fitch
and the Rating Agencies in connection with the delivery of such letters shall
have been paid by or on behalf of ABRCF. Each of the Non-Conduit Purchasers, CP
Conduit Purchasers, the APA Banks and the Funding Agents (x) expressly
acknowledges that, as of the A&R Effective Date, the Series 2010-6 Notes are no
longer rated by Moody’s and thus Moody’s is not a Rating Agency with respect to
the Series 2010-6 Notes and (y) agrees that, notwithstanding anything to the
contrary contained in the Base Indenture or the First A&R Series 2010-6
Supplement, the receipt of the letter described in the first sentence of this
Section 6.2(f) shall satisfy the Rating Agency Confirmation Condition with
respect to the Series 2010-6 Notes in connection with the amendment and
restatement of the First A&R Series 2010-6 Supplement effected by this
Supplement.
(g)    Certificates and Opinions. All certificates and opinions of counsel
required under the Base Indenture or reasonably requested by the Series 2010-6
Noteholders shall have been delivered to the Trustee and to the Series 2010-6
Noteholders, as applicable.
(h)    Series 2010-6 Notes. ABRCF shall have issued and directed the Trustee to
authenticate, and the Trustee shall have authenticated, a Series 2010-6 Note in
the name of each Non-Conduit Purchaser and each Funding Agent with respect to
each Purchaser Group which is being added pursuant to Section 11.24(b) or whose
Maximum Purchaser Group Invested Amount is being increased pursuant to Section
11.24(a) in an amount equal to the newly increased Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group (after giving effect to the
effectiveness of this Supplement), and shall have delivered such Series 2010-6
Note to such Non-Conduit Purchaser or Funding Agent.



 
76
 




--------------------------------------------------------------------------------




ARTICLE VII
CHANGE IN CIRCUMSTANCES
Section 7.1.    Increased Costs. (a) If any Change in Law (except with respect
to Taxes which shall be governed by Section 7.2) shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Party (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or
(ii)    impose on any Affected Party or the London interbank market any other
condition affecting the Indenture or the Related Documents or the funding of
Eurodollar Tranches by such Affected Party;
and the result of any of the foregoing shall be to increase the cost to such
Affected Party of making, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obligation to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then ABRCF will pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.
(b)    If any Affected Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Affected Party’s capital or the capital of any corporation controlling such
Affected Party as a consequence of its obligations hereunder to a level below
that which such Affected Party or such corporation could have achieved but for
such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, ABRCF shall pay to such Affected Party such additional amount or amounts
as will compensate such Affected Party for any such reduction suffered.
(c)    A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 7.1 shall be delivered to ABRCF (with a copy to the
Administrative Agent and the Funding Agent, if any, with respect to such
Affected Party) and shall be conclusive absent manifest error. Any payments made
by ABRCF pursuant to this Section 7.1 shall be made solely from funds available
in the Series 2010-6 Distribution Account for the payment of Article VII Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against ABRCF to the extent that insufficient funds exist to
make such payment. The agreements in this Section 7.1 shall survive the
termination of this Supplement and the Base Indenture and the payment of all
amounts payable hereunder and thereunder.
(d)    Failure or delay on the part of an Affected Party to demand compensation
pursuant to this Section 7.1 shall not constitute a waiver of such Affected
Party’s right to demand such compensation; provided that ABRCF shall not be
required to compensate any Affected Party pursuant to this Section 7.1 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Party notifies ABRCF of such Affected Party’s intention to claim
compensation under this Section 7.1; provided, further, that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.



 
77
 




--------------------------------------------------------------------------------




(e)    ABRCF acknowledges that any Affected Party may institute measures in
anticipation of a Change in Law, and may commence allocating charges to or
seeking compensation from ABRCF under this Section 7.1, in advance of the
effective date of such Change in Law and ABRCF agrees to pay such charges or
compensation to the applicable Affected Party following demand therefor in
accordance with the terms of this Section 7.1 without regard to whether such
effective date has occurred.
Section 7.2.    Taxes. (a) Any and all payments by or on account of any
obligation of ABRCF hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if ABRCF shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) subject to Section 7.2(c) below, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 7.2) the recipient
receives an amount equal to the sum that it would have received had no such
deductions been made, (ii) ABRCF shall make such deductions and (iii) ABRCF
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, ABRCF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    ABRCF shall indemnify the Administrative Agent, each Non-Conduit
Purchaser, each Funding Agent, each Program Support Provider and each member of
each CP Conduit Purchaser Group within the later of 10 days after written demand
therefor and the Distribution Date next following such demand for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Non-Conduit Purchaser, such Funding Agent, such Program Support Provider or
such member of such CP Conduit Purchaser Group on or with respect to any payment
by or on account of any obligation of ABRCF hereunder or under the Indenture
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 7.2(c) or entitled to
receive additional amounts under the proviso of Section 7.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 7.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to ABRCF by the Administrative
Agent, any Non-Conduit Purchaser, any Funding Agent, any Program Support
Provider or any member of any CP Conduit Purchaser Group shall be conclusive
absent manifest error. Any payments made by ABRCF pursuant to this Section 7.2
shall be made solely from funds available in the Series 2010-6 Distribution
Account for the payment of Article VII Costs, shall be non-recourse other than
with respect to such funds, and shall not constitute a claim against ABRCF to
the extent that insufficient funds exist to make such payment. The agreements in
this Section shall survive the termination of this Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by ABRCF to a Governmental Authority, ABRCF shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.



 
78
 




--------------------------------------------------------------------------------




(e)    The Administrative Agent, each Non-Conduit Purchaser, each Funding Agent,
each member of each CP Conduit Purchaser Group and each Program Support
Provider, if entitled to an exemption from or reduction of an Indemnified Tax or
Other Tax with respect to payments made hereunder or under the Indenture shall
(to the extent legally able to do so) deliver to ABRCF (with a copy to the
Administrative Agent) such properly completed and executed documentation
prescribed by applicable law and reasonably requested by ABRCF on the later of
(i) 30 Business Days after such request is made and the applicable forms are
provided to the Administrative Agent, such Non-Conduit Purchaser, such Funding
Agent, such member of such CP Conduit Purchaser Group or such Program Support
Provider or (ii) thirty (30) Business Days before prescribed by applicable law
as will permit such payments to be made without withholding or with an exemption
from or reduction of Indemnified Taxes or Other Taxes.
(f)    If the Administrative Agent, any Non-Conduit Purchaser, any Funding
Agent, any Program Support Provider or any member of any CP Conduit Purchaser
Group receives a refund solely in respect of Indemnified Taxes or Other Taxes,
it shall pay over such refund to ABRCF to the extent that it has already
received indemnity payments or additional amounts pursuant to this Section 7.2
with respect to such Indemnified Taxes or Other Taxes giving rise to the refund,
net of all out-of-pocket expenses and without interest (other than interest paid
by the relevant Governmental Authority with respect to such refund); provided,
however, that ABRCF shall, upon request of the Administrative Agent, such
Non-Conduit Purchaser, such Funding Agent, such Program Support Provider or such
member of such CP Conduit Purchaser Group, repay such refund (plus interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Non-Conduit Purchaser, such Funding Agent, such
Program Support Provider or such member of such CP Conduit Purchaser Group if
the Administrative Agent, such Non-Conduit Purchaser, such Funding Agent, such
Program Support Provider or such member of such CP Conduit Purchaser Group is
required to repay such refund to such Governmental Authority. Nothing contained
herein shall require the Administrative Agent, any Non-Conduit Purchaser, any
Funding Agent, any Program Support Provider or any member of any CP Conduit
Purchaser Group to make its tax returns (or any other information relating to
its taxes which it deems confidential) available to ABRCF or any other Person.
(g)    The Administrative Agent, each Non-Conduit Purchaser, each Funding Agent,
each Program Support Provider and each member of each CP Conduit Purchaser Group
(other than any such entity which is a domestic corporation) shall:
(i)    upon or prior to becoming a party hereto, deliver to ABRCF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2010-6 Notes and
this Supplement;
(ii)    deliver to ABRCF and the Administrative Agent two (2) further copies of
any such form or certification establishing a complete exemption from
withholding of United States federal income taxes or backup withholding taxes
with respect to payments under the Series 2010-6 Notes and this Supplement on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to ABRCF; and
(iii)    obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by ABRCF and the Administrative
Agent;



 
79
 




--------------------------------------------------------------------------------




unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2010-6 Closing Date (or, if later, the date the Administrative
Agent, such Non-Conduit Purchaser, such Funding Agent, such Program Support
Provider or such member of such CP Conduit Purchaser Group becomes an
indemnified party hereunder) and prior to the date on which any such delivery
would otherwise be required which renders the relevant form inapplicable or
which would prevent the Administrative Agent, such Non-Conduit Purchaser, such
Funding Agent, such Program Support Provider or such member of such CP Conduit
Purchaser Group from duly completing and delivering the relevant form with
respect to it, and the Administrative Agent, such Non-Conduit Purchaser, such
Funding Agent, such Program Support Provider or such member of such CP Conduit
Purchaser Group so advises ABRCF and the Administrative Agent.
(h)    If a beneficial or equity owner of the Administrative Agent, a
Non-Conduit Purchaser, a Funding Agent, a Program Support Provider or a member
of a CP Conduit Purchaser Group (instead of the Administrative Agent, the
Non-Conduit Purchaser, the Funding Agent, the Program Support Provider or the
member of the CP Conduit Purchaser Group itself) is required under United States
federal income tax law or the terms of a relevant treaty to provide IRS Form
W-8BEN, W-8ECI or W-9, or any successor applicable forms, as the case may be, in
order to claim an exemption from withholding of United States federal income
taxes or backup withholding taxes, then each such beneficial owner or equity
owner shall be considered to be the Administrative Agent, a Non-Conduit
Purchaser, a Funding Agent, a Program Support Provider or a member of a CP
Conduit Purchaser Group for purposes of Section 7.2(g).
Section 7.3.    Break Funding Payments. ABRCF agrees to indemnify each Purchaser
Group and to hold each Purchaser Group harmless from any loss or expense which
such Purchaser Group may sustain or incur as a consequence of (a) the failure by
ABRCF to accept any Increase after ABRCF has given irrevocable notice requesting
the same in accordance with the provisions of this Supplement, (b) the
conversion into or continuation of a CP Tranche or a Eurodollar Tranche that
occurs other than on the last day of the applicable CP Rate Period or Eurodollar
Period, (c) default by ABRCF in making any prepayment in connection with a
Decrease after ABRCF has given irrevocable notice thereof in accordance with the
provisions of Section 2.5 or (d) the making of a repayment of any portion of the
Purchaser Group Invested Amount with respect to such Purchaser Group (including,
without limitation, any Decrease) prior to the termination of a CP Rate Period
for a CP Tranche or a Eurodollar Period for a Eurodollar Tranche or on a date
other than a Distribution Date or the date contained in a notice of Decrease, or
the making of a Decrease in a greater amount than contained in any notice of a
Decrease. Such indemnification shall include an amount determined by the
Non-Conduit Purchaser or the Funding Agent with respect to its Related Purchaser
Group and shall equal (a) in the case of the losses or expenses associated with
a CP Tranche or a Eurodollar Tranche, either (x) the excess, if any, of (i) such
Related Purchaser Group’s cost of funding the amount so paid or not so borrowed,
converted or continued, for the period from the date of such payment or of such
failure to borrow, convert or continue to the last day of the CP Rate Period or
the Eurodollar Period or applicable Series 2010-6 Interest Period (or in the
case of a failure to borrow, convert or continue, the CP Rate Period or the
Eurodollar Period that would have commenced on the date of such prepayment or of
such failure), as the case may be, over (ii) the amount of interest earned by
such Related Purchaser Group upon redeployment of an amount of funds equal to
the amount prepaid or not borrowed, converted or continued for a comparable
period or (y) if such Related Purchaser Group is able to terminate the funding
source before its scheduled maturity, any costs associated with such termination
and (b) in the case of the losses or expenses incurred by a Non-Conduit
Purchaser, LIBOR Funding CP Conduit Purchaser or Pooled Funding CP Conduit
Purchaser, the losses and expenses incurred by such Non-Conduit Purchaser, LIBOR
Funding CP Conduit Purchaser or Pooled Funding CP Conduit Purchaser in
connection with the liquidation or reemployment of deposits



 
80
 




--------------------------------------------------------------------------------




or other funds acquired by such Non-Conduit Purchaser, LIBOR Funding CP Conduit
Purchaser or Pooled Funding CP Conduit Purchaser as a result of the failure to
accept an Increase, a default in the making of a Decrease or the making of a
Decrease in an amount or on a date not contained in a notice of a Decrease.
Notwithstanding the foregoing, any payments made by ABRCF pursuant to this
subsection shall be made solely from funds available in the Series 2010-6
Distribution Account for the payment of Article VII Costs, shall be non-recourse
other than with respect to such funds, and shall not constitute a claim against
ABRCF to the extent that such funds are insufficient to make such payment. This
covenant shall survive the termination of this Supplement and the Base Indenture
and the payment of all amounts payable hereunder and thereunder. A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by any Non-Conduit Purchaser or Funding Agent on behalf of its Related
Purchaser Group to ABRCF shall be conclusive absent manifest error.
Section 7.4.    Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or
(b)    the Administrative Agent is advised by any APA Bank that the Adjusted
LIBO Rate for such Eurodollar Period will not adequately and fairly reflect the
cost to such APA Bank of making or maintaining the Eurodollar Tranches during
such Eurodollar Period,
then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to ABRCF and the Trustee, whereupon until the Administrative Agent
notifies ABRCF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any CP
Conduit Purchaser Group (in the case of clause (a) above) or with respect to the
related CP Conduit Purchaser Group (in the case of clause (b) above) shall not
be allocated to any Eurodollar Tranche.
Section 7.5.    Mitigation Obligations. If an Affected Party requests
compensation under Section 7.1, or if ABRCF is required to pay any additional
amount to any Purchaser Group or any Governmental Authority for the account of
any Purchaser Group pursuant to Section 7.2, then, upon written notice from
ABRCF, such Affected Party or Purchaser Group, as the case may be, shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, which
pays a price for such assignment which is acceptable to such Purchaser Group and
its assignee, in the judgment of such Affected Party or Purchaser Group, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 7.1 or 7.2, as the case may be, in the future and (ii) would not
subject such Affected Party or Purchaser Group to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Affected Party or
Purchaser Group. ABRCF hereby agrees to pay all reasonable costs and expenses
incurred by such Affected Party or Purchaser Group in connection with any such
designation or assignment.



 
81
 




--------------------------------------------------------------------------------




ARTICLE VIII
REPRESENTATIONS AND WARRANTIES, COVENANTS
Section 8.1.    Representations and Warranties of ABRCF and the Administrator
(a)  ABRCF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent, each Funding Agent, each CP Conduit
Purchaser, each APA Bank and each Non-Conduit Purchaser that:
(i)    each and every of their respective representations and warranties
contained in the Related Documents is true and correct as of the A&R Effective
Date and true and correct in all material respects (other than any such
representation or warranty that is qualified by materiality, which shall be true
and correct) as of the date of each Increase; and
(ii)    as of the A&R Effective Date, they have not engaged, in connection with
the offering of the Series 2010-6 Notes, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act.
(b)    ABRCF hereby represents and warrants to the Trustee, the Administrative
Agent, each Funding Agent, each CP Conduit Purchaser, each APA Bank and each
Non-Conduit Purchaser that each of the Series 2010-6 Notes has been duly
authorized and executed by ABRCF and when duly authenticated by the Trustee and
delivered to the Funding Agents in accordance with the terms of this Supplement
will constitute legal, valid and binding obligations of ABRCF enforceable in
accordance with their terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, or other similar laws relating to or affecting generally
the enforcement of creditors’ rights or by general equitable principles.
(c)    The Administrator hereby represents and warrants to the Trustee, the
Administrative Agent, each Non-Conduit Purchaser, each Funding Agent, each CP
Conduit Purchaser and each APA Bank, as of the A&R Effective Date, as of each
Increase Date and as of the date of delivery of each Monthly Noteholders
Statement that (i) it continues to hold the Retained Interest on such date in
accordance with Section 8.2(n) and (ii) it has not sold or subjected the
Retained Interest to any credit risk mitigation or any short positions or any
other hedge in a manner which would be contrary to Article 122a of the CRD.
Section 8.2.    Covenants of ABRCF and the Administrator. ABRCF and the
Administrator hereby agree, in addition to their obligations hereunder, that:
(a)    they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;
(b)    they shall afford each Non-Conduit Purchaser, each Funding Agent with
respect to a CP Conduit Purchaser Group, the Trustee or any representatives of
any such Non-Conduit Purchaser, Funding Agent or the Trustee access to all
records relating to the Leases, the Subleases, the Vehicles, the Manufacturer
Programs and the Loan Agreements at any reasonable time during regular business
hours, upon reasonable prior notice (and with one Business Day’s prior notice if
an Amortization Event with respect to the Series 2010-6 Notes shall have been
deemed to have occurred or shall have been declared to have occurred), for
purposes of inspection and shall permit such Non-Conduit Purchaser,



 
82
 




--------------------------------------------------------------------------------




such Funding Agent, the Trustee or any representative of such Non-Conduit
Purchaser, such Funding Agent or the Trustee to visit any of ABRCF’s or the
Administrator’s, as the case may be, offices or properties during regular
business hours and as often as may reasonably be desired to discuss the
business, operations, properties, financial and other conditions of ABRCF or the
Administrator with their respective officers and employees and with their
independent certified public accountants;
(c)    they shall promptly provide such additional financial and other
information with respect to the Related Documents, ABRCF, the Lessors, the
Permitted Nominees, the Lessees, the Permitted Sublessees, the Related Documents
or the Manufacturer Programs as the Administrative Agent may from time to time
reasonably request;
(d)    they shall provide to the Administrative Agent simultaneously with
delivery to the Trustee copies of information furnished to the Trustee or ABRCF
pursuant to the Related Documents as such information relates to all Series of
Notes generally or specifically to the Series 2010-6 Notes or the Series 2010-6
Collateral. The Administrative Agent shall distribute to each Non-Conduit
Purchaser and each Funding Agent copies of all information delivered to it
pursuant to this Section 8.2(d);
(e)    they shall not agree to any amendment to the Base Indenture or any other
Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the Requisite
Noteholders;
(f)    they shall not agree to any replacement or successor to the Intermediary
or the addition of any new Manufacturer as an Eligible Program Manufacturer, in
each case without having received the prior written consent of the Requisite
Noteholders;
(g)    they shall not permit the aggregate Capitalized Cost for all Vehicles
purchased in any model year that are not subject to a Manufacturer Program to
exceed 85% of the aggregate MSRP (Manufacturer Suggested Retail Price) of all
such Vehicles; provided, however, that they shall not modify the customary
buying patterns or purchasing criteria used by the Administrator and its
Affiliates with respect to the Vehicles if the primary purpose of
such modification is to comply with this covenant;
(h)    they will provide (x) notice of any Replacement Credit Agreement,
together with a copy of the proposed Replacement Credit Agreement, to the Rating
Agencies, Standard & Poor’s and Moody’s no less than ten (10) days prior to the
anticipated effective date for such Replacement Credit Agreement and (y) a copy
of any amendment to the Credit Agreement or any Replacement Credit Agreement to
the Administrative Agent, each Funding Agent and each Non-Conduit Purchaser
promptly upon its becoming effective;
(i)    they shall provide to the Administrative Agent, each Non-Conduit
Purchaser and each Funding Agent, on each Determination Date, a calculation of
the Series 2010-6 Standard & Poor’s Enhancement Percentage, the Standard &
Poor’s Excluded Receivable Amount, the Series 2010-6 Standard & Poor’s
Enhancement Amount, the Series 2010-6 Standard & Poor’s Additional Enhancement
Amount and the Series 2010-6 Incremental Enhancement Amount, in each case, as of
the last day of the Related Month with respect to such Determination Date;
(j)    they shall provide the Administrative Agent with ten days’ prior notice
of any appointment of an Independent Manager in accordance with the ABRCF
Limited Liability Company Agreement; provided that if such appointment is to
fill a vacancy, such notice shall only be required to be given as promptly as
possible;



 
83
 




--------------------------------------------------------------------------------




(k)    they shall promptly provide notice to each Non-Conduit Purchaser and the
Administrative Agent in the event that more than 50% of the Series 2010-6
Invested Amount is funded by one or more APA Banks;
(l)    they shall comply with the representation made by ABRCF to each Rating
Agency pursuant to paragraph (a)(3)(iii)(A) through (D) of Rule 17g-5 under the
Exchange Act and shall provide the Administrative Agent, each Funding Agent and
each Non-Conduit Purchaser with prompt notice if ABRCF, ABCR or any of their
representatives receives notice from, or has knowledge of, any Rating Agency
determination that ABRCF is not in compliance with such representation;
(m)    they shall provide to the Administrative Agent on October 1 of each year,
beginning on October 1, 2013, an Opinion of Counsel to the effect that no UCC
financing or continuation statements are required to be filed with respect to
any of the Collateral in which a security interest may be perfected by the
filing of UCC financing statements;
(n)    the Administrator agrees, for the benefit of each Series 2010-6
Noteholder that is required to comply with the requirements of Article 122a of
the CRD that it shall:
(i)    hold and maintain the Retained Interest in an amount and in a manner as
required or permitted by Paragraph 1(b) of Article 122a of the CRD for so long
as the Series 2010-6 Notes are outstanding and not change the manner in which it
retains the Retained Interest except to the extent permitted under Article 122a
of the CRD;
(ii)    not sell the Retained Interest or subject the Retained Interest to any
credit risk mitigation or any short positions or any other hedge, in each case,
in a manner that would be contrary to Article 122a of the CRD;
(iii)    in connection with and accompanying each Monthly Noteholders Statement,
confirm to the Trustee that it continues to comply with this subsection (i) and
(ii) of this Section 8.2(n);
(iv)    promptly provide notice to each such Series 2010-6 Noteholder in the
event that it fails to comply with subsection (i) or (ii) of this Section
8.2(n);
(v)    promptly notify each Series 2010-6 Noteholder of any material change to
the form or other terms or characteristics of the Retained Interest since the
delivery of the most recent Monthly Noteholders Statement; and
(vi)    provide any and all information requested by any Series 2010-6
Noteholder that any such Series 2010-6 Noteholder would reasonably require in
order for such Series 2010-6 Noteholder to comply with its obligations under
Article 122a of the CRD; provided that compliance by the Administrator with this
clause (vi) shall be at the expense of the requesting Series 2010-6 Noteholder.



 
84
 




--------------------------------------------------------------------------------




ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.1.    Appointment. Each of the Non-Conduit Purchasers, CP Conduit
Purchasers, the APA Banks and the Funding Agents hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Person under this
Supplement and irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Supplement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Supplement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Supplement, the Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any Non-Conduit Purchaser, any CP
Conduit Purchaser, any APA Bank or any Funding Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Supplement or otherwise exist against the Administrative Agent.
Section 9.2.    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Supplement by or through agents or attorneys‑in‑fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 9.3.    Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys‑in‑fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Supplement
or any other Related Document (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Non-Conduit
Purchasers, the CP Conduit Purchasers, the APA Banks or the Funding Agents for
any recitals, statements, representations or warranties made by ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary, the
Administrator or any officer thereof contained in this Supplement or any other
Related Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Supplement or any other Related Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Supplement, any other Related Document, or for any failure of any of ABRCF,
the Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Non-Conduit
Purchaser, any CP Conduit Purchaser, any APA Bank or any Funding Agent to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Supplement, any other Related
Document or to inspect the properties, books or records of ABRCF, the Lessors,
the Lessees, the Permitted Sublessees, the Intermediary or the Administrator.
Section 9.4.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to ABRCF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any Series



 
85
 




--------------------------------------------------------------------------------




2010-6 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Supplement or any other
Related Document unless it shall first receive such advice or concurrence of the
Requisite Noteholders, as it deems appropriate or it shall first be indemnified
to its satisfaction by the Non-Conduit Purchasers and the Funding Agents against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Supplement and the other Related Documents in accordance with a request of the
Requisite Noteholders (unless, in the case of any action relating to the giving
of consent hereunder, the giving of such consent requires the consent of all
Series 2010-6 Noteholders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Non-Conduit Purchasers, the
CP Conduit Purchasers, the APA Banks and the Funding Agents.
Section 9.5.    Notice of Administrator Default or Amortization Event or
Potential Amortization Event. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event or any Administrator Default unless the
Administrative Agent has received written notice from a Non-Conduit Purchaser, a
CP Conduit Purchaser, an APA Bank, a Funding Agent, ABRCF or the Administrator
referring to the Indenture or this Supplement, describing such Amortization
Event or Potential Amortization Event, or Administrator Default and stating that
such notice is a “notice of an Amortization Event or Potential Amortization
Event” or “notice of an Administrator Default,” as the case may be. In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Non-Conduit Purchasers, the Funding Agents, the
Trustee, ABRCF and the Administrator. The Administrative Agent shall take such
action with respect to such event as shall be reasonably directed by the
Requisite Noteholders, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such event as it shall deem advisable in the best interests of the
Purchaser Groups.
Section 9.6.    Non‑Reliance on the Administrative Agent and Other Purchaser
Groups. Each of the Non-Conduit Purchasers, the CP Conduit Purchasers, the APA
Banks and the Funding Agents expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys‑in‑fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of ABRCF, the Lessors, the Lessees, the Permitted
Sublessees, the Intermediary or the Administrator shall be deemed to constitute
any representation or warranty by the Administrative Agent to any such Person.
Each of the Non-Conduit Purchasers, the CP Conduit Purchasers, the APA Banks and
the Funding Agents represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Non-Conduit Purchaser, CP Conduit Purchaser, APA Bank or Funding Agent and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary and the Administrator and
made its own decision to enter into this Supplement. Each of the Non-Conduit
Purchasers, the CP Conduit Purchasers, the APA Banks and the Funding Agents also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Non-Conduit Purchaser, CP Conduit Purchaser,
APA Bank or Funding Agent, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Supplement
and the other Related Documents,



 
86
 




--------------------------------------------------------------------------------




and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary and the Administrator. Except for notices, reports and other
documents expressly required to be furnished to the Non-Conduit Purchasers and
the Funding Agents by the Administrative Agent hereunder, the Administrative
Agent shall have no duty or responsibility to provide any Non-Conduit Purchaser,
any CP Conduit Purchaser, any APA Bank or any Funding Agent with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of ABRCF, the Lessors,
the Lessees, the Permitted Sublessees, the Intermediary or the Administrator
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates.
Section 9.7.    Indemnification. Each Non-Conduit Purchaser and each of the APA
Banks in a CP Conduit Purchaser Group agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by ABRCF and the
Administrator and without limiting the obligation of ABRCF and the Administrator
to do so), ratably according to their respective Commitment Percentages (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated, ratably in accordance with their respective Purchaser Group Invested
Amounts) in effect on the date on which indemnification is sought under this
Section 9.7 (or if indemnification is sought after the date upon which the
Commitments shall have terminated and the Purchaser Group Invested Amounts shall
have been reduced to zero, ratably in accordance with their Commitment
Percentages immediately prior to their termination) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Non-Conduit Purchaser, APA Bank or Funding Agent shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of all amounts payable hereunder.
Section 9.8.    The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with ABRCF, the Administrator or
any of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2010-6 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Supplement and the other Related Documents as any APA Bank
or Funding Agent and may exercise the same as though it were not the
Administrative Agent, and the terms “APA Bank,” and “Funding Agent” shall
include the Administrative Agent in its individual capacity.
Section 9.9.    Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Non-Conduit Purchasers, the Funding Agents, the
Trustee, ABRCF and the Administrator. If JPMorgan Chase shall resign as
Administrative Agent under this Supplement, then the Requisite Noteholders shall
appoint a successor administrative agent from among the Non-Conduit Purchasers
and Funding Agents, which successor administrative agent shall be approved by
ABRCF and the Administrator (which approval shall not be unreasonably withheld
or delayed) whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term



 
87
 




--------------------------------------------------------------------------------




“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Supplement. If no successor administrative agent has
accepted appointment as Administrative Agent prior to the effective date of the
resignation of the Administrative Agent, the retiring Administrative Agent may
appoint, after consulting with the Non-Conduit Purchasers, the Funding Agents,
the Administrator and ABRCF, a successor Administrative Agent from among the
Non-Conduit Purchasers and the Funding Agents. If no successor administrative
agent has accepted appointment by the date which is thirty (30) days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Administrator shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Requisite
Noteholders appoint a successor administrative agent as provided for above.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Article IX shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Supplement.
ARTICLE X
THE FUNDING AGENTS
Section 10.1.    Appointment. Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on Schedule
I as the agent of such Person under this Supplement and irrevocably authorizes
such Funding Agent, in such capacity, to take such action on its behalf under
the provisions of this Supplement and to exercise such powers and perform such
duties as are expressly delegated to such Funding Agent by the terms of this
Supplement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Supplement, each Funding Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
CP Conduit Purchaser or APA Bank and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Supplement or otherwise exist against each Funding Agent.
Section 10.2.    Delegation of Duties. Each Funding Agent may execute any of its
duties under this Supplement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible to the CP Conduit Purchaser
or any APA Bank in its CP Conduit Purchaser Group for the negligence or
misconduct of any agents or attorneys in‑fact selected by it with reasonable
care.
Section 10.3.    Exculpatory Provisions. Each Funding Agent and any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture, this Supplement or
any other Related Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers and/or APA Banks for any recitals, statements, representations or
warranties made by ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrator, the Administrative Agent, or any officer
thereof contained in this Supplement or any other Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, this Supplement
or any other Related Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Supplement, any



 
88
 




--------------------------------------------------------------------------------




other Related Document, or for any failure of any of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary, the Administrative Agent,
or the Administrator to perform its obligations hereunder or thereunder. Each
Funding Agent shall not be under any obligation to the CP Conduit Purchaser or
any APA Bank in its CP Conduit Purchaser Group to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Supplement, any other Related Document or to inspect the
properties, books or records of ABRCF, the Lessors, the Lessees, the Permitted
Sublessees, the Intermediary, the Administrative Agent, or the Administrator.
Section 10.4.    Reliance by Each Funding Agent. Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to ABRCF or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Supplement or any other Related Document unless it shall first receive such
advice or concurrence of the Related Purchaser Group, as it deems appropriate or
it shall first be indemnified to its satisfaction by the Related Purchaser Group
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.
Section 10.5.    Notice of Administrator Default or Amortization Event or
Potential Amortization Event. Each Funding Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless such Funding Agent has
received written notice from a Non-Conduit Purchaser, a CP Conduit Purchaser, an
APA Bank, ABRCF, the Administrative Agent or the Administrator referring to the
Indenture or this Supplement, describing such Amortization Event or Potential
Amortization Event, or Administrator Default and stating that such notice is a
“notice of an Amortization Event or Potential Amortization Event” or “notice of
an Administrator Default,” as the case may be. In the event that any Funding
Agent receives such a notice, such Funding Agent shall give notice thereof to
the CP Conduit Purchaser and APA Banks in its CP Conduit Purchaser Group. Such
Funding Agent shall take such action with respect to such event as shall be
reasonably directed by the CP Conduit Purchaser and APA Banks in its CP Conduit
Purchaser Group, provided that unless and until such Funding Agent shall have
received such directions, such Funding Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the CP Conduit Purchaser and
APA Banks in its CP Conduit Purchaser Group.
Section 10.6.    Non‑Reliance on Each Funding Agent and Other CP Conduit
Purchaser Groups. Each CP Conduit Purchaser and each of the related APA Banks
expressly acknowledge that neither its Funding Agent nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or Affiliates has made any
representations or warranties to it and that no act by such Funding Agent
hereinafter taken, including any review of the affairs of ABRCF, the Lessors,
the Lessees, the Permitted Sublessees, the Intermediary, the Administrative
Agent, or the Administrator shall be deemed to constitute any representation or
warranty by such Funding Agent to any such Person. Each CP Conduit Purchaser and
each of the related APA Banks represents to its Funding Agent that it has,
independently and without reliance upon such Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrative Agent, and the
Administrator and made its own decision to enter into this Supplement. Each CP
Conduit Purchaser and each of the related APA Banks also



 
89
 




--------------------------------------------------------------------------------




represents that it will, independently and without reliance upon its Funding
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Supplement and the other Related
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other conditions and
creditworthiness of ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrative Agent, and the Administrator.
Section 10.7.    Indemnification. Each APA Bank in a CP Conduit Purchaser Group
agrees to indemnify its Funding Agent in its capacity as such (to the extent not
reimbursed by ABRCF and the Administrator and without limiting the obligation of
ABRCF and the Administrator to do so), ratably according to its respective APA
Bank Percentage in effect on the date on which indemnification is sought under
this Section 10.7 (or if indemnification is sought after the date upon which the
Commitments shall have been terminated, ratably in accordance with its APA Bank
Percentage at the time of termination) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Funding Agent under or in connection with any of the foregoing; provided
that no APA Bank shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such related
Funding Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of all amounts payable hereunder.
ARTICLE XI
GENERAL
Section 11.1.    Successors and Assigns. (a)  This Supplement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that (i) ABRCF may not assign or transfer any of
its rights under this Supplement without the prior written consent of all of the
Series 2010-6 Noteholders, (ii) no Non-Conduit Purchaser may assign or transfer
any of its rights under this Supplement other than pursuant to paragraph (e) or
(f) below, (iii) no CP Conduit Purchaser may assign or transfer any of its
rights under this Supplement other than in accordance with the Asset Purchase
Agreement with respect to such CP Conduit Purchaser or otherwise to the APA Bank
with respect to such CP Conduit Purchaser or a Program Support Provider with
respect to such CP Conduit Purchaser or pursuant to clause (b) or (e) below of
this Section 11.1 and (iv) no APA Bank may assign or transfer any of its rights
or obligations under this Supplement except to a Program Support Provider or
pursuant to clause (c), (d) or (e) below of this Section 11.1.
(b)    Without limiting the foregoing, each CP Conduit Purchaser may assign all
or a portion of the Purchaser Group Invested Amount with respect to such CP
Conduit Purchaser and its rights and obligations under this Supplement and any
other Related Documents to which it is a party to a Conduit Assignee with
respect to such CP Conduit Purchaser. Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, ABRCF, the Trustee and the Administrator thereof. Upon such assignment by
a CP Conduit Purchaser to a Conduit Assignee, (A) such Conduit Assignee shall be
the owner of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser, (B) the related administrative or managing
agent for such Conduit



 
90
 




--------------------------------------------------------------------------------




Assignee will act as the administrative agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Related Documents, (C) such
Conduit Assignee and its liquidity support provider(s) and credit support
provider(s) and other related parties shall have the benefit of all the rights
and protections provided to such CP Conduit Purchaser herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (D) such Conduit
Assignee shall assume all of such CP Conduit Purchaser’s obligations, if any,
hereunder or under the Base Indenture or under any other Related Document with
respect to such portion of the Purchaser Group Invested Amount and such CP
Conduit Purchaser shall be released from such obligations, (E) all distributions
in respect of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser shall be made to the applicable agent or
administrative agent, as applicable, on behalf of such Conduit Assignee, (F) the
definitions of the terms “Monthly Funding Costs” and “Discount” shall be
determined in the manner set forth in the definition of “Monthly Funding Costs”
and “Discount” applicable to such CP Conduit Purchaser on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (rather than such CP Conduit Purchaser), (G) the defined terms and
other terms and provisions of this Supplement, the Base Indenture and the other
Related Documents shall be interpreted in accordance with the foregoing, and (H)
if requested by the Administrative Agent or the agent or administrative agent
with respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any CP
Conduit Purchaser to a Conduit Assignee of the Purchaser Group Invested Amount
with respect to such CP Conduit Purchaser shall in any way diminish the
obligations of the APA Bank with respect to such CP Conduit Purchaser under
Section 2.3 to fund any Increase.
(c)    Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell all or any part of its rights
and obligations under this Supplement and the Series 2010-6 Notes, with the
prior written consent of the Administrative Agent, ABRCF and the Administrator
(in each case, which consent shall not be unreasonably withheld), to one or more
banks (an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially
in the form of Exhibit H (the “Transfer Supplement”), executed by such Acquiring
APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent, ABRCF and the Administrator and delivered to the
Administrative Agent. Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.
(d)    Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“APA Bank Participants”) participations in its
APA Bank Percentage of the Commitment Amount with respect to it and the other
APA Banks included in the related CP Conduit Purchaser Group, its Series 2010-6
Note and its rights hereunder pursuant to documentation in form and substance
satisfactory to such APA Bank and the APA Bank Participant; provided, however,
that (i) in the event of any such sale by an APA Bank to an APA Bank
Participant, (A) such APA Bank’s obligations under this Supplement shall remain
unchanged, (B) such APA Bank shall remain solely responsible for the performance
thereof and (C) ABRCF and the Administrative Agent shall continue to deal solely
and directly with such APA Bank in connection with its rights and obligations
under this Supplement and (ii) no APA Bank shall sell any participating interest
under which the APA Bank Participant shall have rights to approve any amendment
to, or any consent or waiver with respect to, this Supplement, the Base
Indenture or any Related Document, except to the extent that the approval of
such amendment, consent or waiver otherwise would require the unanimous consent
of all APA Banks hereunder. An APA Bank Participant shall have the



 
91
 




--------------------------------------------------------------------------------




right to receive Article VII Costs but only to the extent that the related
selling APA Bank would have had such right absent the sale of the related
participation and, with respect to amounts due pursuant to Section 7.2, only to
the extent such APA Bank Participant shall have complied with the provisions of
Section 7.2(e) and (g) as if such APA Bank Participant were the Administrative
Agent, a Funding Agent, a Program Support Provider or a member of a CP Conduit
Purchaser Group.
(e)    Any CP Conduit Purchaser and the APA Bank with respect to such CP Conduit
Purchaser may at any time sell all or any part of their respective rights and
obligations, and any Non-Conduit Purchaser may at any time sell all or any part
of its rights and obligations, under this Supplement and the Series 2010-6
Notes, with the prior written consent of the Administrative Agent, ABRCF and the
Administrator (in each case, which consent shall not be unreasonably withheld),
(x) to a multi-seller commercial paper conduit and one or more banks providing
support to such multi-seller commercial paper conduit or (y) to a financial
institution or other entity (an “Acquiring Purchaser Group”) pursuant to a
transfer supplement, substantially in the form of Exhibit I (the “Purchaser
Group Supplement”), executed by such Acquiring Purchaser Group (including the CP
Conduit Purchaser and the APA Banks, if any, with respect to such Acquiring
Purchaser Group), the Funding Agent, if any, with respect to such Acquiring
Purchaser Group, such assigning Purchaser Group (including the APA Banks, if
any, with respect to such assigning Purchaser Group), the Funding Agent, if any,
with respect to such assigning Purchaser Group and the Administrative Agent,
ABRCF and the Administrator and delivered to the Administrative Agent.
(f)    Any Non-Conduit Purchaser may, in the ordinary course of its business and
in accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“Non-Conduit Purchaser Participants”)
participations in its Commitment, its Series 2010-6 Note and its rights
hereunder pursuant to documentation in form and substance satisfactory to such
Non-Conduit Purchaser and the Non-Conduit Purchaser Participant; provided,
however, that (i) in the event of any such sale by a Non-Conduit Purchaser to a
Non-Conduit Purchaser Participant, (A) such Non-Conduit Purchaser’s obligations
under this Indenture Supplement shall remain unchanged, (B) such Non-Conduit
Purchaser shall remain solely responsible for the performance thereof and (C)
ABRCF and the Administrative Agent shall continue to deal solely and directly
with such Non-Conduit Purchaser in connection with its rights and obligations
under this Indenture Supplement and (ii) no Non-Conduit Purchaser shall sell any
participating interest under which the Non-Conduit Purchaser Participant shall
have rights to approve any amendment to, or any consent or waiver with respect
to, this Supplement, the Base Indenture or any Related Document, except to the
extent that the approval of such amendment, consent or waiver otherwise would
require the unanimous consent of all Series 2010-6 Noteholders hereunder. A
Non-Conduit Purchaser Participant shall have the right to receive Article VII
Costs but only to the extent that the related selling Non-Conduit Purchaser
would have had such right absent the sale of the related participation and, with
respect to amounts due pursuant to Section 7.2, only to the extent such
Non-Conduit Purchaser Participant shall have complied with the provisions of
Sections 7.2(e) and (g) as if such Non-Conduit Purchaser Participant were a
Non-Conduit Purchaser.
(g)    ABRCF authorizes each APA Bank and Non-Conduit Purchaser to disclose to
any APA Bank Participant, Acquiring APA Bank, Non-Conduit Purchaser Participant
or Acquiring Purchaser Group (each, a “Transferee”) and any prospective
Transferee any and all financial information in such APA Bank’s or Non-Conduit
Purchaser’s possession concerning ABRCF, the Collateral, the Administrator and
the Related Documents which has been delivered to such APA Bank by ABRCF or the
Administrator in connection with such APA Bank’s credit evaluation of ABRCF, the
Collateral and the Administrator.



 
92
 




--------------------------------------------------------------------------------




(h)    Notwithstanding any other provision of this Supplement to the contrary,
any Non-Conduit Purchaser, any APA Bank or any Program Support Provider may at
any time pledge or grant a security interest in all or any portion of its rights
under its Series 2010-6 Note and this Supplement to secure obligations of such
Non-Conduit Purchaser, such APA Bank or such Program Support Provider to a
Federal Reserve Bank, without notice to or consent of the Administrative Agent,
the Issuer or the Administrator; provided that no such pledge or grant of a
security interest shall release a Non-Conduit Purchaser or an APA Bank from any
of its obligations hereunder or substitute any such pledgee or grantee for such
Non-Conduit Purchaser or such APA Bank as a party hereto.
Section 11.2.    Securities Law. Each Non-Conduit Purchaser, CP Conduit
Purchaser and APA Bank hereby represents and warrants to ABRCF that it is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act and has sufficient assets to bear the economic risk of,
and sufficient knowledge and experience in financial and business matters to
evaluate the merits and risks of, its investment in a Series 2010-6 Note. Each
Non-Conduit Purchaser, CP Conduit Purchaser and APA Bank agrees that its Series
2010-6 Note will be acquired for investment only and not with a view to any
public distribution thereof, and that such Non-Conduit Purchaser, CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its Series
2010-6 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any applicable state or other securities
laws. Each Non-Conduit Purchaser, CP Conduit Purchaser and APA Bank acknowledges
that it has no right to require ABRCF to register its Series 2010-6 Note under
the Securities Act or any other securities law. Each Non-Conduit Purchaser, CP
Conduit Purchaser and APA Bank hereby confirms and agrees that in connection
with any transfer by it of an interest in the Series 2010-6 Note, such
Non-Conduit Purchaser, CP Conduit Purchaser or APA Bank has not engaged and will
not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
Section 11.3.    Adjustments; Set-off. (a)  If any member of a Purchaser Group
(a “Benefited Purchaser Group”) shall at any time receive in respect of its
Purchaser Group Invested Amount any distribution of principal, interest,
Commitment Fees or any interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off or otherwise) in a
greater proportion than any such distribution received by any other Purchaser
Group, if any, in respect of such other Purchaser Group’s Purchaser Group
Invested Amount, or interest thereon, such Benefited Purchaser Group shall
purchase for cash from the other Purchaser Group such portion of such other
Purchaser Group’s interest in the Series 2010-6 Notes, or shall provide such
other Purchaser Group with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Purchaser Group to share
the excess payment or benefits of such collateral or proceeds ratably with the
other Purchaser Group; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Purchaser
Group, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. ABRCF agrees
that any Purchaser Group so purchasing a portion of another Purchaser Group’s
Purchaser Group Invested Amount may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Purchaser Group were the direct holder of such portion.
(b)    In addition to any rights and remedies of the Purchaser Groups provided
by law, each member of a Purchaser Group shall have the right, without prior
notice to ABRCF, any such notice being expressly waived by ABRCF to the extent
permitted by applicable law, upon any amount becoming due and payable by ABRCF
hereunder or under the Series 2010-6 Notes to set-off and appropriate and



 
93
 




--------------------------------------------------------------------------------




apply against any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Purchaser
Group to or for the credit or the account of ABRCF. Each Non-Conduit Purchaser,
CP Conduit Purchaser and APA Bank agrees promptly to notify ABRCF, the
Administrator and the Administrative Agent after any such set-off and
application made by such CP Conduit Purchaser or APA Bank; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
Section 11.4.    No Bankruptcy Petition (a)  Each of the Administrative Agent,
the Non-Conduit Purchasers, the CP Conduit Purchasers, the APA Banks and the
Funding Agents hereby covenants and agrees that, prior to the date which is one
year and one day after the later of payment in full of all Series of Notes, it
will not institute against, or join any other Person in instituting against,
ABRCF any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.
(b)    ABRCF, the Trustee, the Administrative Agent, the Administrator, each CP
Conduit Purchaser, each Non-Conduit Purchaser, each Funding Agent and each APA
Bank hereby covenants and agrees that, prior to the date which is one year and
one day after the payment in full of all outstanding Commercial Paper issued by,
or for the benefit of, a CP Conduit Purchaser, it will not institute against, or
join any other Person in instituting against, such CP Conduit Purchaser (or the
Person issuing Commercial Paper for the benefit of such CP Conduit Purchaser)
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.
(c)    This covenant shall survive the termination of this Supplement and the
Base Indenture and the payment of all amounts payable hereunder and thereunder.
Section 11.5.    Limited Recourse (a)  Notwithstanding anything to the contrary
contained herein, any obligations of each CP Conduit Purchaser hereunder to any
party hereto are solely the corporate or limited liability company obligations
of such CP Conduit Purchaser and shall be payable at such time as funds are
received by or are available to such CP Conduit Purchaser in excess of funds
necessary to pay in full all of its outstanding Commercial Paper and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such CP Conduit Purchaser but shall
continue to accrue. Each party hereto agrees that the payment of any claim (as
defined in Section 101 of Title 11 of the Bankruptcy Code) of any such party
against a CP Conduit Purchaser shall be subordinated to the payment in full of
all of its Commercial Paper.
(b)    No recourse under any obligation, covenant or agreement of any CP Conduit
Purchaser contained herein shall be had against any incorporator, stockholder,
member, officer, director, employee or agent of such CP Conduit Purchaser, its
administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Supplement is solely a corporate
or limited liability company obligation of such CP Conduit Purchaser
individually, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, member, officer, director, employee
or agent of such CP Conduit Purchaser, its administrative agent, the Funding
Agent with respect to such CP Conduit Purchaser or any of its Affiliates (solely
by virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of such CP Conduit Purchaser contained in
this Agreement, or implied therefrom, and that any and all personal liability
for breaches by such CP Conduit Purchaser of any of such obligations, covenants
or agreements, either at common law or at equity, or by statute, rule



 
94
 




--------------------------------------------------------------------------------




or regulation, of every such incorporator, stockholder, member, officer,
director, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Supplement; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or omissions made by them. The provisions
of this Section 11.5 shall survive termination of this Supplement.
Section 11.6.    Costs and Expenses. ABRCF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Supplement the reasonable
fees and disbursements of one counsel, other than counsel to the Administrative
Agent, for all such Purchaser Groups) in connection with (i) the preparation,
execution and delivery of this Supplement and the other Related Documents and
any amendments or waivers of, or consents under, any such documents and (ii) the
enforcement by the Administrative Agent, any Non-Conduit Purchaser or any
Funding Agent of the obligations and liabilities of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary and the Administrator under
the Indenture, this Supplement, the other Related Documents or any related
document and all costs and expenses, if any (including reasonable counsel fees
and expenses), in connection with the enforcement of this Agreement and the
other Related Documents and (y) all reasonable out of pocket costs and expenses
of the Administrative Agent (including, without limitation, reasonable fees and
disbursements of counsel to the Administrative Agent) in connection with the
administration of this Supplement and the other Related Documents. Any payments
made by ABRCF pursuant to this Section 11.6 shall be made solely from funds
available in the Series 2010-6 Distribution Account for the payment of Article
VII Costs, shall be non-recourse other than with respect to such funds, and
shall not constitute a claim against ABRCF to the extent that insufficient funds
exist to make such payment. The agreements in this Section shall survive the
termination of this Supplement and the Base Indenture and the payment of all
amounts payable hereunder and thereunder.
Section 11.7.    Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Base Indenture.
Exhibit A:
Form of Variable Funding Note
Exhibit B:
Form of Increase Notice
Exhibit C:
Form of Consent
Exhibit D:
Form of Series 2010-6 Demand Note
Exhibit E:
Form of Series 2010-6 Letter of Credit
Exhibit F:
Form of Lease Payment Deficit Notice
Exhibit G:
Form of Demand Notice
Exhibit H:
Form of Transfer Supplement
Exhibit I:
Form of Purchaser Group Supplement
Exhibit J:
Form of Supplemental Indenture No. 4 to the Base Indenture
Exhibit K:
Form of Amendment to the Master Exchange Agreement
Exhibit L:
Form of Amendment to the AESOP I Operating Lease
Exhibit M:
Form of Amendment to the Finance Lease
Exhibit N:
Form of Amendment to the AESOP I Operating Lease Loan Agreement
Exhibit O:
Form of Amendment to the AESOP I Finance Lease Loan Agreement




 
95
 




--------------------------------------------------------------------------------




Section 11.8.    Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.
Section 11.9.    Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
Section 11.10.    Governing Law. This Supplement shall be construed in
accordance with the law of the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.
Section 11.11.    Amendments. This Supplement may be modified or amended from
time to time in accordance with the terms of the Base Indenture; provided,
however, that if, pursuant to the terms of the Base Indenture or this
Supplement, the consent of the Required Noteholders is required for an amendment
or modification of this Supplement, such requirement shall be satisfied if such
amendment or modification is consented to by the Requisite Noteholders;
provided, further, that any amendment that would materially and adversely affect
any Series 2010-6 Noteholder shall also require that Standard & Poor’s has
confirmed that such amendment shall not result in a withdrawal or downgrade of
the rating of the Commercial Paper issued by any CP Conduit Purchaser whose
Commercial Paper is rated by Standard & Poor’s at the time of such amendment.
Section 11.12.    Discharge of Indenture. Notwithstanding anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the Series
2010-6 Notes without the consent of the Requisite Noteholders.
Section 11.13.    Capitalization of ABRCF. ABRCF agrees that on the Series
2010-6 Closing Date and on the date of any increase in the Series 2010-6 Maximum
Invested Amount it will have capitalization in an amount equal to or greater
than 3% of the sum of (x) the Series 2010-6 Maximum Invested Amount and (y) the
invested amount of each other Series of Notes outstanding on such date.
Section 11.14.    Series 2010-6 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 3.5, ABRCF shall not reduce the amount of the Series
2010-6 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2010-6 Demand Notes after such
reduction or forgiveness is less than the Series 2010-6 Letter of Credit
Liquidity Amount. ABRCF shall not agree to any amendment of the Series 2010-6
Demand Notes without the consent of the Requisite Noteholders and without first
satisfying the Rating Agency Confirmation Condition and the Rating Agency
Consent Condition.
Section 11.15.    Termination of Supplement. This Supplement shall cease to be
of further effect when all outstanding Series 2010-6 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2010-6 Notes which have been replaced or paid) to the Trustee for
cancellation and ABRCF has paid all sums payable hereunder and, if the Series
2010-6 Demand Note Payment Amount on the Series 2010-6 Letter of Credit
Termination Date was greater than zero, the Series 2010-6 Cash Collateral
Account Surplus shall equal zero, the Demand Note Preference Payment Amount
shall have been reduced to zero and all amounts have been withdrawn from the
Series 2010-6 Cash Collateral Account in accordance with Section 3.8(h).



 
96
 




--------------------------------------------------------------------------------




Section 11.16.    Collateral Representations and Warranties of ABRCF. ABRCF
hereby represents and warrants to the Trustee, the Administrative Agent, each
Funding Agent and each Purchaser Group that:
(a)    the Base Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Trustee for the
benefit of the Noteholders, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from ABRCF.
This Supplement will create a valid and continuing security interest (as defined
in the applicable UCC) in the Series 2010-6 Collateral in favor of the Trustee
for the benefit of the Series 2010-6 Noteholders, which security interest is
prior to all other liens, and is enforceable as such as against creditors of and
purchasers from ABRCF.
(b)    The Collateral and the Series 2010-6 Collateral (in each case, other than
the Vehicles) consist of “instruments,” “general intangibles” and “deposit
accounts” within the meaning of the applicable UCC.
(c)    ABRCF owns and has good and marketable title to the Collateral and the
Series 2010-6 Collateral free and clear of any lien, claim or encumbrance of any
Person.
(d)    With respect to the portion of the Collateral that consists of
instruments, all original executed copies of each instrument that constitute or
evidence part of the Collateral have been delivered to the Trustee. None of the
instruments that constitute or evidence the Collateral have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee.
(e)    With respect to the portion of the Collateral that consists of general
intangibles, ABRCF has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Collateral granted to the
Trustee under the Base Indenture.
(f)    With respect to the portion of the Collateral and the Series 2010-6
Collateral that consists of deposit or securities accounts maintained with a
bank other than the Trustee (collectively, the “Bank Accounts”), ABRCF has
delivered to the Trustee a fully executed agreement pursuant to which the bank
maintaining the Bank Accounts has agreed to comply with all instructions
originated by the Trustee directing disposition of the funds in the Bank
Accounts without further consent by ABRCF. The Bank Accounts are not in the name
of any person other than ABRCF or the Trustee. ABRCF has not consented to the
bank maintaining the Bank Accounts to comply with instructions of any person
other than the Trustee.
(g)    Other than the security interest granted to the Trustee under the Base
Indenture and this Supplement, ABRCF has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral or the Series
2010-6 Collateral. ABRCF has not authorized the filing of and is not aware of
any financing statements against ABRCF that includes a description of collateral
covering the Collateral other than any financing statement under the Base
Indenture or that has been terminated. ABRCF is not aware of any judgment or tax
lien filings against ABRCF.
(h)    ABRCF has not authorized the filing of and is not aware of any financing
statements against ABRCF that include a description of collateral covering the
Collateral other



 
97
 




--------------------------------------------------------------------------------




than any financing statements (i) relating to the security interest granted to
the Trustee in the Base Indenture or (ii) that has been terminated.
Section 11.17.    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent, any
Non-Conduit Purchaser, any Funding Agent, any CP Conduit Purchaser or any APA
Bank, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.
Section 11.18.    Waiver of Setoff. Notwithstanding any other provision of this
Supplement or any other agreement to the contrary, all payments to the
Administrative Agent, the Non-Conduit Purchasers, the Funding Agents, the CP
Conduit Purchasers and the APA Banks hereunder shall be made without set-off or
counterclaim.
Section 11.19.    Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of ABRCF,
the Administrator and the Trustee, in the manner set forth in Section 13.1 of
the Base Indenture and (ii) in the case of the Administrative Agent, the
Non-Conduit Purchasers, the CP Conduit Purchasers, the APA Banks and the Funding
Agents, in writing, and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered by hand or three days
after being deposited in the mail, postage prepaid, in the case of facsimile
notice, when received, or in the case of overnight air courier, one Business Day
after the date such notice is delivered to such overnight courier, addressed as
follows in the case of the Administrative Agent and to the addresses therefor
set forth in Schedule I, in the case of the Non-Conduit Purchasers, the CP
Conduit Purchasers, the APA Banks and the Funding Agents; or to such other
address as may be hereafter notified by the respective parties hereto:
Administrative Agent:    


JPMorgan Chase Bank, N.A.
c/o JPMorgan Securities LLC
10 South Dearborn - 13th Floor
Chicago, IL 60670
Attention: Asset-Backed Finance/Bill Laird
Fax (312) 732-1844


Section 11.20.    Confidential Information (a)  The Trustee and each Series
2010-6 Noteholder will maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the Trustee or such Series
2010-6 Noteholder in good faith to protect Confidential Information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 11.20; (ii) such
Person’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 11.20; (iii) any other Series 2010-6 Noteholder; (iv) any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire Series 2010-6 Notes in accordance with the requirements of the Indenture
to which such Person sells or offers to sell any such Series 2010-6 Note or any
part thereof or any participation therein and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 11.20
(or in accordance with



 
98
 




--------------------------------------------------------------------------------




such other confidentiality procedures as are acceptable to ABRCF); (v) any
federal or state or other regulatory, governmental or judicial authority having
jurisdiction over such Person; (vi) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about the investment portfolio of
such Person, (vii) any reinsurers or liquidity or credit providers that agree to
hold confidential the Confidential Information substantially in accordance with
this Section 11.20 (or in accordance with such other confidentiality procedures
as are acceptable to ABRCF); (viii) any Person acting as a placement agent or
dealer with respect to any commercial paper (provided that any Confidential
Information provided to any such placement agent or dealer does not reveal the
identity of ABG or any of its Affiliates); (ix) any other Person with the
consent of ABRCF; or (x) any other Person to which such delivery or disclosure
may be necessary or appropriate (A) to effect compliance with any law, rule,
regulation, statute or order applicable to such Person, (B) in response to any
subpoena or other legal process upon prior notice to ABRCF (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party upon
prior notice to ABRCF (unless prohibited by applicable law, rule, order or
decree or other requirement having the force of law) or (D) if an Amortization
Event with respect to the Series 2010-6 Notes has occurred and is continuing, to
the extent such Person may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Series 2010-6 Notes, the Indenture or any other
Related Document; and provided, further, however, that delivery to Series 2010-6
Noteholders of any report or information required by the terms of the Indenture
to be provided to Series 2010-6 Noteholders shall not be a violation of this
Section 11.20. Each Series 2010-6 Noteholder agrees, except as set forth in
clauses (v), (vi) and (x) above, that it shall use the Confidential Information
for the sole purpose of making an investment in the Series 2010-6 Notes or
administering its investment in the Series 2010-6 Notes. In the event of any
required disclosure of the Confidential Information by such Series 2010-6
Noteholder, such Series 2010-6 Noteholder agrees to use reasonable efforts to
protect the confidentiality of the Confidential Information. Each Series 2010-6
Noteholder, by its acceptance of a Series 2010-6 Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 11.20.
(b)    For the purposes of this Section 11.20, “Confidential Information” means
information delivered to the Trustee or any Series 2010-6 Noteholder by or on
behalf of ABRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee or such Series 2010-6 Noteholder prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, any Series 2010-6 Noteholder or any person acting on
behalf of the Trustee or any Series 2010-6 Noteholder; (iii) otherwise is known
or becomes known to the Trustee or any Series 2010-6 Noteholder other than (x)
through disclosure by ABRCF or (y) as a result of the breach of a fiduciary duty
to ABRCF or a contractual duty to ABRCF; or (iv) is allowed to be treated as
non-confidential by consent of ABRCF.
Section 11.21.    Information. (a)  The Trustee shall promptly provide to the
Administrative Agent a copy of each notice, opinion of counsel, certificate or
other item delivered to, or required to be provided by, the Trustee pursuant to
this Supplement or any other Related Document.
(b)    ABCRF shall promptly provide to the Administrative Agent a copy of the
financial information and any other materials required to be delivered to ABCRF
pursuant to Section 31.5(i) and (ii) under the Leases. The Administrative Agent
shall provide copies of all such information and other materials furnished to it
by ABCRF pursuant to this Section 11.21 to each Funding Agent and each
Non-Conduit Purchaser.



 
99
 




--------------------------------------------------------------------------------




Section 11.22.    Waiver of Jury Trial, etc. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SUPPLEMENT, THE SERIES 2010-6 NOTES OR ANY OTHER SERIES 2010-6 DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF THE PARTIES HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES HERETO TO ENTER INTO THIS SUPPLEMENT.
Section 11.23.    Submission To Jurisdiction. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2010-6
NOTES OR ANY OTHER SERIES 2010-6 DOCUMENT AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO THE LAYING OF VENUE IN
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AS WELL AS ANY RIGHT EACH MAY
NOW OR HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE COMMENCED,
TO ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE. NOTHING
CONTAINED HEREIN SHALL PRECLUDE ANY PARTY HERETO FROM BRINGING AN ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2010-6
NOTES OR ANY OTHER SERIES 2010-6 DOCUMENT IN ANY OTHER COUNTRY, STATE OR PLACE
HAVING JURISDICTION OVER SUCH ACTION OR PROCEEDING.
Section 11.24.    Increase of Series 2010-6 Maximum Invested Amount; Addition of
Purchaser Groups; Reallocation of Series 2010-6 Invested Amount; Increase. (a)
Pursuant to Section 2.6(a), ABRCF hereby requests, and by its execution of this
Supplement each of (i) the Purchaser Group of which The Bank of Nova Scotia is a
member, (ii) The Royal Bank of Scotland plc, as a Non-Conduit Purchaser and
(iii) SunTrust Bank, as a Non-Conduit Purchaser, hereby agree, to increase the
Maximum Purchaser Group Invested Amount with respect to such Purchaser Group as
set forth on Schedule I hereto. Each existing Purchaser Group, by its execution
of this Supplement, hereby acknowledges and consents to an increase on the A&R
Effective Date of the Series 2010-6 Maximum Invested Amount pursuant to the
amendment and restatement of Schedule I in accordance with this Supplement on a
non-pro rata basis.
(b)    Pursuant to Section 2.6(e) of the First A&R Series 2010-6 Supplement, on
the A&R Effective Date ABRCF shall add Fairway Finance Company, LLC as an
Additional CP Conduit Purchaser, Bank of Montreal as the Related Additional APA
Bank and BMO Capital Markets Corp. as the related Additional Funding Agent, with
the applicable Maximum Purchaser Group Invested Amount set forth on Schedule I.
The Purchaser Group Addition Date with respect to such addition shall be the A&R
Effective Date. By its execution hereof, (x) the Administrative Agent consents
to such addition and (y) the Administrative Agent and each other Purchaser Group
waive any advance notice requirement pursuant to Section 2.6(e) of the First A&R
Series 2010-6 Supplement in connection with such addition.



 
100
 




--------------------------------------------------------------------------------




(c)    On the A&R Effective Date, each Non-Conduit Purchaser, CP Conduit
Purchaser and the Funding Agent and the APA Banks with respect to such CP
Conduit Purchaser shall be deemed hereby to make or accept, as applicable, an
assignment and assumption of a portion of the Series 2010-6 Invested Amount, as
directed by the Administrative Agent, with the result being that after giving
effect thereto, the Purchaser Group Invested Amount with respect to each such
Purchaser Group shall equal the product of (x) Series 2010-6 Invested Amount on
the A&R Effective Date and (y) the Commitment Percentage of such Purchaser Group
on the A&R Effective Date after giving effect to the effectiveness of this
Supplement and the changes in the Maximum Purchaser Group Invested Amounts made
thereby and in furtherance thereof. No Purchaser Group shall be required to make
any assignment of any portion of its Purchaser Group Invested Amount unless such
assigning Purchaser Group shall receive in cash an amount equal to the reduction
in its Purchaser Group Invested Amount.
Section 11.25.    Consent to Certain Amendments. Each Series 2010-6 Noteholder,
by executing this Supplement, hereby agrees and consents to (i) the execution by
ABRCF of a Supplemental Indenture to the Base Indenture substantially in the
form of Exhibit J hereto, (ii) the execution of an amendment to the Master
Exchange Agreement substantially in the form of Exhibit K hereto, (iii) the
execution of an amendment to the AESOP I Operating Lease in the form of Exhibit
L hereto, (iv) the execution of an amendment to the Finance Lease in the form of
Exhibit M hereto, (v) the execution of an amendment to the AESOP I Operating
Lease Loan Agreement in the form of Exhibit N hereto and (vi) the execution of
an amendment to the AESOP I Finance Lease Loan Agreement in the form of Exhibit
O hereto. Such agreement and consent will apply to each proposed amendment set
forth in Exhibits J, K, L, M, N and O individually, and the failure to adopt any
of the amendments set forth therein will not revoke the agreement and consent
with respect to any other amendment.





 
101
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto have caused this Supplement to be
duly executed by their respective duly authorized officers as of the date above
first written.


 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer
 
By:
/s/ Rochelle Tarlowe
 
Name:
Rochelle Tarlowe
 
Title:
Vice President and Treasurer
 
 
 



 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2010-6
Agent
 
By:
/s/ David H. Hill
 
Name:
 David H. Hill
 
Title:
Vice President
 
 
 


 
 
 




--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as Administrative Agent

 
By:
/s/ Adam Klimek

 
Name:
Adam Klimek

 
Title:
Executive Director

 
 
 


 
 
 




--------------------------------------------------------------------------------




AGREED, ACKNOWLEDGED AND CONSENTED:
BARCLAYS BANK PLC,
as a Non-Conduit Purchaser under
the Series 2010-6 Supplement
By:
/s/ John McCarthy

Name:
John McCarthy

Title:
Director



 
 
 




--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC,
as a CP Conduit Purchaser under the Series
2010-6 Supplement  

By:
/s/ Jill A. Russo
Name:
Jill A. Russo
Title:
Vice President



THE BANK OF NOVA SCOTIA,
as a Funding Agent and an APA Bank under
the Series 2010-6 Supplement
By:
/s/ Darren Ward
Name:
Darren Ward
Title:
Director


 
 
 




--------------------------------------------------------------------------------




CHARTA, LLC (as successor to Charta Corporation),
as a CP Conduit Purchaser under the Series 2010-6 Supplement


By: Citibank, N.A., as Attorney-in-fact
By:
/s/ Karrie L. Truglia
Name:
Karrie L. Truglia
Title:
Vice President






CITIBANK, N.A., as
an APA Bank under the Series 2010-6 Supplement
By:
/s/ Karrie L. Truglia
Name:
Karrie L. Truglia
Title:
Vice President






CITIBANK, N.A.,
as a Funding Agent under the Series 2010-6 Supplement


By:
/s/ Karrie L. Truglia
Name:
Karrie L. Truglia
Title:
Vice President



 
 
 




--------------------------------------------------------------------------------




CHARIOT FUNDING LLC,
as a CP Conduit Purchaser under the Series
2010-6 Supplement

By:
/s/ Adam Klimek
Name:
Adam Klimek
Title:
Executive Director




JPMORGAN CHASE BANK, N.A.
as a Funding Agent under the Series
2010-6 Supplement


By:
/s/ Adam Klimek
Name:
Adam Klimek
Title:
Executive Director




JPMORGAN CHASE BANK, N.A.
as an APA Bank under the Series 2010-6
Supplement



By:
/s/ Adam Klimek
Name:
Adam Klimek
Title:
Executive Director



 
 
 




--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Non-Conduit Purchaser under the Series 2010-6 Supplement

By:
/s/ Casey Rust

Name:
Casey Rust

Title:
Vice President


By:
/s/ Robert Sheldon
Name:
Robert Sheldon

Title:
Managing Director



 
 
 




--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC,
as a CP Conduit Purchaser under the Series 2010-6 Supplement


By:
/s/ Kostantina Kourmpetis
Name:
Kostantina Kourmpetis
Title:
Managing Director


By:
/s/ Sam Pilcer
Name:
Sam Pilcer
Title:
Managing Director




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Funding Agent and an APA Bank under the Series 2010-6 Supplement
By:
/s/ Kostantina Kourmpetis
Name:
Kostantina Kourmpetis
Title:
Managing Director


By:
/s/ Sam Pilcer
Name:
Sam Pilcer
Title:
Managing Director



 
 
 




--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement
by: RBS Securities Inc., as agent

By:
/s/ David J. Donofrio
Name:
David J. Donofrio
Title:
Director



 
 
 




--------------------------------------------------------------------------------




BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement


By:
/s/ Nina Austin
Name:
Nina Austin
Title:
Vice President



 
 
 




--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement



By:
/s/ Robert S. Jones
Name:
Robert S. Jones
Title:
Authorized Signatory


By:
/s/ Kevin P. Wilson
Name:
Kevin P. Wilson
Title:
Authorized Signatory




VERSAILLES ASSETS LLC,
as a CP Conduit Purchaser and an APA Bank under the Series 2010-6 Supplement

By: Global Securitization Services, LLC, its Manager
By:
/s/ Bernard J. Angelo
Name:
Bernard J. Angelo
Title:
Senior Vice President

NATIXIS, NEW YORK BRANCH,
as a Funding Agent under the
Series 2010-6 Supplement

By:
/s/ Chad Johnson
Name:
Chad Johnson
Title:
Managing Director


By:
/s/ David S. Bondy
Name:
David S. Bondy
Title:
Managing Director



 
 
 




--------------------------------------------------------------------------------




BANK OF MONTREAL,
as an APA Bank under the Series
2010-6 Supplement

By:
/s/ Valerie Jorgenson

Name:
Valerie Jorgenson

Title:
Director


FAIRWAY FINANCE COMPANY, LLC,
as a CP Conduit Purchaser under the
Series 2010-6 Supplement

By:
/s/ Michael R. Newell

Name:
Michael R. Newell

Title:
Vice President




BMO CAPITAL MARKETS CORP.,
as Funding Agent under the Series 2010-6 Supplement
By:
/s/ John Pappano
Name:
John Pappano

Title:
Managing Director






VICTORY RECEIVABLES CORPORATION,
as CP Conduit Purchaser under the Series 2010-6 Supplement

By:
/s/ David V. DeAngelis

Name:
David V. DeAngelis

Title:
Vice President





 
 
 




--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Funding Agent under the Series 2010-6 Supplement

By:
/s/ Van Dusenbury

Name:
Van Dusenbury

Title:
Managing Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as and APA Bank under the Series 2010-6 Supplement

By:
/s/ George Stoecklein
Name:
 George Stoecklein
Title:
Director



 
 
 




--------------------------------------------------------------------------------




SUNTRUST BANK,
as a Non-Conduit Purchaser under the Series 2010-6 Supplement
By:
/s/ Leo Loughead

Name:
Leo Loughead

Title:
Managing Director



 
 
 




--------------------------------------------------------------------------------




AVIS BUDGET CAR RENTAL, LLC,
as Administrator

By:
/s/ Rochelle Tarlowe

Name:
Rochelle Tarlowe
Title:
Vice President and Treasurer


 
 
 




--------------------------------------------------------------------------------




SCHEDULE I TO SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
CP Conduit Purchaser Groups
 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased 
Percentage
1.    
Liberty Street Funding LLC
The Bank of Nova Scotia
The Bank of Nova Scotia
100%
$200,000,000
Pooled Funding Conduit Purchaser
8.0%
2.    
Chariot Funding LLC
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
100%
$300,000,000
LIBOR Funding Conduit Purchaser
12.0%
3.    
Atlantic Asset Securitization LLC
Credit Agricole Corporate and Investment Bank
Credit Agricole Corporate and Investment Bank
100%
$225,000,000
Pooled Funding Conduit Purchaser
9.0%
4.    
Charta, LLC
Citibank, N.A.
Citibank, N.A.
100%
$225,000,000
Pooled Funding Conduit Purchaser
9.0%
5.    
Versailles Assets LLC
Versailles Assets LLC
Natixis, New York Branch
100%
$100,000,000
Pooled Funding Conduit Purchaser
4.0%




 
 
 




--------------------------------------------------------------------------------




 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased 
Percentage
6.    
Victory Receivables Corporation
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
100%
$100,000,000
Pooled Funding Conduit Purchaser
4.0%
7.    
Fairway Finance Company, LLC
Bank of Montreal
BMO Capital Markets Corp.
100%
$125,000,000
Match Funding Conduit Purchaser
5.0%




 
 
 




--------------------------------------------------------------------------------




Non-Conduit Purchasers


 
Non-Conduit Purchaser
Maximum Purchaser Group Invested Amount
Purchased Percentage
1.    
Bank of America, National Association
$200,000,000
8.0%
2.    
Deutsche Bank Trust Company Americas
$275,000,000
11.0%
3.    
Royal Bank of Canada
$150,000,000
6.0%
4.    
The Royal Bank of Scotland plc
$225,000,000
9.0%
5.    
Barclays Bank PLC
$225,000,000
9.0%
6.    
SunTrust Bank
$150,000,000
6.0%






 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
 
ARTICLE I DEFINITIONS
 
1


 
ARTICLE II PURCHASE AND SALE OF SERIES 2010-6 NOTES; INCREASES AND DECREASES OF
SERIES 2010-6 INVESTED AMOUNT
 
35


 
Section 2.1.
Purchases of the Series 2010-6 Notes
 
35


 
Section 2.2.
Delivery
 
35


 
Section 2.3.
Procedure for Initial Issuance and for Increasing the Series 2010-6 Invested
Amount
 
36


 
Section 2.4.
Sales by CP Conduit Purchasers of Series 2010-6 Notes to APA Banks
 
39


 
Section 2.5.
Procedure for Decreasing the Series 2010-6 Invested Amount; Optional Termination
 
39


 
Section 2.6.
Increases and Reductions of the Commitments; Extensions of the Commitments;
Replacement of Purchaser Groups
 
40


 
Section 2.7.
Interest; Fees
 
43


 
Section 2.8.
Indemnification by ABRCF
 
45


 
Section 2.9.
Funding Agents
 
46


 
ARTICLE III SERIES 2010-6 ALLOCATIONS
 
46


 
Section 3.1.
Establishment of Series 2010-6 Collection Account, Series 2010-6 Excess
Collection Account and Series 2010-6 Accrued Interest Account.
46


 
Section 3.2.
Allocations with Respect to the Series 2010-6 Notes
47


 
Section 3.3.
Payments to Noteholders
51


 
Section 3.4.
Payment of Series 2010-6 Senior Monthly Interest, Commitment Fees and Contingent
Monthly Funding Costs
54


 
Section 3.5.
Payment of Note Principal.
55


 
Section 3.6.
Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
59


 
Section 3.7.
Series 2010-6 Reserve Account
59


 
Section 3.8.
Series 2010-6 Letters of Credit and Series 2010-6 Cash Collateral Account.
62


 
Section 3.9.
Series 2010-6 Distribution Account.
65


 
Section 3.10.
Series 2010-6 Demand Notes Constitute Additional Collateral for Series 2010-6
Notes
67


 
Section 3.11.
Series 2010-6 Interest Rate Caps
67


 
Section 3.12.
Payments to Funding Agents or Purchaser Groups
68


 
ARTICLE IV AMORTIZATION EVENTS
68


 
ARTICLE V RIGHT TO WAIVE PURCHASE RESTRICTIONS
70


 
ARTICLE VI CONDITIONS PRECEDENT
72


 
Section 6.1.
Conditions Precedent to Effectiveness of Original Series 2010-6 Supplement
72


 
Section 6.2.
Conditions Precedent to Effectiveness of Supplement
74


 
ARTICLE VII CHANGE IN CIRCUMSTANCES
77


 
Section 7.1.
Increased Costs
77


 
Section 7.2.
Taxes
78


 
Section 7.3.
Break Funding Payments
80


 
Section 7.4.
Alternate Rate of Interest
81






 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
Section 7.5.
Mitigation Obligations
81


 
ARTICLE VIII REPRESENTATIONS AND WARRANTIES, COVENANTS
82


 
Section 8.1.
Representations and Warranties of ABRCF and the Administrator
82


 
Section 8.2.
Covenants of ABRCF and the Administrator
82


 
ARTICLE IX THE ADMINISTRATIVE AGENT
85


 
Section 9.1.
Appointment
85


 
Section 9.2.
Delegation of Duties
85


 
Section 9.3.
Exculpatory Provisions
85


 
Section 9.4.
Reliance by Administrative Agent
85


 
Section 9.5.
Notice of Administrator Default or Amortization Event or Potential Amortization
Event
86


 
Section 9.6.
Non‑Reliance on the Administrative Agent and Other Purchaser Groups
86


 
Section 9.7.
Indemnification
87


 
Section 9.8.
The Administrative Agent in Its Individual Capacity
87


 
Section 9.9.
Resignation of Administrative Agent; Successor Administrative Agent
87


 
ARTICLE X THE FUNDING AGENTS
88


 
Section 10.1.
Appointment
88


 
Section 10.2.
Delegation of Duties
88


 
Section 10.3.
Exculpatory Provisions
88


 
Section 10.4.
Reliance by Each Funding Agent
89


 
Section 10.5.
Notice of Administrator Default or Amortization Event or Potential Amortization
Event
89


 
Section 10.6.
Non‑Reliance on Each Funding Agent and Other CP Conduit Purchaser Groups
89


 
Section 10.7.
Indemnification
90


 
ARTICLE XI GENERAL
90


 
Section 11.1.
Successors and Assigns
90


 
Section 11.2.
Securities Law
93


 
Section 11.3.
Adjustments; Set-off
93


 
Section 11.4.
No Bankruptcy Petition
94


 
Section 11.5.
Limited Recourse
94


 
Section 11.6.
Costs and Expenses
95


 
Section 11.7.
Exhibits
95


 
Section 11.8.
Ratification of Base Indenture
96


 
Section 11.9.
Counterparts
96


 
Section 11.10.
Governing Law
96


 
Section 11.11.
Amendments
96


 
Section 11.12.
Discharge of Indenture
96


 
Section 11.13.
Capitalization of ABRCF
96


 
Section 11.14.
Series 2010-6 Demand Notes
96


 
Section 11.15.
Termination of Supplement
96


 
Section 11.16.
Collateral Representations and Warranties of ABRCF
97


 
Section 11.17.
No Waiver; Cumulative Remedies
98


 
Section 11.18.
Waiver of Setoff
98


 
Section 11.19.
Notices
98


 
Section 11.20.
Confidential Information
98






 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
Section 11.21.
Information
99


 
Section 11.22.
Waiver of Jury Trial, etc.
100


 
Section 11.23.
Submission To Jurisdiction
100


 
Section 11.24.
Increase of Series 2010-6 Maximum Invested Amount; Addition of Purchaser Groups;
Reallocation of Series 2010-6 Invested Amount; Increase
100


 
Section 11.25.
Consent to Certain Amendments
101






 
 
 


